Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
October 17, 2014 (the “First Amendment Effective Date”), is among VALMONT
INDUSTRIES, INC., a Delaware corporation (the “Company”), VALMONT INDUSTRIES
HOLLAND B.V., a private company with limited liability, with corporate seat in
Eindhoven, the Netherlands (“Valmont Holland”), VALMONT GROUP PTY LTD., a
company incorporated under the laws of Queensland, Australia (“Valmont
Australia” and, together with the Company and Valmont Holland, the “Borrowers”),
and the other Subsidiaries of the Company who become party to the Agreement
pursuant to Section 5.10 thereof, the Lenders party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”).

 

RECITALS:

 

The Borrowers, the Administrative Agent, and the lenders listed on the signature
pages thereto have entered into that certain Credit Agreement dated as of
August 15, 2012 (as the same may hereafter be amended or otherwise modified, the
“Agreement”).  The Borrowers, the Administrative Agent and the Lenders now
desire to amend the Agreement as herein set forth.

 

In connection with this Amendment, (a) J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporation, Wells Fargo Securities, LLC and
U.S. Bank National Association (“U.S. Bank”) are serving as joint lead arrangers
and joint bookrunners (with J.P. Morgan Securities LLC as lead left arranger),
(b) Bank of America, N.A., Wells Fargo Bank, National Association and U.S. Bank
are serving as co-syndication agents and (c) Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch and
Australia and New Zealand Banking Group Limited are serving as co-documentation
agents.

 

The Borrowers, the Administrative Agent, and the lenders party hereto now desire
to (i) extend the “Revolving Maturity Date” from August 15, 2017 to October 17,
2019, (ii) increase the “Revolving Commitment” from $400,000,000 to $600,000,000
and (iii) otherwise amend the Agreement as herein set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

 

ARTICLE 1.

 

Definitions

 

Section 1.1.                                 Definitions.  Capitalized terms
used in this Amendment, to the extent not otherwise defined herein, shall have
the same meanings as in the Agreement, as amended hereby.

 

ARTICLE 2.

 

Amendments

 

Section 2.1.                                 Credit Agreement.  The Agreement
is, effective on the date hereof, hereby amended in its entirety to read as set
forth in the attached Annex I.  The Schedules and the Exhibits to the Agreement
remain unmodified except to the extent amended, modified or added below.

 

1

--------------------------------------------------------------------------------


 

Section 2.2.                                 Amendment to Exhibit B.  Exhibit B
to the Agreement is hereby deleted in its entirety and the Exhibit B attached
hereto is inserted in its entirety in lieu thereof.

 

Section 2.3.                                 Amendment to Exhibit C.  Exhibit C
to the Agreement is hereby deleted in its entirety and the Exhibit C attached
hereto is inserted in its entirety in lieu thereof.

 

Section 2.4.                                 Amendment to Schedule 2.01. 
Schedule 2.01 to the Agreement is hereby deleted in its entirety and the
Schedule 2.01 attached hereto is inserted in its entirety in lieu thereof.

 

Section 2.5.                                 Schedule 2.01(B).  The Schedules to
the Agreement are hereby amended by adding a new Schedule 2.01(B) thereto in the
form as set forth in Annex II hereto.

 

ARTICLE 3.

 

Conditions Precedent

 

Section 3.1.                                 Conditions.  The effectiveness of
Article 2 of this Amendment is subject to the satisfaction of the following
conditions precedent:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Amendment signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received from each Guarantor either (i) a counterpart of the Amended
and Restated Guaranty Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of the Guaranty Agreement.

 

(c)                                  If any Lender requests that any Loans made
by it be evidenced by a promissory note, then the Administrative Agent (or its
counsel) shall have received from each Borrower either (i) a counterpart of such
promissory note signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of such promissory note.

 

(d)                                 The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrowers, the authorization of the execution, delivery and performance of
this Amendment and the other Loan Documents, and any other legal matters
relating to the Borrowers or this Amendment and the other Loan Documents as the
Administrative Agent may request, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the First
Amendment Effective Date, including, (a) any and all accrued fees due and owing
to any Lender that will not execute this Amendment (if applicable), and
(b) reimbursement or payment of all out-of-pocket expenses (including fees,
charges and disbursements of counsel) incurred by the Administrative Agent in
connection with this Amendment, or required to be reimbursed or paid by the
Borrowers by any engagement letter, fee letter, this Amendment, the Agreement or
under any other Loan Document.

 

2

--------------------------------------------------------------------------------


 

(f)                                   The representations and warranties of the
Borrowers set forth in this Amendment, the Agreement and the other Loan
Documents shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) on and as of the First Amendment Effective Date, except to the extent
such representations and warranties relate specifically to another date.

 

(g)                                  At the time of and immediately after giving
effect to the consummation of this Amendment, the First Amendment Effective
Date, and any Borrowings hereunder, no Default shall have occurred and be
continuing.

 

(h)                                 The Administrative Agent shall have received
a certificate from the chief financial officer of the Company, in form and
substance reasonably acceptable to the Administrative Agent, certifying that
Loan Parties, after giving effect to this Amendment, and the other transactions
contemplated hereby, are solvent.

 

(i)                                     The Administrative Agent shall have
received, at least 5 days prior to the First Amendment Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

 

(j)                                    The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the First Amendment Effective Date) of the Borrowers’ and
the Guarantors’ counsel covering such matters relating to the Borrowers, the
Guarantors, and this Amendment as the Administrative Agent shall reasonably
request.

 

(k)                                 The Administrative Agent shall have received
such additional documentation and information as Administrative Agent or its
counsel may reasonably request.

 

(l)                                     All proceedings taken in connection with
the transactions contemplated by this Amendment and all documentation and other
legal matters incident thereto shall be satisfactory to Administrative Agent and
its counsel.

 

ARTICLE 4.

 

Ratifications, Representations and Warranties

 

Section 4.1.                                 Ratifications.  The terms and
provisions set forth in this Amendment shall modify and supersede all
inconsistent terms and provisions set forth in the Agreement and except as
expressly modified and superseded by this Amendment, the terms and provisions of
the Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  The Borrowers, the Administrative Agent, and
the Lenders party hereto agree that the Agreement as amended hereby and the
other Loan Documents shall continue to be legal, valid, binding and enforceable
in accordance with their respective terms.  For all matters arising prior to
First Amendment Effective Date of this Amendment (including, without limitation,
the accrual and payment of interest and fees and compliance with financial
covenants), the terms of the Agreement (as unmodified by this Amendment) shall
control and are hereby ratified and confirmed.

 

Section 4.2.                                 Representations and Warranties. 
The Borrowers hereby represent and warrant to Administrative Agent and the
Lenders as follows:  (a) after giving effect to this Amendment and any
Borrowings made under the Agreement, no Default exists; (b) after giving effect
to this Amendment, the representations and warranties set forth in the Agreement
are true and correct in all material respects (except for any representation and
warranty that is qualified by materiality or Material Adverse Effect,

 

3

--------------------------------------------------------------------------------


 

which representation and warranty shall be true and correct in all respects) on
and as of the date hereof with the same effect as though made on and as of such
date except with respect to any representations and warranties limited by their
terms to a specific date; (c) the execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of each Borrower and each
other Loan Party and does not and will not: (1) violate any provision of law
applicable to any Borrower or any other Loan Party, the certificate of
incorporation, bylaws, partnership agreement, membership agreement, or other
applicable governing document of any Borrower or any other Loan Party or any
order, judgment, or decree of any court or agency of government binding upon any
Borrower or any other Loan Party; (2) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower or any other Loan Party;
(3) result in or require the creation or imposition of any material lien upon
any of the assets of any Borrower or any other Loan Party; or (4) require any
approval or consent of any Person under any material contractual obligation of
any Borrower or any other Loan Party; (d) there has occurred no Material Adverse
Effect since December 31, 2013; (e) at the time of and immediately after giving
effect to the consummation of this Amendment and as of the First Amendment
Effective Date: (i) the LC Exposure does not exceed the Dollar Amount of
$75,000,000, (ii) the Foreign Currency Exposure does not exceed the Foreign
Currency Commitment, and (iii) the Aggregate Revolving Exposure does not exceed
the Aggregate Revolving Commitments; and (f) after giving effect to this
Amendment, neither the Borrowers nor any of their subsidiaries has any material
Indebtedness for borrowed money other than the Indebtedness permitted by the
Agreement, as amended by this Amendment.

 

IN ADDITION, TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO AGREE TO THE
TERMS OF THIS AMENDMENT, EACH BORROWER AND EACH OTHER LOAN PARTY (BY IT
EXECUTION BELOW) REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF
THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT
WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

 

(a)                                 WAIVER.  WAIVES ANY AND ALL SUCH CLAIMS,
OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR
UNKNOWN, ARISING PRIOR TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT AND

 

(b)                                 RELEASE.  RELEASES AND DISCHARGES
ADMINISTRATIVE AGENT AND THE LENDERS, AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS (COLLECTIVELY THE
“RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH ANY BORROWER OR ANY
OTHER LOAN PARTY EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY
RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

ARTICLE 5.

 

Miscellaneous

 

Section 5.1.                                 Survival of Representations and
Warranties.  All representations and warranties made in this Amendment or any
other Loan Document including any Loan Document furnished in

 

4

--------------------------------------------------------------------------------


 

connection with this Amendment shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by Administrative
Agent or any Lender or any closing shall affect the representations and
warranties or the right of Administrative Agent or any Lender to rely upon them.

 

Section 5.2.                                 Reference to Agreement.  Each of
the Loan Documents, including the Agreement and any and all other agreements,
documents, or instruments now or hereafter executed and delivered pursuant to
the terms hereof or pursuant to the terms of the Agreement as amended hereby,
are hereby amended so that any reference in such Loan Documents to the Agreement
shall mean a reference to the Agreement as amended hereby.

 

Section 5.3.                                 Expenses of Lender.  As provided in
the Agreement, each Borrower agrees to pay on demand all costs and expenses
incurred by Administrative Agent in connection with the preparation,
negotiation, and execution of this Amendment and the other Loan Documents
executed pursuant hereto, including without limitation, the costs and fees of
Administrative Agent’s counsel.

 

Section 5.4.                                 Severability.  Any provision of
this Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 5.5.                                 Applicable Law.  This Amendment and
the other Loan Documents shall be governed by and construed in accordance with
the applicable law pertaining in the State of New York, other than those
conflict of law provisions that would defer to the substantive laws of another
jurisdiction.  This governing law election has been made by the parties in
reliance (at least in part) on Section 5—1401 of the General Obligations Law of
the State of New York, as amended (as and to the extent applicable), and other
applicable law.

 

Section 5.6.                                 Successors and Assigns.  This
Amendment is binding upon and shall inure to the benefit of the Borrowers, the
Administrative Agent and the Lenders and their respective successors and
assigns, except the Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of each Lender.  Any
assignment in violation of this Section 5.6 shall be void.

 

Section 5.7.                                 Counterparts.  This Amendment may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 5.8.                                 Effect of Waiver.  No consent or
waiver, express or implied, by Administrative Agent or any Lender to or for any
breach of or deviation from any covenant, condition or duty by any Borrower or
any other Loan Party shall be deemed a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty.

 

Section 5.9.                                 Headings.  The headings, captions,
and arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

Section 5.10.                          ENTIRE AGREEMENT.  THIS AMENDMENT AND ALL
OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
WITH THIS AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,

 

5

--------------------------------------------------------------------------------


 

AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[Remainder of Page Intentionally Left Blank.]

 

6

--------------------------------------------------------------------------------


 

Executed as of the date first written above.

 

 

 

 

VALMONT INDUSTRIES, INC.,

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ Mark C. Jaksich

 

 

Name:

Mark C. Jaksich

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

VALMONT INDUSTRIES HOLLAND B.V.,

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ Mark C. Jaksich

 

 

Name:

Mark C. Jaksich

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Roger Andrew Massey

 

 

Name:

Roger Andrew Massey

 

 

Title:

Director

 

 

 

 

 

 

Signed sealed and delivered by Valmont

 

VALMONT GROUP PTY LTD.,

Group Pty Ltd. ACN142 189 295 in accordance

 

as a Borrower

with s127 of the Corporations Act 2001

 

 

(Cth) in the presence of:

 

 

 

 

By:

/s/ Mark C. Jaksich

 

 

Name:

Mark C. Jaksich

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Roger Andrew Massey

 

 

Name:

Roger Andrew Massey

 

 

Title:

Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender, the Swingline Bank,

 

an Issuing Bank, and as the Administrative Agent

 

 

 

 

 

By

/s/ Brandon K. Watkins

 

 

Name:

Brandon K. Watkins

 

 

Title:

Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Arthur Ng

 

 

Name:

Arthur Ng

 

 

Title:

Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Joseph P. Finnegan

 

 

Name:

Joseph P. Finnegan

 

 

Title:

Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Scott Leighton

 

 

Name:

Scott Leighton

 

 

Title:

Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

 

Australia and New Zealand Banking Group Limited,

 

as a Lender

 

 

 

 

 

By:

/s/ Robert Grillo

 

 

Name:

Robert Grillo

 

 

Title: 

Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

 

CoBank, ACB, as a Lender

 

 

 

 

 

By:

/s/ Ian Higgins

 

 

Name:

Ian Higgins

 

 

Title: 

Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

 

First National Bank of Omaha,

 

as a Lender

 

 

 

 

 

By:

/s/ David S. Erker

 

 

Name:

David S. Erker

 

 

Title: 

Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

 

The Northern Trust Company

 

as a Lender

 

 

 

 

 

By:

/s/ Murtuza Ziauddin

 

 

Name:

Murtuza Ziauddin

 

 

Title:

Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Peter Duncan

 

 

Name:

Peter Duncan

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Peter Glawe

 

 

Name:

Peter Glawe

 

 

Title:

Executive Director

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name:

Rebecca Kratz

 

 

Title:

Authorized Signatory

 

FIRST AMENDMENT TO CREDIT AGREEMENT, Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX I

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX I TO FIRST AMENDMENT

 

CREDIT AGREEMENT

 

dated as of

 

15 August 2012

 

among

 

[g225921kk03i001.jpg]

 

VALMONT INDUSTRIES, INC.,

and

certain of its Subsidiaries,

as the Borrowers,

 

The Lenders Party Hereto

 

 

[g225921kk03i002.gif]

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

and

 

BANK OF AMERICA, N.A., U.S. BANK NATIONAL ASSOCIATION,

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents,

 

and

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC and U.S. BANK NATIONAL ASSOCIATION,

as Joint Bookrunners and Joint Lead Arrangers

 

and

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH, and AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,

as co-Documentation Agents

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page #

 

 

 

ARTICLE I. DEFINITIONS

1

 

 

SECTION 1.01

DEFINED TERMS

1

SECTION 1.02

CLASSIFICATION OF LOANS AND BORROWINGS

24

SECTION 1.03

TERMS GENERALLY

24

SECTION 1.04

ACCOUNTING TERMS; GAAP

25

SECTION 1.05

CONVERSION OF FOREIGN CURRENCIES

25

SECTION 1.06

ROUNDING-OFF

25

 

 

 

ARTICLE II. THE CREDITS

26

 

 

SECTION 2.01

REVOLVING LOANS

26

SECTION 2.02

REVOLVING LOANS AND REVOLVING BORROWINGS

27

SECTION 2.03

REQUESTS FOR BORROWINGS

28

SECTION 2.04

SWINGLINE LOANS

29

SECTION 2.05

LETTERS OF CREDIT

31

SECTION 2.06

FUNDING OF BORROWINGS

35

SECTION 2.07

INTEREST ELECTIONS

35

SECTION 2.08

TERMINATION AND REDUCTION OF COMMITMENTS

37

SECTION 2.09

REPAYMENT OF LOANS; EVIDENCE OF DEBT

37

SECTION 2.10

PREPAYMENT OF LOANS

38

SECTION 2.11

FEES

39

SECTION 2.12

INTEREST

40

SECTION 2.13

ALTERNATE RATE OF INTEREST

41

SECTION 2.14

INCREASED COSTS

42

SECTION 2.15

BREAK FUNDING PAYMENTS

43

SECTION 2.16

TAXES

44

SECTION 2.17

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS; PROCEEDS OF
GUARANTY AGREEMENT

48

SECTION 2.18

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

50

SECTION 2.19

INCREASE OF REVOLVING COMMITMENTS

51

SECTION 2.20

DEFAULTING LENDERS

52

SECTION 2.21

EUROPEAN ECONOMIC AND MONETARY UNION PROVISIONS

54

SECTION 2.22

UNAVAILABILITY OF FOREIGN CURRENCY LOANS

55

SECTION 2.23

BORROWERS REPRESENTATIVE

55

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES

56

 

 

SECTION 3.01

ORGANIZATION; POWERS

56

SECTION 3.02

AUTHORIZATION; ENFORCEABILITY

56

SECTION 3.03

GOVERNMENTAL APPROVALS; NO CONFLICTS

56

SECTION 3.04

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

56

SECTION 3.05

PROPERTIES

57

SECTION 3.06

LITIGATION AND ENVIRONMENTAL MATTERS

57

SECTION 3.07

COMPLIANCE WITH LAWS AND AGREEMENTS

57

SECTION 3.08

INVESTMENT COMPANY STATUS

57

SECTION 3.09

TAXES

57

SECTION 3.10

ERISA

58

SECTION 3.11

DISCLOSURE

58

SECTION 3.12

DISCLOSABLE SUBSIDIARIES

58

 

i

--------------------------------------------------------------------------------


 

SECTION 3.13

INSURANCE

58

SECTION 3.14

LABOR MATTERS

59

SECTION 3.15

SOLVENCY

59

SECTION 3.16

MARGIN SECURITIES

59

SECTION 3.17

COMMON ENTERPRISE

59

SECTION 3.18

REPRESENTATIONS AS TO FOREIGN LOAN PARTIES

60

SECTION 3.19

OFAC AND PATRIOT ACT

61

SECTION 3.20

ANTI-CORRUPTION LAWS AND SANCTIONS

61

 

 

 

ARTICLE IV. CONDITIONS

62

 

 

SECTION 4.01

EFFECTIVE DATE

62

SECTION 4.02

EACH CREDIT EVENT

63

 

 

 

ARTICLE V. AFFIRMATIVE COVENANTS

63

 

 

SECTION 5.01

FINANCIAL STATEMENTS AND OTHER INFORMATION

64

SECTION 5.02

NOTICES OF MATERIAL EVENTS

65

SECTION 5.03

EXISTENCE; CONDUCT OF BUSINESS

65

SECTION 5.04

PAYMENT OF OBLIGATIONS

65

SECTION 5.05

MAINTENANCE OF PROPERTIES

66

SECTION 5.06

INSURANCE

66

SECTION 5.07

BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS

66

SECTION 5.08

COMPLIANCE WITH LAWS

66

SECTION 5.09

USE OF PROCEEDS

66

SECTION 5.10

ADDITIONAL SUBSIDIARIES

66

SECTION 5.11

FURTHER ASSURANCES

67

 

 

 

ARTICLE VI. NEGATIVE COVENANTS

68

 

 

SECTION 6.01.

INDEBTEDNESS

68

SECTION 6.02

LIENS

69

SECTION 6.03

FUNDAMENTAL CHANGES

70

SECTION 6.04

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS

70

SECTION 6.05

ASSET SALES

71

SECTION 6.06

SALE AND LEASEBACK TRANSACTIONS

72

SECTION 6.07

SWAP AGREEMENTS

72

SECTION 6.08

RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS

73

SECTION 6.09

TRANSACTIONS WITH AFFILIATES

73

SECTION 6.10

RESTRICTIVE AGREEMENTS

73

SECTION 6.11

AMENDMENT OF MATERIAL DOCUMENTS

74

SECTION 6.12

CHANGE IN FISCAL YEAR

74

SECTION 6.13

LIMITATION ON SECURITIZATION TRANSACTIONS

74

SECTION 6.14

SYNTHETIC LEASES

75

 

 

 

ARTICLE VII. FINANCIAL COVENANTS

75

 

 

SECTION 7.01

LEVERAGE RATIO

75

SECTION 7.02

INTEREST COVERAGE RATIO

75

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT

75

 

 

SECTION 8.01

EVENTS OF DEFAULT; REMEDIES

75

SECTION 8.02

PERFORMANCE BY THE ADMINISTRATIVE AGENT

78

SECTION 8.03

LIMITATION ON SEPARATE SUIT

78

 

 

ARTICLE IX. THE ADMINISTRATIVE AGENT

78

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.01

APPOINTMENT

78

SECTION 9.02

RIGHTS AS A LENDER

78

SECTION 9.03

LIMITATION OF DUTIES AND IMMUNITIES

78

SECTION 9.04

RELIANCE ON THIRD PARTIES

79

SECTION 9.05

SUB-AGENTS

79

SECTION 9.06

SUCCESSOR AGENT

79

SECTION 9.07

INDEPENDENT CREDIT DECISIONS

80

SECTION 9.08

OTHER AGENTS

80

SECTION 9.09

POWERS AND IMMUNITIES OF FRONTING PARTIES

80

SECTION 9.10

AUTHORIZED RELEASE OF GUARANTOR

81

SECTION 9.11

LENDER AFFILIATES RIGHTS

81

 

 

 

ARTICLE X. MISCELLANEOUS

81

 

 

 

SECTION 10.01

NOTICES

81

SECTION 10.02

WAIVERS; AMENDMENTS

83

SECTION 10.03

EXPENSES; INDEMNITY; DAMAGE WAIVER

84

SECTION 10.04

SUCCESSORS AND ASSIGNS

86

SECTION 10.05

SURVIVAL

89

SECTION 10.06

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

90

SECTION 10.07

SEVERABILITY

90

SECTION 10.08

RIGHT OF SETOFF

90

SECTION 10.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

90

SECTION 10.10

WAIVER OF JURY TRIAL

91

SECTION 10.11

HEADINGS

92

SECTION 10.12

CONFIDENTIALITY

92

SECTION 10.13

MAXIMUM INTEREST RATE

92

SECTION 10.14

NO DUTY

93

SECTION 10.15

NO FIDUCIARY RELATIONSHIP

93

SECTION 10.16

EQUITABLE RELIEF

93

SECTION 10.17

CONSTRUCTION

93

SECTION 10.18

INDEPENDENCE OF COVENANTS

94

SECTION 10.19

USA PATRIOT ACT

94

SECTION 10.20

JUDGMENT CURRENCY

94

SECTION 10.21

CODE OF BANKING PRACTICE (2003) AUSTRALIA

94

 

iii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

 

 

 

 

Schedule 1.01

—

Existing Letters of Credit

Schedule 2.01

—

Commitments

Schedule 2.01(B) —

Swingline Commitments

Schedule 3.12

—

Disclosable Subsidiaries

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments, Loans and Guarantees

Schedule 6.10

—

Existing Restrictions

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Compliance Certificate

Exhibit C

—

Form of Guaranty Agreement

Exhibit D

—

Form of Increased Commitment Supplement

Exhibit E

—

Form of Borrowing Request

Exhibit F

—

Form of Interest Election Request

Exhibit G

—

Form of U.S. Tax Compliance Certificates

Exhibit H

—

Form of Additional Borrower Request and Assumption Agreement

Exhibit I

—

Form of Additional Borrower Notice

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 15, 2012 (the “Agreement”), among VALMONT
INDUSTRIES, INC., a Delaware corporation (the “Company”), VALMONT INDUSTRIES
HOLLAND B.V., a private company with limited liability, with corporate seat in
Eindhoven, the Netherlands (“Valmont Holland”), VALMONT GROUP PTY LTD., a
company incorporated under the laws of Queensland, Australia (“Valmont
Australia”), and the other Subsidiaries of the Company who become party to this
Agreement pursuant to Section 5.10 hereof, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

ARTICLE I.

 

Definitions

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to the
determination of the Alternate Base Rate, for a one month interest period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (and its subsidiaries and
affiliates), in its capacity as administrative agent for the Lenders hereunder. 
For the avoidance of doubt, JPMorgan Chase Bank, N.A. may, in its discretion,
arrange for one or more of its domestic or foreign branches or Affiliates to
perform its obligations as the Administrative Agent hereunder and in such event,
the term “Administrative Agent” shall include any such branch or Affiliate with
respect to such obligations.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.

 

“Agent Party” has the meaning assigned to it in Section 10.01.

 

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of the Lenders.

 

“Aggregate Revolving Exposure” means, with respect to all Lenders at any time,
the sum of the outstanding principal amount of the Revolving Loans and the sum
of the following, without duplication, the Foreign Currency Exposure, the LC
Exposure and the Swingline Exposure at such time; provided, that

 

1

--------------------------------------------------------------------------------


 

clause (a) of the definition of Swingline Exposure shall only be applicable to
the extent Lenders shall have funded their respective participations in the
outstanding Swingline Loans.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

“Applicable Foreign Loan Party Documents” has the meaning assigned to such term
in Section 3.18.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment; provided that, in accordance with Section 2.20, so long as any
Lender shall be a Defaulting Lender, such Defaulting Lender’s Commitment shall
be disregarded in the foregoing calculations.  If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.

 

“Applicable Rate” means, for any day, with respect to any Fixed Rate Loan or ABR
Loan, or with respect to the commitment fees payable hereunder, the applicable
rate per annum set forth below under the caption “Fixed Rate Spread”, “ABR
Spread” or “Commitment Fee Rate” as the case may be, based upon the ratings by
S&P and Moody’s, respectively, applicable on such date to the Index Debt:

 

Index Debt:

 

Fixed Rate
Spread

 

ABR Spread

 

Commitment
Fee Rate

 

Category 1:

A-/A3 or higher

 

1.000

%

0.000

%

0.100

%

Category 2:

BBB+/Baa1

 

1.125

%

0.125

%

0.125

%

Category 3:

BBB/Baa2

 

1.250

%

0.250

%

0.175

%

Category 4:

BBB-/Baa3

 

1.375

%

0.375

%

0.225

%

Category 5:

BB+/Ba1 or lower

 

1.625

%

0.625

%

0.275

%

 

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by S&P and Moody’s for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the

 

2

--------------------------------------------------------------------------------


 

ratings established or deemed to have been established by S&P and Moody’s for
the Index Debt shall be changed (other than as a result of a change in the
rating system of S&P or Moody’s), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Company to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise. 
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.  If the rating system of S&P or
Moody’s shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrowers and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and U.S. Bank
National Association.

 

“Assessment Act” has the meaning assigned to such term in Section 2.16(h).

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributed Principal Amount” means, on any day, with respect to any
Securitization Transaction entered into by a Receivables Seller, the aggregate
outstanding amount of the obligations (whether or not constituting indebtedness
under GAAP) of any Eligible Special Purpose Entity as of such date under such
Securitization Transaction.

 

“AUD Bank Bill Reference Rate” means for any Loans in Australian Dollars, the
AUD Screen Rate or the applicable Reference Bank Rate.

 

“AUD Screen Rate” means, with respect to any Interest Period, the average bid
rate as administered by the Australian Financial Markets Association (or any
other Person that takes over the administration of that rate) for Australian
Dollars bills of exchange with a tenor equal to such Interest Period, displayed
on page BBSY of the Reuters screen (or, in the event such rate does not appear
on such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Date for such Interest Period.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Australian Loan Party” means a Loan Party incorporated under Australian law.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding

 

3

--------------------------------------------------------------------------------


 

or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” means the Company, Valmont Holland, Valmont Australia and each other
Subsidiary of the Company that becomes party to this Agreement pursuant to
Section 5.10 hereof.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of a Fixed Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Sydney, Australia and Dallas, Texas are
authorized or required by law to remain closed; provided, that, when used in
connection with a Eurodollar Loan for a LIBOR Quoted Currency, the term
“Business Day” shall also exclude any day on which banks are not open for
general business in London and Sydney, Australia; and in addition, with respect
to any date for the payment or purchase of, or the fixing of an interest rate in
relation to, any Non-Quoted Currency, the term “Business Day” shall also exclude
any day on which banks are not open for general business in the principal
financial center of the country of that currency (e.g., Sydney, Australia), and,
if the Borrowing or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in euro.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or the
applicable Reference Bank Rate.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for Canadian Dollars bankers acceptances as administered by the Investment
Industry Regulatory Organization of Canada (or any other Person that takes over
the administration of that rate) for bankers acceptances with a tenor equal to
such Interest Period, displayed on CDOR page of the Reuters screen (or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen or service that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) as of the Specified Time on the Quotation Date for such Interest
Period.

 

4

--------------------------------------------------------------------------------


 

“CF Rate” has the meaning assigned to such term in Section 2.13.

 

“Change in Control” means (a) the acquisition of beneficial ownership, or voting
control, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), other than any employee stock ownership plan sponsored by or otherwise
established by the Company, of Equity Interests representing more than forty
(40%) of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Company; (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the Company shall cease to
directly or indirectly own, free and clear of all Liens, one hundred percent
(100%) of the outstanding voting Equity Interests of the other Borrowers on a
fully diluted basis except to the extent that any applicable law requires a de
minimums percentage of the Equity Interests in a Borrower be owned by a Person
other than the Company.

 

“Change in Law” means (a) the adoption of or taking effect of any law, rule,
regulation or treaty (including any rules or regulations issued under or
implementing any existing law) after the date of this Agreement, (b) any change
in any law, rule, regulation or treaty or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented. “Basel III” is a global regulatory standard on bank capital
adequacy, stress testing and market liquidity risk agreed upon by the members of
the Basel Committee on Banking Supervision in 2010-11.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans (which may be
Dollar Loans or Foreign Currency Loans) or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Foreign Currency Commitment or the commitment of a Swingline
Lender to make Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“commencement of the third stage of EMU” means the date of commencement of the
third stage of EMU by the United Kingdom or the date on which circumstances
arise which (in the opinion of the Administrative Agent) have substantially the
same effect and result in substantially the same consequences as commencement by
the United Kingdom of the third stage of EMU as contemplated by the Treaty on
European Union.

 

“Commitments” means the Revolving Commitment, the Foreign Currency Commitment,
and the commitments of the Swingline Lenders to make Swingline Loans.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

5

--------------------------------------------------------------------------------


 

“Communications” has the meaning assigned to it in Section 10.01.

 

“Compliance Certificate” means the Compliance Certificate in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Tangible Net Worth” means, as of any date, the total stockholders’
equity of the Company and the Subsidiaries, less intangible assets, all
determined on a consolidated basis in accordance with GAAP, as set forth in the
most recent annual audited financial statements delivered to the Administrative
Agent pursuant to Section 5.01(a).

 

“Consolidated Total Assets” means, as of any date, the total assets of the
Company and the Subsidiaries determined as of such date on consolidated basis in
accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lenders, the Lenders and each Affiliate of a Lender who is owed any portion of
the Obligations.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed, within two Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit, Foreign Currency Loans or Swingline Loans
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit, Foreign Currency Loans and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Delta Plan” means the defined pension benefit plan sponsored by Delta Limited,
a limited company in Great Britain.

 

“Deposit Obligations” means all obligations, indebtedness, and liabilities of
the Company or any Subsidiaries, or any one of them, to any Lender or any
Affiliate of any Lender arising pursuant to any

 

6

--------------------------------------------------------------------------------


 

deposit, lock box, automated clearing house or cash management arrangements
(including credit cards, debit cards, and purchase cards) entered into by any
Lender or any Affiliate of any Lender with the Company or any Subsidiaries,
whether now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, including, without limitation, the obligation, indebtedness, and
liabilities of the Company or any Subsidiaries, or any one of them, to repay any
credit extended in connection with such arrangements, interest thereon, and all
fees, costs, and expenses (including attorneys’ fees and expenses) provided for
in the documentation executed in connection therewith.

 

“Disclosable Subsidiary” has the meaning assigned to such term in Section 3.12.

 

“Dollars”, “dollars” or “$” refers to lawful money of the United States of
America.

 

“Dollar Amount” means, as of any date of determination, (a) in the case of any
amount denominated in Dollars, such amount, and (b) in the case of any amount
denominated in a Foreign Currency, the amount of Dollars which is equivalent to
such amount of Foreign Currency as of such date, determined by using the Spot
Rate on the date two (2) Business Days prior to such date or on such other date
as may be requested by the Company and approved by the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.

 

“Dutch Central Bank” means the central bank of The Netherlands (De Nederlandsche
Bank).

 

“Dutch Loan Party” means a Loan Party incorporated under Dutch law.

 

“EBITDA” has the meaning assigned to such term in Section 7.01.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Special Purpose Entity” means any Person which may or may not be a
Subsidiary of the Receivables Seller which has been formed by or for the benefit
of the Receivables Seller for the purpose of purchasing or securitizing
Securitization Receivables from the Receivables Seller.

 

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

“EMU legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

“English Pounds Sterling” means the lawful currency of the United Kingdom.

 

7

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling a holder thereof to purchase or acquire any such
equity interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Euro” means the single currency of participating member states of the European
Union.

 

“euro unit” means the currency unit of the Euro.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but not including any
Loan or Borrowing bearing interest at a rate determined by reference to clause
(c) of the definition of the term “Alternate Base Rate”.

 

8

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of , or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation, at the time the Guarantee of such Subsidiary Guarantor becomes
or would become effective with respect to such related Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Existing Letters of Credit” means the letters of credit issued for the account
of a Borrower outstanding on the Effective Date and described on Schedule 1.01.

 

“Farm Credit Lender” has the meaning assigned to such term in Section 10.04(e).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

9

--------------------------------------------------------------------------------


 

“Financial Officer” means the chief financial officer, principal corporate
accounting officer, treasurer or corporate controller of the Company.

 

“First Amendment Effective Date” means October 17, 2014.

 

“Fixed Rates” means the Foreign Currency Rate and the Adjusted LIBO Rate.  The
term “Fixed Rate,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to a Fixed Rate.

 

“Foreign Currency” means Australian Dollars, Canadian Dollars, Euro and English
Pounds Sterling and each other currency approved in accordance with
Section 2.02(e).  The term “Foreign Currency”, when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are denominated in a Foreign Currency.

 

“Foreign Currency Commitment” means, with respect to each Foreign Currency
Lender, the commitment of such Foreign Currency Lender to make Foreign Currency
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Foreign Currency Lender’s Foreign Currency Loans hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.04.  The initial amount of each Foreign
Currency Lender’s Foreign Currency Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Foreign Currency Commitment.  As of the Effective Date, the
aggregate amount of the Foreign Currency Lenders’ Foreign Currency Commitments
is $200,000,000.

 

“Foreign Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Foreign Currency Loans outstanding at such time and the aggregate
amount of LC Exposure that is denominated in Foreign Currencies.  The Foreign
Currency Exposure of any Lender (including each Foreign Currency Lender) is
equal to such Lender’s Applicable Percentage of the Foreign Currency Exposure of
all Lenders.

 

“Foreign Currency Lender” means a Lender with a Foreign Currency Commitment or,
if the Foreign Currency Commitments have terminated or expired, a Lender holding
direct interests in Foreign Currency Loans.  A Foreign Currency Lender may, in
its discretion, arrange for one or more Foreign Currency Loans to be made by one
or more of its domestic or foreign branches or Affiliates, in which case the
term “Foreign Currency Lender” shall include any such branch or Affiliate with
respect to Loans made by such Person.

 

“Foreign Currency Loan” means a Loan denominated in a Foreign Currency.

 

“Foreign Currency Office” means, with respect to a Foreign Currency, the office
of the Administrative Agent designated by the Administrative Agent as such by
notice to the Company and the Lenders.

 

“Foreign Currency Rate” means, in relation to any Interest Period and the
related Foreign Currency Borrowing, the applicable LIBO Rate for that Interest
Period of that Borrowing; provided, that the aforesaid shall be subject to
Section 2.13.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

10

--------------------------------------------------------------------------------


 

“Foreign Loan Party” has the meaning assigned to such term in Section 3.18.

 

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by Foreign Subsidiary that is not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Loan Party.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Fronting Parties” means the Swingline Lender, the Issuing Bank, and each
Foreign Currency Lender.

 

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

 

(a)                                 with respect to the Loan Obligations:
(i) the principal of and interest accrued to such date on the Loan Obligations
(other than the contingent LC Exposure) shall have been paid in full in cash,
(ii) all fees, expenses and other amounts then due and payable which constitute
Loan Obligations (other than the contingent LC Exposure and other contingent
amounts not then liquidated) shall have been paid in full in cash, (iii) the
Commitments shall have expired or irrevocably been terminated, and (iv) the
contingent LC Exposure shall have been secured by: (A) the grant of a first
priority, perfected Lien on cash or cash equivalents in an amount at least equal
to one hundred and five percent (105%) of the amount of such LC Exposure or
other collateral which is reasonably acceptable to the Issuing Bank or (B) the
issuance of a letter of credit in form and substance reasonably acceptable to
the Issuing Bank with an original face amount at least equal to one hundred and
five percent (105%) of the amount of such LC Exposure;

 

(b)                                 with respect to the Swap Agreement
Obligations (i) all termination payments, fees, expenses and other amounts then
due and payable under the related Swap Agreements which constitute Swap
Agreement Obligations shall have been paid in full in cash; and (ii) all
contingent amounts which could be payable under the related Swap Agreements
shall have been secured by: (A) the grant of a first priority, perfected Lien on
cash or cash equivalents in an amount at least equal to one hundred and five
percent (105%) of the amount of such contingent Swap Agreement Obligations or
other collateral which is reasonably acceptable to the Lender or Affiliate of a
Lender holding the applicable Swap Agreement Obligations or (B) the issuance of
a letter of credit in form and substance reasonably acceptable to the Lender or
Affiliate of a Lender holding the applicable Swap Agreement Obligations and in
an amount at least equal to one hundred and five percent (105%) of the amount of
such contingent Swap Agreement Obligations; and

 

(c)                                  with respect to the Deposit Obligations:
(i) all fees, expenses and other amounts then due and payable which constitute
Deposit Obligations shall have been paid in full in cash, (ii) any further
commitments to extend credit in connection with such Deposit Obligations shall
have expired or irrevocably been terminated or reasonably satisfactory
arrangements to secure the same shall be made with the depository bank, and
(iii) all contingent amounts which could be payable in connection with the
Deposit Obligations shall have been secured by: (A) the grant of a first
priority, perfected Lien on cash or cash equivalents in an amount at least equal
to one hundred and five percent (105%) of the amount of such contingent Deposit
Obligations or other collateral which is acceptable to the Lender or Affiliate
of a Lender holding the applicable Deposit Obligations or (B) the issuance of a
letter of credit in form and substance reasonably acceptable to the Lender or
Affiliate of a Lender holding the applicable Deposit Obligations and in an
amount at least equal to one hundred and five percent (105%) of the amount of
such contingent Deposit Obligations.

 

11

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including the Financial Accounting Standards Board, the Bank
for International Settlements or the Basel Committee on Banking Supervision or
any successor or similar authority to any of the foregoing).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantors” means, collectively, each Subsidiary of the Company that is a party
to the Guaranty Agreement (whether by execution of the Guaranty Agreement on the
Effective Date or in accordance with Section 5.10 after the Effective Date) and
any other Person who Guarantees the Obligations in favor of the Administrative
Agent and the Lenders pursuant to documentation reasonably acceptable to the
Administrative Agent.

 

“Guaranty Agreement” means the Guaranty Agreement dated as of the date hereof,
substantially in the form of Exhibit C hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

 

“Increase Amount” has the meaning assigned to such term in Section 2.19.

 

“Increased Commitment Supplement” has the meaning specified in Section 2.19.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments; (c) all obligations of such Person upon which interest
charges are customarily paid; (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person; (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business); (f) all Indebtedness of
others secured by (or for

 

12

--------------------------------------------------------------------------------


 

which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
(g) all Guarantees by such Person of Indebtedness of others; (h) all Capital
Lease Obligations of such Person; (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty (excluding letters of credit and letters of guaranty issued in
support of accounts payable incurred in the ordinary course of business);
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; (k) all obligations of such Person under any Swap
Agreement; (l) all Receivables Indebtedness of such Person; and (m) all
Attributed Principal Amount in connection with a Securitization Transaction of
such Person as Receivables Seller.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  The amount of the obligations of the Company or
any Subsidiary in respect of any Swap Agreement shall, at any time of
determination and for all purposes under this Agreement, be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time giving effect to current market conditions notwithstanding any
contrary treatment in accordance with GAAP.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated
July 2012 relating to the Company and the Transactions.

 

“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Expense” has the meaning set forth in Section 7.01.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day that is one, two, three or six months thereafter, in each
case, as a Borrower may elect, provided, that (y) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Fixed Rate
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (z) any Interest Period that commences on the last
Business Day of a calendar month

 

13

--------------------------------------------------------------------------------


 

(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period for which the applicable Screen Rate is available
for the applicable currency that is shorter than the Impacted Interest Period;
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i) and Bank of America, N.A. solely with respect to the Existing
Letters of Credit.  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, without duplication, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Letters of Credit at such
time plus (b) the aggregate Dollar Amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrowers at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an Increased
Commitment Supplement or an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise and (b) for purposes of the definitions of “Swap Agreement
Obligations” and “Credit Parties” only, shall include any Person who was a
Lender at the time a Swap Agreement was entered into by one or more of the Loan
Parties, even though, at a later time of determination, such Person no longer
holds any Commitments or Loans hereunder.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders.  As a result of
clause (b) of this definition, the Swap Agreement Obligations owed to a Lender
or its Affiliates shall continue to be “Swap Agreement Obligations”, entitled to
share in the benefits of the Guaranty Agreement as herein provided, even though
such Lender ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit.

 

“Leverage Ratio” has the meaning assigned to such term in Section 7.01.

 

14

--------------------------------------------------------------------------------


 

“LIBO Rate” means, with respect to (a) any Eurodollar Borrowing or Foreign
Currency Borrowing in any LIBOR Quoted Currency for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
LIBOR Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate, or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (the “LIBO Screen Rate”) as of the Specified Time on the Quotation
Date, and (b) any Foreign Currency Borrowing for any Non-Quoted Currency for any
Interest Period, the applicable Local Screen Rate for such Non-Quoted Currency
as of the Specified Time and on the Quotation Date for such currency and
Interest Period; provided that if the LIBO Screen Rate or Local Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided, further, that if the LIBO Screen Rate or Local
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency, then the
LIBO Rate for such currency shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement; provided, further, that all of the aforesaid
shall be subject to Section 2.13.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

“LIBOR Quoted Currency” means Dollars, Euro and English Pounds Sterling.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.  With respect to
any Dutch Loan Party, “Lien” includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), right of
retention (recht van retentie), and, in general, any right in rem (beperkt
recht), created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht).

 

“Loan Documents” means this Agreement, the Guaranty Agreement, and all other
certificates, agreements and other documents or instruments now or hereafter
executed and/or delivered pursuant to or in connection with the foregoing.

 

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Company and all of its Subsidiaries, or any one or more of them, to the
Administrative Agent and the Lenders arising pursuant to any of the Loan
Documents, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including, without limitation, the obligation of the
Company or any Subsidiaries to repay the Loans, the LC Disbursements, interest
on the Loans and LC Disbursements, and all fees, costs, and expenses (including
reasonable attorneys’ fees and expenses) provided for in the Loan Documents.

 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers, or any one of
them, pursuant to this Agreement.

 

“Local Screen Rates” means the AUD Screen Rate and the CDOR Screen Rate.

 

15

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, property, liability (actual or contingent) or condition of the Company
and the Subsidiaries taken as a whole, (b) validity or enforceability of any
Loan Document or (c) the rights of or remedies available to the Lenders under
any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit but including, without limitation, any Receivables Indebtedness or
Attributed Principal Amount in connection with a Securitization Transaction of a
Person as a Receivables Seller and the obligations in respect of one or more
Swap Agreements) of any one or more of the Company and the Subsidiaries in an
aggregate principal amount exceeding $15,000,000.

 

“Material Subsidiary” means, as of any date of determination, each Subsidiary
which either (a) has assets having a book value as of such date equal to or
greater than five percent (5%) of the consolidated assets of the Company and the
Subsidiaries as determined in accordance with GAAP, or (b) accounts for more
than five percent (5%) of EBITDA of the Company and the Subsidiaries as
determined in accordance with GAAP for the most-recently ended four fiscal
quarter period ending on or prior to such date of determination.  A Subsidiary
of a Material Subsidiary shall not be deemed to be a Material Subsidiary unless
such Subsidiary itself meets the requirements of this definition.  As of the
Effective Date, Material Subsidiaries are designated as such on Schedule 3.12.

 

“Maximum Purchase Amount” means, with respect to any Securitization Transaction,
the maximum amount of the obligations permitted to be outstanding under such
Securitization Transaction pursuant to the documents governing the purchase and
sale of Securitization Receivables in such transaction.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.13(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Lender” has the meaning assigned to such term in Section 2.19.

 

“Non-Quoted Currency” means each of Australian Dollars and Canadian Dollars;
collectively, “Non-Quoted Currencies”.

 

“Obligations” means all Loan Obligations, the Swap Agreement Obligations and all
Deposit Obligations; provided, however, that the definition of “Obligations”
shall exclude any Excluded Swap Obligations of a Guarantor for purposes of
determining any obligations of such Guarantor.

 

“OFAC” has the meaning set forth in Section 3.19.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or any other excise or property taxes, charges or
similar Taxes that arise from any payment made

 

16

--------------------------------------------------------------------------------


 

under any Loan Document or from the execution, delivery, performance or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19).

 

“Participant” has the meaning set forth in Section 10.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

 

“Patriot Act” has the meaning set forth in Section 3.19.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations (but not ERISA);

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Section 8.01;

 

(f)                                   easements, zoning restrictions,
rights-of-way, minor defects, irregularities, and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Company or any Subsidiary;

 

(g)                                  Liens arising from filing UCC financing
statements regarding leases permitted by this Agreement;

 

(h)                                 statutory and common law landlords’ liens
under leases to which the Company or one of the Subsidiaries is a party;

 

(i)                                     customary Liens (including the right of
set-off) in favor of banking and other financial institutions encumbering
deposits or other assets held by such institutions incurred in the ordinary
course of business; and

 

(j)                                    licenses, sublicenses, leases and
subleases granted to third parties in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of

 

17

--------------------------------------------------------------------------------


 

the affected property or interfere with the ordinary conduct of business of the
Company or any Subsidiary.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a—7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

 

(f)                                   investments similar in type, maturity and
rating to those described in clauses (b) through (e) above of Foreign
Subsidiaries, which investments are customarily used by corporations for cash
management purposes in any jurisdiction outside the United States of America to
the extent reasonably required in connection with any business conducted by any
Foreign Subsidiary organized in such jurisdiction and not for speculative
purposes.

 

“Permitted Securitization” means a Securitization Transaction permitted by
Section 6.13.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each

 

18

--------------------------------------------------------------------------------


 

change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined: (a) with respect to a Loan denominated in English Pounds
Sterling, Australian Dollars or Canadian Dollars, the first day of that period;
(b) with respect to a Loan denominated in Euro, two TARGET Days before the first
day of that period; and (c) with respect to a Loan denominated in any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
interest rate for such currency is to be determined, in which case the Quotation
Date will be determined by the Administrative Agent in accordance with market
practice in such market) (and if quotations would normally be given on more than
one day, then the Quotation Date will be the last of those days).

 

“Receivables Indebtedness” means indebtedness incurred by any Eligible Special
Purpose Entity to finance, refinance or guaranty the financing or refinancing of
Securitization Receivables; provided (a) such indebtedness shall in accordance
with GAAP not be accounted for as an asset or liability on the balance sheet of
Receivables Seller or any of its subsidiaries; (b) no assets other than the
Securitization Receivables to be financed or refinanced secure such
indebtedness; and (c) neither the Receivables Seller nor any of its subsidiaries
shall incur any liability with respect to such indebtedness other than liability
arising by reason of (i) a breach of a representation or warranty or customary
indemnities in each case contained in any instrument relating to such
indebtedness or (ii) customary interests retained by the Receivables Seller in
such Indebtedness.

 

“Receivables Seller” has the meaning specified in the definition of
“Securitization Transaction”.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Date for Loans in the applicable currency and the applicable Interest Period:

 

(a)                                 in relation to Loans in Australian Dollars,
as the bid rate observed by the relevant Reference Bank for Australian Dollar
denominated bank accepted bills and negotiable certificates of deposit issued by
banks which are for the time being designated “Prime Banks” by the Australian
Financial Markets Association or any successor thereto that have a remaining
maturity equal to the relevant Interest Period;

 

(b)                                 in relation to Loans in Canadian Dollars, as
the rate at which the relevant Reference Bank is willing to extend credit by the
purchase of bankers’ acceptances which have been accepted by banks which are for
the time being customarily regarded as being of appropriate credit standing for
such purpose with a term to maturity equal to the relevant Interest Period; and

 

19

--------------------------------------------------------------------------------


 

(c)                                  in relation to Loans in any currency other
than Australian Dollars or Canadian Dollars, as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in the relevant
currency and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in that currency and for
that period.

 

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company and as agreed to by such
bank.

 

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Test Date” has the meaning set forth in Section 6.13.

 

“Required Foreign Currency Lenders” means, at any time, Foreign Currency Lenders
(other than Defaulting Lenders) having Foreign Currency Exposures and unused
Foreign Currency Commitments representing more than fifty percent (50.0%) of the
sum of the Foreign Currency Exposures of all Foreign Currency Lenders and unused
Foreign Currency Commitments of all Lenders at such time.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing more than fifty
percent (50.0%) of the sum of the Aggregate Revolving Exposures and unused
Commitments at such time; provided that, for purposes of declaring the Loans to
be due and payable pursuant to Article VIII, and for all purposes after the
Loans become due and payable pursuant to Article VIII or the Commitments expire
or terminate, then, as to each Lender, clause (a) of the definition of Swingline
Exposure shall only be applicable for purposes of determining its Revolving
Exposure to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans.

 

“Restricted Payment” means any dividend or other distribution (whether in cash
or other property, other than Equity Interests in the Company or any Subsidiary)
with respect to any Equity Interests in the Company or any Subsidiary, or any
payment (whether in cash or other property, other than Equity Interests in the
Company or any Subsidiary), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Company or any Subsidiary.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Foreign Currency Loans and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08, (b) increased or established from
time to time pursuant to an Increased Commitment Supplement, and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment or in
the Increased Commitment Supplement pursuant to which such Lender shall have
become a Lender, as applicable.  As of the First

 

20

--------------------------------------------------------------------------------


 

Amendment Effective Date, the aggregate amount of the Lenders’ Revolving
Commitments is $600,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and the sum of
the following calculated, without duplication, its Foreign Currency Exposure, LC
Exposure and its Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a) hereof.

 

“Revolving Maturity Date” means October 17, 2019.

 

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Screen Rate” means the LIBO Screen Rate and the Local Screen Rates,
collectively and individually as the context may require.

 

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction”.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions that have been or may be entered into by any Person
pursuant to which such Person (the “Receivables Seller”) sells, conveys or
otherwise transfers on a non-recourse basis (with certain exceptions customary
in transactions of such type) to an Eligible Special Purpose Entity any of its
accounts receivable (the “Securitization Receivables”) (whether such
Securitization Receivables are then existing or arise in the future), and any
assets related thereto (including without limitation, all security interests in
merchandise or services financed thereby, the proceeds of such Securitization
Receivables and other assets which are customarily sold or in respect of which
security interests are customarily granted in connection with securitization
transactions involving such assets), and the Eligible Special Purpose Entity
either (a) borrows funds from or (b) sells the Securitization Receivables to a
commercial paper conduit which issues securities, the payment obligations under
which, in either case, are satisfied from the Securitization

 

21

--------------------------------------------------------------------------------


 

Receivables and the proceeds of the sale of which are used to purchase
additional Securitization Receivables.

 

“Senior Notes” means those certain 6.625% senior notes due 2020, 5.00% senior
notes due 2044 and 5.25% senior notes due 2054, in each case, issued pursuant to
that certain Senior Indenture, dated as of April 12, 2010, among the Company, as
issuer, and Wells Fargo Bank, National Association, as trustee, as supplemented
by the First Supplemental Indenture, dated as of April 12, 2010, Second
Supplemental Indenture, dated as of September 22, 2014, and Third Supplemental
Indenture, dated as of September 22, 2014, in each case, among the Company, as
issuer, and Wells Fargo Bank, National Association, as trustee.

 

“Singapore Loan Party” means a Loan Party organized under the laws of Singapore.

 

“Specified Time” means (a) in relation to a Loan in Australian Dollars, as of
11:00 A.M., Sydney, Australia time; (b) in relation to a Loan in Canadian
Dollars, as of 11:00 A.M. Toronto, Ontario time; and (c) in relation to a Loan
in a LIBOR Quoted Currency, as of 11:00 A.M., London time.

 

“Spot Rate” means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Reuters Group (or on any successor or substitute
page, or any successor to or substitute for Reuters Group, providing exchange
rate quotations comparable to those currently provided by the Reuters Group on
such page, as determined by the Administrative Agent from time to time) at or
about 11:00 a.m. (London, England time), to purchase Dollars with the other
applicable currency, provided that, if at least two such offered rates appear on
such display, the rate shall be the arithmetic mean of such offered rates and,
if no such offered rates are so displayed, the Spot Rate shall be determined by
the Administrative Agent on the basis of the arithmetic mean of such offered
rates as determined by the Administrative Agent in accordance with its normal
practice.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D.  Fixed
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

22

--------------------------------------------------------------------------------


 

“Subsidiary” means any subsidiary of the Company.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Agreement Obligations” means all obligations, indebtedness, and
liabilities of the Company and its Subsidiaries, or any one or more of them, to
any Lender or any Affiliate of any Lender, arising pursuant to any Swap
Agreements entered into by such Lender or Affiliate with the Company or any
Subsidiaries, or any one of them, whether now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, all fees, costs, and expenses (including attorneys’ fees and
expenses) provided for in such Swap Agreements.

 

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01(B) hereof or (ii) if such Lender has entered
into an Assignment and Assumption, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.04(b)(iv).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

 

“Swingline Lenders” means JPMorgan Chase Bank, N.A. and each other Lender listed
on Schedule 2.01(B), each in its capacity as a lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (a) that is not a
capital lease and (b) in respect of which the lessee is treated as the owner of
the property so leased for federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

“TARGET2” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system (or, if such payment system ceases to be operative, such
other payment system reasonably determined by the Administrative Agent to be a
suitable replacement) for the settlement of payments in Euro.

 

23

--------------------------------------------------------------------------------


 

“TARGET Day” means any day on which (a) TARGET2 is open for the settlement of
payments in euro and (b) banks are not open for dealings in deposits in the
applicable Foreign Currency in London, England.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Test Date” means, with respect to any Securitization Transaction, each of
(a) the date of the closing of such Securitization Transaction and (b) the date
of each closing of any amendment to such Securitization Transaction which
increases the Maximum Purchase Amount thereunder.

 

“Total Indebtedness” has the meaning assigned to such term in Section 7.01.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1997, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came to force on November 1,
1993), as amended from time to time.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to a Fixed Rate or the Alternate Base Rate.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).

 

“Voting Participant” has the meaning assigned to such term in Section 10.04(e).

 

“Voting Participant Notification” has the meaning assigned to such term in
Section 10.04(e).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02                             Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan” or “Swingline Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by the currency in which they are denominated
(e.g., a “Euro Foreign Currency Loan”) or by any combination of the foregoing. 
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing” or “Swingline Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”)
or by or by the currency in which they are denominated (e.g., a “Euro
Borrowing”) or by any combination of the foregoing.

 

Section 1.03                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall

 

24

--------------------------------------------------------------------------------


 

include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or other modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04                             Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if after the date hereof there occurs any change in GAAP or
in the application thereof on the operation of any provision hereof and the
Company notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrowers or any Subsidiary
at “fair value”, as defined therein.

 

Section 1.05                             Conversion of Foreign Currencies.

 

(a)                                 Dollar Equivalents.  The Administrative
Agent may determine the Dollar Amount of any amount as required hereby, and a
determination thereof by the Administrative Agent shall be conclusive absent
manifest error.  The Administrative Agent may, but shall not be obligated to,
rely on any determination of any Dollar Amount by any Borrower.  The
Administrative Agent may determine or redetermine the Dollar Amount of any
amount on any date either in its own discretion or upon the request of any
Lender, including the Dollar Amount of any Loan or Letter of Credit made or
issued in any Foreign Currency.

 

Section 1.06                             Rounding-Off.  The Administrative Agent
may set up appropriate rounding-off mechanisms or otherwise round-off amounts
hereunder to the nearest higher or lower amount in whole Dollars, whole other
currency or smaller denomination thereof to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars, whole other currency or in whole smaller
denomination thereof, as may be necessary or appropriate.

 

25

--------------------------------------------------------------------------------


 

ARTICLE II.

 

The Credits

 

Section 2.01                             Revolving Loans.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make advances to
the Borrowers in Dollars from time to time during the Revolving Availability
Period in an aggregate principal Dollar Amount that will not result (after
giving effect to any application of proceeds of such Borrowing pursuant to
Section 2.10) in: (a) such Revolving Lender’s Revolving Exposure exceeding such
Revolving Lender’s Revolving Commitment or (b) the Aggregate Revolving Exposure
exceeding the Aggregate Revolving Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

 

(b)                                 Foreign Currency Loans.  Each Foreign
Currency Lender agrees to make advances to one or more of the Borrowers in any
Foreign Currency from time to time during the Revolving Availability Period in
an aggregate principal Dollar Amount that will not result in: (i) such Lender’s
Foreign Currency Exposure exceeding such Lender’s Foreign Currency Commitment,
(ii) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment, (iii) the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitments, or (iv) the Foreign Currency Exposure of all Lenders
exceeding the total Foreign Currency Commitments.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Foreign Currency Loans.

 

(c)                                  Revolving Lender Participation in Foreign
Currency Loans.  On any Business Day when a Default exists, the Administrative
Agent may (and at the direction of the Required Foreign Currency Lenders shall)
require the Revolving Lenders to acquire participations on such Business Day in
all of the Foreign Currency Loans outstanding.  The Administrative Agent shall
give written notice to each Lender of the determination to require the Revolving
Lenders to acquire participations in all of the Foreign Currency Loans by no
later than 11:00 a.m., Dallas, Texas time, on any Business Day when a Default
exists.  Promptly upon receipt of such notice, the Administrative Agent will
give written notice thereof to each Revolving Lender, specifying in such notice
the aggregate Dollar Amount of the Foreign Currency Loans and such Lender’s
Applicable Percentage of the Foreign Currency Loans.  Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent in Dollars, for the account of the
Foreign Currency Lenders, such Revolving Lender’s Applicable Percentage of the
Dollar Amount of such Foreign Currency Loans; provided that no Foreign Currency
Lender will be required to make the payments under this sentence to the extent
it already holds Foreign Currency Loans in an amount equal to or in excess of
its Applicable Percentage of the Foreign Currency Loans.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Foreign
Currency Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each applicable
Revolving Lender shall comply with its obligations under this paragraph by wire
transfer of immediately available Dollars, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to each Foreign Currency Lender
such portions of the amount so received by it from the Revolving Lenders so that
after giving effect thereto the Revolving Lenders (including the Foreign
Currency Lenders) will hold direct interests in the Foreign Currency Loans in an
amount equal to their Applicable Percentage thereof.  The Administrative Agent
shall notify the Company of any participations

 

26

--------------------------------------------------------------------------------


 

in any Foreign Currency Loans acquired pursuant to this paragraph. All such
Loans shall be automatically converted to ABR Dollar Borrowings (including each
Foreign Currency Lender’s portion thereof) in an amount equal to the Dollar
Amount thereof as of (and with the Dollar Amount as determined as of) the date
of conversion but shall continue to be considered Foreign Currency Exposure. 
Thereafter payments in respect of such ABR Dollar Borrowings shall be made to
the Administrative Agent for the account of the Revolving Lenders.  The amount
of principal and interest paid on the Foreign Currency Loans prior to receipt of
the proceeds of a sale of participations therein shall be shared by the Foreign
Currency Lenders pro rata based on the amount of the Foreign Currency Commitment
of each (or if the Foreign Currency Commitments shall have terminated, based on
the Foreign Currency Loans held by each).  Any amounts received by the
Administrative Agent or any Foreign Currency Lender from any Borrower (or other
party on behalf of a Borrower) in respect of a Foreign Currency Loan after
receipt by the Foreign Currency Lenders of the proceeds of a sale of
participations therein shall be promptly remitted by the Administrative Agent to
each Revolving Lender that shall have made its payments pursuant to this
paragraph and to the Foreign Currency Lenders, as their interests may appear. 
The purchase of participations in Foreign Currency Loans pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof. 
No new Foreign Currency Loans will be made to any Borrower so long as any
Default, which existed when the Administrative Agent required the Revolving
Lenders to acquire participations in Foreign Currency Loans pursuant to this
paragraph, continues to exist.

 

Section 2.02                             Revolving Loans and Revolving
Borrowings.

 

(a)                                 Loans Made Ratably.  Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)                                 Initial Type of Loans.  Subject to
Section 2.13, each Revolving Borrowing shall be comprised entirely of ABR Dollar
Loans or Eurodollar Loans and each Foreign Currency Loan shall be comprised
entirely of Fixed Rate Loans, in each case, as a Borrower may request in
accordance herewith; provided that all Borrowings made on the Effective Date
must be made as ABR Revolving Borrowings.  Foreign Currency Loans may only be
Fixed Rate Loans.  Each Swingline Loan shall be an ABR Dollar Loan.  Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of a Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Fixed Rate
Borrowings.  At the commencement of each Interest Period for any Fixed Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Dollar Amount equal to $1,000,000 and not less than the Dollar
Amount equal to $5,000,000.  At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Dollar Amount equal to $100,000 and not less than the Dollar
Amount of $500,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e).  Each Swingline Loan shall be
in an amount that is an integral multiple of $100,000 and not less than
$100,000.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
(10) Fixed Rate Borrowings outstanding.

 

27

--------------------------------------------------------------------------------


 

(d)                                 Limitation on Interest Periods. 
Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

 

(e)                                  Additional Foreign Currencies.

 

(i)                                     The Company may from time to time
request that Foreign Currency Loans be made and/or, subject to Section 2.05,
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Foreign Currency”; provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Foreign Currency Loans, such request shall be subject
to the approval of the Administrative Agent and the Foreign Currency Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall also be subject to the approval of the Issuing Bank.

 

(ii)                                  Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Foreign Currency Loan or Letter of Credit (or such
other time or date as may be agreed by the Administrative Agent and, in the case
of any such request pertaining to Letters of Credit, the Issuing Bank, in its
sole discretion).  In the case of any such request pertaining to Foreign
Currency Loans, the Administrative Agent shall promptly notify each Foreign
Currency Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall also promptly notify the
Issuing Bank.  Each Foreign Currency Lender and, in the case of a request
pertaining to Letters of Credit, the Issuing Bank shall notify the
Administrative Agent, not later than 10:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Foreign Currency Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

(iii)                               Any failure by a Foreign Currency Lender or
the Issuing Bank, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Foreign Currency Lender or the Issuing Bank, as the case may be, to permit
Foreign Currency Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Foreign Currency
Lenders consent to making Foreign Currency Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be a Foreign Currency hereunder for
purposes of any Foreign Currency Loans; and if the Administrative Agent, the
Foreign Currency Lenders and the Issuing Bank consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be a
Foreign Currency hereunder for purposes of any Letter of Credit issuances.  If
the Administrative Agent shall fail obtain consent to any request for an
additional currency under this Section 2.02, the Administrative Agent shall
promptly so notify the Company.

 

Section 2.03                             Requests for Borrowings.  To request a
Revolving Borrowing, the applicable Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., Dallas, Texas time, three Business Days before the
date of the proposed Borrowing, or (b) in the case of an ABR Dollar Borrowing,
not later than 11:00 a.m., Dallas, Texas time, one Business Day before the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Dallas, Texas time, on
the date of the proposed Borrowing; provided further that any request for an ABR
Dollar Borrowing by Valmont Australia shall be made, not later than 11:00 a.m.,
Dallas, Texas time two (2) Business Days before the date of the proposed
Borrowing.  To request a Foreign Currency Borrowing, the applicable Borrower

 

28

--------------------------------------------------------------------------------


 

shall notify the Administrative Agent of such request in writing, not later than
11:00 a.m. (the applicable Foreign Currency Office time), three Business Days
before the date of the proposed Borrowing or, if different, the number of days
before the date of the proposed Borrowing that is standard for the applicable
Foreign Currency in accordance with the Administrative Agent’s standard
practice.  Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in the form attached hereto as Exhibit E or in
such other form as may be approved by the Administrative Agent and signed by the
applicable Borrower.  Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i)                                     whether such Borrowing is to be a Dollar
Borrowing or Foreign Currency Borrowing;

 

(ii)                                  the name of the applicable Borrower;

 

(iii)                               the aggregate amount of such Borrowing;

 

(iv)                              the currency in which such Borrowing is to be
denominated;

 

(v)                                 the date of such Borrowing, which shall be a
Business Day;

 

(vi)                              whether such Borrowing is to be an ABR
Borrowing or a Fixed Rate Borrowing;

 

(vii)                           in the case of a Fixed Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(viii)                        the location and number of the applicable
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06.

 

If no election as to the Type of Dollar Borrowing is specified and the Borrowing
is requested by a Borrower, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Fixed Rate Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If no currency is
specified for any Borrowing submitted by a Borrower then such Borrowing shall be
made in Dollars.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

Section 2.04                             Swingline Loans.

 

(a)                                 Commitment.  Subject to the terms and
conditions set forth herein, from time to time during the Revolving Availability
Period, each Swingline Lender severally agrees to make Swingline Loans
denominated in Dollars to the applicable Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000, (ii) the aggregate principal
amount of outstanding Swingline Loans made by such Swingline Lender exceeding
such Swingline Lender’s Swingline Commitment, (iii) such Swingline Lender’s
Revolving Exposure exceeding its Commitment, or (iv) the sum of the Aggregate
Revolving Exposures exceeding the Aggregate Revolving Commitments; provided that
a Swingline Lender shall not be required to make a

 

29

--------------------------------------------------------------------------------


 

Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 Borrowing Procedure.  To request a Swingline
Loan, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (confirmed by telecopy), not later than 1:00 p.m., Dallas,
Texas time, on the day of a proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), and amount of the requested Swingline Loan.  The Administrative Agent will
promptly advise the Swingline Lenders of any such notice received from a
Borrower.  Each Swingline Lender shall make its ratable portion of the requested
Swingline Loan (such ratable portion to be calculated based upon such Swingline
Lender’s Swingline Commitment to the total Swingline Commitments of all of the
Swingline Lenders) available to the applicable Borrower by means of a credit to
an account of the applicable Borrower with the Administrative Agent designated
for such purpose (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., Dallas, Texas time, on the
requested date of such Swingline Loan.

 

(c)                                  Independent Swingline Lender Obligations.
The failure of any Swingline Lender to make its ratable portion of a Swingline
Loan shall not relieve any other Swingline Lender of its obligation hereunder to
make its ratable portion of such Swingline Loan on the date of such Swingline
Loan, but no Swingline Lender shall be responsible for the failure of any other
Swingline Lender to make the ratable portion of a Swingline Loan to be made by
such other Swingline Lender on the date of any Swingline Loan.

 

(d)                                 Revolving Lender Participation in Swingline
Loans.  Any Swingline Lender may by written notice given to the Administrative
Agent require the Revolving Lenders to acquire participations in all or a
portion of its Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Revolving Lender’s Applicable Percentage of such Swingline Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 10:00 a.m. Dallas, Texas time, then promptly shall mean on
such Business Day, and, if such notice is received after 10:00 a.m. Dallas,
Texas time, then promptly shall mean on the immediately succeeding Business
Day), to pay to the Administrative Agent, for the account of such Swingline
Lenders, such Revolving Lender’s Applicable Percentage of such Swingline Loans. 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.04(d) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this Section 2.04(d) by wire
transfer of immediately available Dollars, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to such
Swingline Lenders the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this Section 2.04(d), and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to such Swingline Lenders.  Any amounts received by a Swingline
Lender from any Borrower (or other party on behalf of any Borrower) in respect
of a Swingline Loan after receipt by such Swingline Lenders of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving

 

30

--------------------------------------------------------------------------------


 

Lenders that shall have made their payments pursuant to this Section 2.04(d) and
to such Swingline Lenders, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lenders or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this Section 2.04(d) shall not
relieve any Borrower of any default in the payment thereof.

 

Section 2.05                             Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit for its own account or the account of any Subsidiary denominated in
Dollars or a Foreign Currency, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Company to, or entered into by the Company or any other Borrower with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company shall hand deliver or telecopy (or transmit by electronic communication,
if arrangements for doing so have been approved by the Issuing Bank) to the
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension, but in any event no
less than three Business Days) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency in which such Letter of Credit is to be issued
(which must be either Dollars or a Foreign Currency), the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Company also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Company shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed the Dollar Amount of $75,000,000, (ii) the Foreign Currency Exposure
shall not exceed the Foreign Currency Commitment, and (iii) the Aggregate
Revolving Exposure shall not exceed the Aggregate Revolving Commitments.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) (provided that any Letter of Credit with a one-year term may provide
for the renewal thereof for additional one-year periods not to extend past the
date in clause (ii) below) and (ii) the date that is five Business Days prior to
the Revolving Maturity Date.

 

31

--------------------------------------------------------------------------------


 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay in Dollars to the Administrative
Agent, for the account of the Issuing Bank, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the Company on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Company or any other
Borrower for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.05(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Company shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement in the currency in which it is denominated not
later than 12:00 noon, Dallas, Texas time (or with respect to LC Disbursements
denominated in a Foreign Currency, 12:00 noon, the applicable Foreign Currency
Office time), on the date that such LC Disbursement is made, if the Company
shall have received notice of such LC Disbursement prior to 10:00 a.m., Dallas,
Texas time (or with respect to LC Disbursements denominated in a Foreign
Currency, 10:00 a.m., the applicable Foreign Currency Office time), on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 12:00 noon, Dallas, Texas time (or with
respect to LC Disbursements denominated in a Foreign Currency, 12:00 noon, the
applicable Foreign Currency Office time), on (i) the Business Day that the
Company receives such notice, if such notice is received prior to 10:00 a.m.,
Dallas, Texas time (or with respect to LC Disbursements denominated in a Foreign
Currency, 10:00 a.m., the applicable Foreign Currency Office time), on the day
of receipt, or (ii) the Business Day immediately following the day that the
Company receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, the Company may, subject to the conditions
to Borrowing set forth herein, request in accordance with Section 2.02, 2.03 or
2.04 that such payment be financed with a Revolving Borrowing or a Swingline
Loan, or, if the LC Disbursement is denominated in a Foreign Currency, a Foreign
Currency Borrowing, as applicable and in each case, in an equivalent amount and
in the currency in which the Letter of Credit is denominated and, to the extent
so financed, the Company’s obligation to make such payment shall be discharged
and replaced by the resulting Revolving Borrowing, Swingline Loan or Foreign
Currency Loan.  If the Company fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the Dollar Amount of the payment then due from the Company in
respect thereof and such Revolving Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent such Revolving Lender’s Applicable Percentage of the
Dollar Amount of unreimbursed LC Disbursement, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.06, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this
Section 2.05 the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this Section to reimburse the Issuing Bank, then to such Revolving
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Revolving Lender pursuant to this Section to reimburse the Issuing Bank for
any LC

 

32

--------------------------------------------------------------------------------


 

Disbursement (other than the funding of Revolving Loans, Foreign Currency Loan
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Company of its obligation to reimburse such LC Disbursement.
After receipt of any payments from the Revolving Lenders under this paragraph,
the Company’s obligation to reimburse such LC Disbursement, if originally
denominated in a Foreign Currency, shall convert to a Dollar denominated
obligation in a Dollar Amount calculated as of the date the payments by the
Revolving Lenders are received and any future payments by the Company in respect
thereof shall be made in Dollars.

 

(f)                                   Obligations Absolute.  The Company’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by such
Borrower to the extent permitted by applicable law) suffered by the Company that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by telecopy or other electronic transmission approved by the
Administrative Agent) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full on the date such LC Disbursement is

 

33

--------------------------------------------------------------------------------


 

made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Company reimburses such LC Disbursement, at the rate per annum then
applicable to Revolving Loans and such interest shall be due and payable on the
date when such reimbursement is payable; provided that, if the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12 (e) shall apply.  Interest accrued pursuant to this
Section 2.05(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank. 
JPMorgan Chase Bank, N.A. (and Bank of America, N.A. with respect to the
Existing Letters of Credit) may be replaced as an Issuing Bank at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default exists, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than fifty percent (50%) of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph or when cash collateral is otherwise
required under this Agreement, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, cash (i) in Dollars in an amount equal to the
LC Exposure calculated for all Letters of Credit denominated in Dollars and
(ii) in the applicable Foreign Currency in an amount equal to the face amount of
all Letters of Credit denominated in such Foreign Currency, plus, in each case,
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in paragraph (h) or (i) of Section 8.01.  Each such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Obligations and the Company will, in connection therewith, execute and
deliver such security and pledge agreements in form and substance satisfactory
to the Administrative Agent which the Administrative Agent may, in its
discretion, require.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than fifty
percent (50%) of the total LC Exposure), be applied to satisfy other Obligations
and the Company

 

34

--------------------------------------------------------------------------------


 

will, in connection therewith, execute and deliver such security and pledge
agreements in form and substance satisfactory to the Administrative Agent which
the Administrative Agent may, in its discretion, require.  If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.

 

Section 2.06                             Funding of Borrowings.

 

(a)                                 By Lenders.  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in (i) Dollars, in the case of a Dollar Borrowing,
by 12:00 noon, Dallas, Texas time, and (ii) in the applicable Foreign Currency,
in the case of a Foreign Currency Loan, by 12:00 noon the applicable Foreign
Currency Office time, in each case, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to an account of
the applicable Borrower maintained with the Administrative Agent or by wire
transfer, automated clearing house debit or interbank transfer to such other
account, accounts or Persons designated by the applicable Borrower in the
applicable Borrowing Request; provided that Revolving Loans and Foreign Currency
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)                                 Fundings Assumed Made.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.07                             Interest Elections.

 

(a)                                 Conversion and Continuation.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Fixed Rate Borrowing, shall have an initial Interest
Period and shall be denominated in Dollars or the applicable Foreign Currency as
specified in such Borrowing Request.  Thereafter, the Company may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Fixed Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Company may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Delivery of Interest Election Request.  To
make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Company were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election; provided that elections made with respect to Foreign
Currency Borrowings shall only be made in writing pursuant to paragraph
(c) below.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit F hereto and signed by the Company.

 

(c)                                  Contents of Interest Election Request. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03 and paragraph (f) of this
Section:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Fixed Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a Fixed Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Fixed Rate Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)                                  Automatic Conversion.  If a Borrower fails
to deliver a timely Interest Election Request with respect to a Fixed Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing, if (i) outstanding as a Fixed Rate Dollar Borrowing,
shall be converted to an ABR Borrowing and (ii) outstanding as a Foreign
Currency Borrowing, shall be continued as a Fixed Rate Borrowing with an
Interest Period of one month.

 

(f)                                   Limitations on Election.  Notwithstanding
any contrary provision hereof, if an Event of Default exists and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Fixed Rate Borrowing,
(ii) unless repaid, each Fixed Rate Dollar Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto, and (iii) no
outstanding Foreign Currency Borrowing may be continued for an Interest Period
longer than one month.  A Borrowing of any Class may not be converted to or
continued as a Fixed Rate Borrowing if after giving effect thereto the Interest
Period therefor would commence before and end after the

 

36

--------------------------------------------------------------------------------


 

Revolving Maturity Date.  No Foreign Currency Borrowing may be converted to an
ABR Borrowing and no Borrowing denominated in one currency can be converted to
another currency.

 

Section 2.08                             Termination and Reduction of
Commitments.

 

(a)                                 Termination Date.  Unless previously
terminated, the Revolving Commitments and the Foreign Currency Commitments shall
terminate on the Revolving Maturity Date.

 

(b)                                 Optional Termination or Reduction.  The
Company may at any time terminate, or from time to time reduce, the Commitments
of any Class; provided that (i) each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $5,000,000 and not
less than $10,000,000, (ii) the Revolving Commitments may not be reduced below
the amount of the commitment to make Swingline Loans and the Foreign Currency
Commitment unless such commitments are also reduced, pro rata, (iii) the Company
shall not terminate or reduce the Foreign Currency Commitment if, after giving
effect to any concurrent prepayment of the Foreign Currency Loans in accordance
with Section 2.10, the Foreign Currency Exposure would exceed the Foreign
Currency Commitments, and (iv) the Company shall not terminate or reduce
Aggregate Revolving Commitment if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the Aggregate
Revolving Exposures would exceed the Aggregate Revolving Commitments.

 

(c)                                  Notice of Termination or Reduction.  The
Company shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section, at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments or the Foreign Currency Commitment delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Any termination or reduction of the
Commitments of any Class shall be permanent.  Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

Section 2.09                             Repayment of Loans; Evidence of Debt.

 

(a)                                 Promise to Pay.  Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
advanced to such Borrower on the Revolving Maturity Date in Dollars, (ii) to the
Administrative Agent for the account of each Foreign Currency Lender the then
unpaid principal amount of each Foreign Currency Loan advanced to such Borrower
on the Revolving Maturity Date in the currency in which such Foreign Currency
Loan is denominated, and (iii) to the Administrative Agent for the account of
the Swingline Lenders the then unpaid principal amount of each Swingline Loan
advanced to such Borrower on the earlier of the Revolving Maturity Date and the
fifth Business Day after such Swingline Loan is made; provided that on each date
that a Dollar Borrowing is made, the Borrowers shall repay all Swingline Loans
then outstanding and the proceeds of any Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding.  For the
avoidance of doubt, the Borrowers shall not be jointly and severally liable for
the Loans.  Each Borrower shall only be liable for the Loans made to each such
Borrower.  The foregoing two sentences do not limit any Borrower’s obligations
as a Guarantor under the Guaranty Agreement.

 

37

--------------------------------------------------------------------------------


 

(b)                                 Lender Records.  Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder and the currency in which such
indebtedness is due.

 

(c)                                  Administrative Agent Records.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof, the currency in
which it is denominated and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 Prima Facie Evidence.  The entries made in
the accounts maintained pursuant to paragraph (b) or (c) of this Section shall
be prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.

 

(e)                                  Request for a Note.  Any Lender may request
that Loans of any Class made by it be evidenced by a promissory note.  In such
event, the applicable Borrowers shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

Section 2.10                             Prepayment of Loans.

 

(a)                                 Optional Prepayment.  Each Borrower shall
have the right at any time and from time to time to prepay any of its Borrowings
in whole or in part, without prepayment penalty or premium subject to the
requirements of this Section and Section 2.15.

 

(b)                                 Mandatory Prepayment of Loans.  Each
Borrower shall, from time to time, upon demand of the Administrative Agent,
prepay so much of such Borrower’s Revolving Loans in such amounts as shall be
necessary so that at all times the sum of the Aggregate Revolving Exposure is
equal to or less than the Aggregate Revolving Commitment (or, if no Revolving
Loans are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)).  In addition, if, and in any
event that, (i) the Swingline Loans exceed $25,000,000 or (ii) the Foreign
Currency Exposure exceeds the Foreign Currency Commitment, each Borrower shall
promptly repay its Swingline Loans and/or Foreign Currency Loans (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in each case an amount equal
to the applicable excess.

 

(c)                                  Selection of Borrowing to be Prepaid. 
Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Company or other applicable Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (d) of this Section.

 

(d)                                 Notice of Prepayment; Application of
Prepayments.  The Company or other applicable Borrower shall notify the
Administrative Agent (and, in the case of prepayment of Swingline

 

38

--------------------------------------------------------------------------------


 

Loan, the Swingline Lenders) by telephone (confirmed by telecopy) or, with
respect to Foreign Currency Borrowings, in writing, of any prepayment hereunder
(i) in the case of prepayment of a Fixed Rate Borrowing, not later than
11:00 a.m., Dallas, Texas time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., Dallas, Texas time, one Business Day before the date of prepayment,
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
Dallas, Texas time, and (iv) in the case of prepayment of any Foreign Currency
Loan not later than 9:30 a.m., the applicable Foreign Currency Office time,
three Business Days on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08.  Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.  The
application of any prepayment of the Loans, to the extent such prepayments are
in the correct currency, shall be applied first to ABR Loans and then to Fixed
Rate Loans in the order of the maturing Interest Periods starting with the
closest maturity.

 

Section 2.11                             Fees.

 

(a)                                 Commitment Fees.  The Company agrees to pay
to the Administrative Agent for the account of each Revolving Lender a
commitment fee, which shall accrue at the Applicable Rate on the average daily
unused amount of the Revolving Commitment of such Revolving Lender during the
period from and including the Effective Date to but excluding the date on which
such Revolving Commitment terminates.  Accrued commitment fees shall be payable
in arrears on the date which is three Business Days following the last day of
each March, June, September and December of each year and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees with respect to Revolving Commitments, a Revolving Commitment of
a Revolving Lender shall be deemed to be used to the extent of:

 

(i)                                     the Dollar Amount of the outstanding
Revolving Loans and LC Exposure of such Lender; and

 

(ii)                                  if such Lender is a Foreign Currency
Lender, the Dollar Amount of such Lender’s Foreign Currency Loans;

 

and the following shall be disregarded for such purpose: (y) the Swingline
Exposure of such Lender, and (z) such Lender’s Applicable Percentage of the
Foreign Currency Loans.

 

(b)                                 Letter of Credit Fees.  The Company agrees
to pay (i) to the Administrative Agent for the account of each Revolving Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at the Applicable Rate on Fixed Rate Loans on the average
daily amount of such Lender’s LC Exposure applicable to Letters of Credit issued
for the account of such Borrower (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the

 

39

--------------------------------------------------------------------------------


 

period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure applicable to Letters of Credit (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the administration, issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  With respect to each Letter of
Credit, participation fees and fronting fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date, in the currency in which such Letter of
Credit is denominated; provided that all such fees shall be payable on the date
on which the Revolving Commitments terminate and any such fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Company
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon in writing between the
Company and the Administrative Agent.

 

(d)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.

 

Section 2.12                             Interest.

 

(a)                                 ABR Borrowings.  Subject to Section 10.13,
the Revolving Loans comprising each ABR Borrowing (excluding each Swingline
Loan) and the Foreign Currency Loans which have been converted to ABR Borrowings
pursuant to Section 2.01(c) shall bear interest at the Alternate Base Rate plus
the Applicable Rate.

 

(b)                                 Eurodollar Borrowings.  Subject to
Section 10.13, the Revolving Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

 

(c)                                  Foreign Currency Borrowing.  Subject to
Section 10.13, the Foreign Currency Loans comprising each Foreign Currency
Borrowing shall bear interest at the Foreign Currency Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

 

(d)                                 Swingline Loans.  Subject to Section 10.13,
the Swingline Loans shall bear interest each day at the Alternate Base Rate.

 

(e)                                  Default Interest.  Notwithstanding the
foregoing, subject to Section 10.13, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate

 

40

--------------------------------------------------------------------------------


 

applicable to ABR Revolving Loans as provided in paragraph (a) of this Section. 
In addition, if any Event of Default exists and the Required Lenders request,
the outstanding principal amount of the Loans shall bear interest, after as well
as before judgment, at a rate per annum equal to two percent (2%) plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section.

 

(f)                                   Payment of Interest.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and upon termination of the Commitments; provided that (i) interest accrued
pursuant to paragraph (e) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Fixed Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.  Interest on Foreign Currency Loans shall be paid in
the Foreign Currency as such Loan is denominated. Interest on all Dollar Loans
shall be payable in Dollars.

 

(g)                                  Computation.  Subject to Section 10.13, all
interest hereunder shall be computed on the basis of a year of 360 days, except
that (i) interest computed by reference to the Alternate Base Rate at times when
the Alternate Base Rate is based on the Prime Rate, (ii) interest computed by
reference to the AUD Bank Bill Reference Rate, the CDOR Rate, and (iii) interest
on any Loan denominated in English Pounds Sterling, shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and, with respect to
any Foreign Currency other than Australian Dollars, Canadian Dollars or English
Pounds Sterling, interest shall be computed on the basis of the number of days
which are customarily used as a basis for such calculation.  Interest in all
cases shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Federal Funds Effective Rate, or Fixed Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.13                             Market Disruption; Alternate Rate of
Interest .

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the relevant Screen Rate on the Quotation Date for any
Interest Period for a Borrowing of Fixed Rate Loans the applicable Screen Rate
shall not be available for such Interest Period and/or for the applicable
currency with respect to such Borrowing for any reason and the Administrative
Agent shall determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the applicable Reference Bank Rate shall be the Fixed Rate for such Interest
Period for such Borrowing; provided, that if the Reference Bank Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, however, that if less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
Fixed Rate for such Borrowing, (A) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (B) if such Borrowing shall be requested in any Foreign Currency,
the Foreign Currency Rate shall be equal to the cost to each Lender to fund its
pro rata share of such Borrowing (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion) (such
rate, the “CF Rate”).

 

(b)                                 If prior to the commencement of any Interest
Period for a Fixed Rate Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Fixed Rate for a
Loan in the applicable currency or for the applicable Interest Period; or

 

41

--------------------------------------------------------------------------------


 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Fixed Rate for a Loan in the applicable currency or
for the applicable Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Fixed Rate Borrowing to, or
continuation of Fixed Rate Borrowing in the applicable currency or for the
applicable Interest Period, as the case may be, shall be ineffective, (y) if
such Borrowing is requested in Dollars, such Borrowing shall be made as an ABR
Borrowing and (z) if such Borrowing is requested in any Foreign Currency, then
the Fixed Rate for such Fixed Rate Borrowing shall be at the CF Rate; provided,
further that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

 

Section 2.14                             Increased Costs.

 

(a)                                 Change In Law.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity, compulsory loans, insurance charges or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (including, without limitation, any marginal,
special, emergency or supplemental reserves established by the Board or any
other reserves imposed pursuant to Regulation D of the Board) (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)                                  impose on any Lender, the Issuing Bank,
the London interbank market or any other interbank or other market used to
determine the Foreign Currency Rate any other condition, costs or expense (other
than Taxes) affecting this Agreement or Fixed Rate Loans made by such Lender or
any Letter of Credit or participation therein; or

 

(iii)                               subject any Recipient to any Tax of any kind
whatsoever with respect to any Loan Document, any Letter of Credit, any
participation in a Letter of Credit or any Fixed Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes, it being understood Taxes
that are net income Taxes (however denominated) or that are franchise Taxes or
branch profit Taxes are being excluded pursuant to, and to the extent excluded
by, clause (C) below, (C) Connection Income Taxes and (D) except to the extent
such Taxes are already covered by Section 2.16);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Fixed Rate Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or Foreign
Currency Loan or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Company shall pay (or shall cause
any other applicable Borrower to pay) such Lender, the Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.  In addition, if the
introduction of, or changeover to, the Euro in the United Kingdom shall result
in an increase in the cost to any Foreign Currency Lender of making or
maintaining any Euro or English Pounds Sterling Loan (or of maintaining

 

42

--------------------------------------------------------------------------------


 

its obligation to make any such Foreign Currency Loan) or result in a reduction
of the amount of any sum received or receivable by such Foreign Currency Lender
hereunder (whether of principal, interest or otherwise), then the Company shall
pay (or shall cause any other applicable Borrower to pay) to the applicable
Foreign Currency Lender, such additional amount or amounts as will compensate
such Foreign Currency Lender for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Adequacy.  If any Lender or the
Issuing Bank determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit and Loans held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or will
cause the applicable Borrower to pay) to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.

 

(c)                                  Delivery of Certificate.  A certificate of
a Lender or the Issuing Bank setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Company and shall be conclusive absent manifest error.  The Company shall
pay (or shall cause any other applicable Borrower to pay) such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Limitation on Compensation.  Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation; provided that no Borrower
shall be required to compensate a Lender or the Issuing Bank pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender or the Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.15                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or as a result of a payment to a Lender in connection with
Section 2.19), (b) the conversion of any Fixed Rate Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Revolving Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(d) and is revoked in accordance therewith), or
(d) the assignment of any Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.18, then, in any such event, the Company shall compensate
(or shall cause any other applicable Borrower to compensate) each Lender for the
loss, cost and expense attributable to such event.  In the case of a Fixed Rate
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Fixed Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that

 

43

--------------------------------------------------------------------------------


 

would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars or in the applicable Foreign Currency of a
comparable amount and period from other banks in the applicable market utilized
to determine the related Fixed Rate, (iii) any loss incurred in liquidating or
closing out any foreign currency contract, and (iv) any loss arising from any
change in the value of Dollars in relation to any Loan made in a Foreign
Currency which was not paid on the date due.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error.  The Company shall pay (or shall cause any
other applicable Borrower to pay) such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

Section 2.16                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Borrower hereunder or any
other Loan Party under any Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by any Borrower hereunder or any other Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)                                 Payment of Other Taxes.  In addition, the
Loan Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for Other Taxes.

 

(c)                                  Tax Indemnification.  The Company shall
indemnify (or shall cause any other applicable Borrower to indemnify) each
Recipient, within 20 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient on or with respect to any payment by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or the Issuing Bank, shall be conclusive absent manifest error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the

 

44

--------------------------------------------------------------------------------


 

amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 2.16(d).

 

(e)                                  Receipts.  As soon as practicable after any
payment of Taxes by any Borrower or any other Loan Party to a Governmental
Authority pursuant to this Section 2.16, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or
Administrative Agent, as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (f)(ii)(B) and (f)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event a Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Company and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN

 

45

--------------------------------------------------------------------------------


 

establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)                              in the case of a Foreign Lender claiming that
its extension of credit will generate U.S. effectively connected income,
executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified

 

46

--------------------------------------------------------------------------------


 

pursuant to this Section 2.16 (including by the payment of additional amounts
pursuant to this Section 2.16), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Australian Income Tax Assessment Act of
1936.  For the purpose of confirming that interest payments by each Australian
Loan Party to the Lenders are entitled to the withholding tax exemption
established under Section 128F of the Australian Income Tax Assessment Act 1936
(the “Assessment Act”), the parties hereto agree that this Agreement is a
“syndicated loan facility” for purposes of the Assessment Act (with terms in
quotes set forth in this paragraph (h) having the meanings provided for in the
Assessment Act).  In addition, to establish that the invitation to become a
lender under this Agreement satisfies the public offer test set out in
subsection (3A) of the Assessment Act:

 

(i)                                     the Administrative Agent represents and
warrants to Valmont Australia that:

 

(A)                               invitations to become a Lender under this
Agreement have been extended to at least 10 “persons” (each an invitee);

 

(B)                               it reasonably believed, at the time of making
the invitations, that each invitee was carrying on a business of providing
finance, or investing or dealing in securities, in the course of operating in
financial markets; and

 

(C)                               it was not aware and did not suspect that any
invitee was an “associate” as determined in accordance with the Assessment Act
of any of the other “persons” covered by subsection (3A) of the Assessment Act;
and

 

(ii)                                  Valmont Australia represents and warrants
to the Administrative Agent that:

 

(A)                               it was a resident of Australia at the time
this Agreement was entered into;

 

(B)                               no invitee was known or suspected by Valmont
Australia to be, an “associate” of any of the other “persons” covered by
paragraph (3A) of the Assessment Act; and

 

(C)                               it does not know, or have reasonable grounds
to suspect, that any “associate” of Valmont Australia is or will become a Lender
under this Agreement.

 

47

--------------------------------------------------------------------------------


 

Valmont Australia agrees to immediately notify the Administrative Agent if:
(i) any proposed Lender disclosed to it is known or suspected by it to be an
“associate” of Valmont Australia or (ii) it is not a resident of Australia when
interest is paid under this Agreement.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.16 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(j)                                    Defined Terms.  For purposes of this
Section 2.16, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

Section 2.17                             Payments Generally; Pro Rata Treatment;
Sharing of Set-Offs; Proceeds of Guaranty Agreement.

 

(a)                                 Payments Generally.  Each Borrower shall
make each payment required to be made by it hereunder or under any other Loan
Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 12:00 noon, Dallas, Texas time), on the date when due, in immediately
available funds in the currency in which the underlying obligations being paid
is denominated as determined pursuant hereto, without set off, deduction or
counterclaim; provided that (i) each Borrower shall make all payments in respect
of the Foreign Currency Loans advanced to such Borrower prior to the time
expressly required hereunder (or, if no such time is expressly required, prior
to 12:00 noon, the applicable Foreign Currency Office time), on the date when
due, in immediately available funds and in the Foreign Currency in which such
Loan is denominated, without set-off, deduction or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent pursuant to the payment instructions
provided by the Administrative Agent, except payments to be made directly to the
Issuing Bank or Swingline Lenders as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.

 

(b)                                 Pro Rata Application.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c)                                  Sharing of Set-offs.  If any Lender shall,
by exercising any right of set off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or participations
in LC Disbursements or Swingline Loans resulting in such Lender receiving
payment of a

 

48

--------------------------------------------------------------------------------


 

greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Loan Party pursuant to and in accordance with the express terms of the
Loan Documents or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or the Swingline Loans to any assignee or participant, other
than to a Loan Party or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

 

(d)                                 Payments from Borrowers Assumed Made. 
Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the applicable
Borrower will not make such payment, the Administrative Agent may assume that
the applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                                  Set-Off Against Amounts Owed Lenders.  If
any Lender shall fail to make any payment required to be made by it pursuant to
this Agreement or any other Loan Document, then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

(f)                                   Application of Proceeds of Guaranty
Agreement.  All amounts received under the Guaranty Agreement shall first be
applied as payment of the accrued and unpaid fees of the Administrative Agent
hereunder and then to all other unpaid or unreimbursed Obligations (including
reasonable attorneys’ fees and expenses) owing to the Administrative Agent in
its capacity as Administrative Agent only and then any remaining amount of such
proceeds shall be distributed:

 

(i)                                     first, to the Lenders, pro rata in
accordance with the respective unpaid amounts of Loan Obligations, until all the
Loan Obligations have been Fully Satisfied;

 

(ii)                                  second, to the Credit Parties, pro rata in
accordance with the respective unpaid amounts of Swap Agreement Obligations
relating to any interest rate, currency or commodity Swap Agreement, until all
such Swap Agreement Obligations have been Fully Satisfied;

 

49

--------------------------------------------------------------------------------


 

(iii)                               third, to the Credit Parties, pro rata in
accordance with the respective unpaid amounts of the Deposit Obligations, until
all Deposit Obligations have been Fully Satisfied; and

 

(iv)                              fourth, to the Credit Parties, pro rata in
accordance with the respective unpaid amounts of the remaining Obligations. 
Notwithstanding the foregoing, amounts received from any Loan Party that is not
a Qualified ECP Guarantor shall not be applied to the Obligations that are
Excluded Swap Obligations.

 

(g)                                  Return of Proceeds.  If at any time
payment, in whole or in part, of any amount distributed by the Administrative
Agent hereunder is rescinded or must otherwise be restored or returned by the
Administrative Agent as a preference, fraudulent conveyance, or otherwise under
any bankruptcy, insolvency, or similar law, then each Person receiving any
portion of such amount agrees, upon demand, to return the portion of such amount
it has received to the Administrative Agent.

 

(h)                                 Notice of Amount of Obligations.  Prior to
making any distribution under paragraph (f) of this Section, the Administrative
Agent shall request each Lender to provide the Administrative Agent with a
statement of the amounts of Swap Agreement Obligations and Deposit Obligations
then owed to such Lender and its Affiliates.  A Lender may provide such
information to the Administrative Agent at any time and the Administrative Agent
may also request such information at any time.  If a Lender does not provide the
Administrative Agent a statement of the amount of any such Obligations within
three (3) Business Days of the date requested, the Administrative Agent may make
distributions under paragraph (f) thereafter and the amount of Swap Agreement
Obligations and Deposit Obligations then owed to such Lender and its Affiliates
shall conclusively be deemed to be zero for purposes of such distributions. 
Neither the Lender nor its Affiliates shall have a right to share in such
distributions with respect to any Swap Agreement Obligations or Deposit
Obligations owed to it.  If a Lender shall thereafter provide the Administrative
Agent a statement of the amount of the Swap Agreement Obligations and Deposit
Obligations then owed to such Lender and its Affiliates, any distribution under
paragraph (b) made after the notice is received by the Administrative Agent
shall take into account the amount of the Swap Agreement Obligations and/or
Deposit Obligations then owed.  No Lender nor any Affiliate of a Lender that has
not provided the statement of the amount of the Swap Agreement Obligations or
Deposit Obligations owed under this paragraph (h) shall be entitled to share
retroactively in any distribution made prior to the date when such statement was
provided.  In furtherance of the provisions of Article IX, the Administrative
Agent shall in all cases be fully protected in making distributions hereunder in
accordance with the statements of the Swap Agreement Obligations and Deposit
Obligations received from the Lenders under this paragraph (h).

 

Section 2.18                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Mitigation.  If any Lender requests
compensation under Section 2.14, or if any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement.  If any Lender requests
compensation under Section 2.14, or if the Company is required to pay any
Indemnified Taxes or additional amounts to any Lender or any

 

50

--------------------------------------------------------------------------------


 

Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, or if any Lender suspends its
obligation to maintain or fund Fixed Rate Loans under Section 2.13, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.14 or 2.16) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, the Issuing Bank, the Foreign
Currency Lenders, and Swingline Lenders), which consent shall not unreasonably
be withheld, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements,
Foreign Currency Loans and Swingline Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts), and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

 

Section 2.19                             Increase of Revolving Commitments.  By
written notice sent to the Administrative Agent (which the Administrative Agent
shall promptly distribute to the Lenders), the Borrowers may request an increase
of the aggregate amount of the Revolving Commitments (i) by an aggregate amount
equal to any integral multiple of $5,000,000 and not less than $10,000,000 and
(ii) by an aggregate amount not to exceed $200,000,000; provided that (i) no
Default shall have occurred and be continuing, (ii) the Aggregate Revolving
Commitments shall not have been reduced, nor shall the Borrowers have given
notice of any such reduction under Section 2.08(b), and (iii) the Aggregate
Revolving Commitments shall not be increased pursuant to this Section 2.19 more
than three (3) times nor to an aggregate amount in excess of $800,000,000.  If
one or more of the Revolving Lenders is not increasing its Revolving Commitment,
then, with notice to the Administrative Agent and the other Revolving Lenders,
another one or more financial institutions, each as approved by the Company and
the Administrative Agent (a “New Lender”), may commit to provide an amount equal
to the aggregate amount of the requested increase that will not be provided by
the existing Revolving Lenders; provided, that the Revolving Commitment of each
New Lender shall be at least $5,000,000 and the maximum number of New Lenders
shall be three (3).  The amount of the increase in Revolving Commitments
pursuant to this Section 2.19 is herein called the “Increase Amount”.  Upon
receipt of notice from the Administrative Agent to the Revolving Lenders and the
Company that the Revolving Lenders, or sufficient Revolving Lenders and New
Lenders, have agreed to commit to an aggregate amount equal to the Increase
Amount (or such lesser amount as the Company shall agree, which shall be at
least $10,000,000 and an integral multiple of $5,000,000 in excess thereof),
then: provided that no Default exists at such time or after giving effect to the
requested increase, the Borrowers, the Administrative Agent and the Lenders
willing to increase their respective Revolving Commitments and the New Lenders
(if any) shall execute and deliver an Increased Commitment Supplement (herein so
called) in the form attached hereto as Exhibit D.  If all existing Revolving
Lenders shall not have provided their pro rata portion of the requested
increase, then after giving effect to the requested increase the outstanding
Revolving Loans may not be held pro rata in accordance with the new Revolving
Commitments.  In order to remedy the foregoing, on the effective date of the
Increased Commitment Supplement the Revolving Lenders shall make advances among
themselves, such advances to be in amounts sufficient so that after giving
effect thereto, the Revolving Loans shall be held by the Revolving Lenders pro
rata according to their respective Revolving Commitments.  The advances made by
a Revolving Lender under this Section 2.19 shall be deemed to be a purchase of a
corresponding amount of the Revolving Loans of one or more

 

51

--------------------------------------------------------------------------------


 

of the Revolving Lenders who received the advances.  The Revolving Commitments
of the Revolving Lenders who do not agree to increase their Revolving
Commitments cannot be reduced or otherwise changed pursuant to this
Section 2.19.  No Revolving Lender is obligated to increase its Revolving
Commitment under the provisions of this Section 2.19.

 

Section 2.20                             Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)                                 Suspension of Commitment Fees.  Commitment
fees shall cease to accrue on the unfunded portion of the Revolving Commitment
of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                                 Suspension of Voting.  Such Defaulting
Lender shall not have the right to vote on any issue on which voting is required
(other than to the extent expressly provided in Section 10.02(b)) and the
Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder;

 

(c)                                  Participation Exposure.  If any Foreign
Currency Loans are outstanding or any Swingline Exposure or LC Exposure exists
at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the participation
interests in the Foreign Currency Loans, LC Exposure and Swingline Exposure of
such Defaulting Lender (other than the portion of such Swingline Exposure
referred to in clause (b) of the definition of such term) shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not, as to any-non
Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure to
exceed its Revolving Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (y) first, prepay
such Swingline Exposure and Foreign Currency Loans and (z) second, cash
collateralize, for the benefit of the Issuing Bank, the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.05(j) for so long as such LC Exposure is
outstanding;

 

(iii)                               if the Company cash collateralizes any
portion of such Defaulting Lender’s LC Exposure attributable to Letters of
Credit issued for the account of the Borrowers pursuant to clause (ii) above, no
Borrower shall be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
attributable to Letters of Credit during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Sections 2.11(a) and 2.11(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any Lender hereunder, all letter of credit fees payable
under Section 

 

52

--------------------------------------------------------------------------------


 

2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is reallocated and/or cash
collateralized; and

 

(vi)                              Suspension of Swingline Loans, Foreign
Currency Loans and Letters of Credit.  So long as such Lender is a Defaulting
Lender, no Swingline Lender shall be required to fund any Swingline Loan, the
Foreign Currency Lenders shall not be required to fund any Foreign Currency
Loan, and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be one
hundred percent (100%) covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.20(c), and participating interests in any such newly made Swingline
Loan or Foreign Currency Loan or newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

 

(d)                                 Bankruptcy Event.  If (i) a Bankruptcy Event
with respect to a Lender Parent shall occur following the date hereof and for so
long as such event shall continue or (ii) any Swingline Lender or the Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, no Swingline Lender shall be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lenders or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to each Swingline Lender or the Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

(e)                                  Setoff against Defaulting Lender.  Any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.17(c) but
excluding Section 2.18(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent: (i) first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Bank, the Foreign Currency Lenders or
Swingline Lenders hereunder, (iii) third, to the funding of any Loan or the
funding or cash collateralization of any participating interest in any Swingline
Loan, Foreign Currency Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Company, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrowers or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or reimbursement
obligations in respect of LC Disbursements which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender. In the event that the
Administrative Agent, the Company, the Issuing Bank and each Swingline Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swingline Exposures,
Foreign Currency Exposures, and LC Exposures of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline

 

53

--------------------------------------------------------------------------------


 

Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

Section 2.21                             European Economic and Monetary Union
Provisions.  The following clauses of this Section 2.21 shall be effective at
and from the commencement of the third stage of EMU by the United Kingdom:

 

(a)                                 Redenomination and Foreign Currencies.  Each
obligation under this Agreement which has been denominated in English Pounds
Sterling shall be redenominated into the euro unit in accordance with EMU
legislation; provided, that if and to the extent that any EMU legislation
provides that following the commencement of the third stage of EMU by the United
Kingdom an amount denominated either in the Euro or in English Pounds Sterling
and payable within the United Kingdom by crediting an account of the creditor
can be paid by the debtor either in the euro unit or in English Pounds Sterling,
each party to this Agreement shall be entitled to pay or repay any such amount
either in the euro unit or in English Pounds Sterling.  Any Foreign Currency
Borrowing that would otherwise be denominated in English Pounds Sterling shall
be made in the euro unit and except as provided in the forgoing sentence, any
amount payable by the Administrative Agent to the Lenders under this Agreement
shall be paid in the euro unit.

 

(b)                                 Payments by Agent Generally.  With respect
to the payment of any amount denominated in the euro unit or in English Pounds
Sterling, neither the Administrative Agent nor any Lender shall be liable to any
Borrower or any Lender in any way whatsoever for any delay, or the consequences
of any delay, in the crediting to any account of any amount required by this
Agreement to be paid if such party shall have taken all relevant steps to
achieve, on the date required by this Agreement, the payment of such amount in
immediately available, freely transferable, cleared funds (in the euro unit or,
as the case may be, in English Pounds Sterling) to the account with the bank
which shall have been specified for such purpose.  As used herein, “all relevant
steps” means all such steps as may be prescribed from time to time by the
regulations or operating procedures of such clearing or settlement system as the
Administrative Agent may from time to time determine for the purpose of clearing
or settling payments of the Euro.

 

(c)                                  Basis of Accrual.  If the basis of accrual
of interest or fees expressed in this Agreement with respect to English Pounds
Sterling shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest or fees in respect of the
Euro, such convention or practice shall replace such expressed basis effective
as of and from the commencement of the third stage of EMU by the United Kingdom;
provided, that if any Fixed Rate English Pounds Sterling Borrowing is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(d)                                 Rounding and other Consequential Changes. 
Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU legislation and without prejudice to the respective
liabilities for indebtedness of the Borrowers to the Lenders and the Lenders to
the Borrowers under or pursuant to this Agreement:

 

(i)                                     each reference in this Agreement to a
minimum amount (or an integral multiple thereof) in English Pounds Sterling
shall be replaced by a reference to such reasonably comparable and convenient
amount (or an integral multiple thereof) in the euro unit as the Administrative
Agent may from time to time specify; and

 

(ii)                                  except as expressly provided in this
clause (ii), each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may

 

54

--------------------------------------------------------------------------------


 

from time to time specify to be necessary or appropriate to reflect the
introduction of or changeover to the Euro in the United Kingdom.

 

Section 2.22                             Unavailability of Foreign Currency
Loans.  Notwithstanding any other provision herein, if any Change in Law shall
make it unlawful for the Issuing Bank to issue or maintain a Letter of Credit
denominated in a Foreign Currency, the Lenders to make or maintain any Foreign
Currency Loan or to give effect to their obligations as contemplated hereby with
respect to any such Loan or Letter of Credit denominated in a Foreign Currency
or in the event that there shall occur any material adverse change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which would in the opinion of the
Administrative Agent, the Required Foreign Currency Lenders (in the case of any
Foreign Currency Loan), or the Issuing Bank (in the case of any Letter of Credit
to be denominated in a Foreign Currency) makes it impracticable for any Foreign
Currency Loan or Letter of Credit to be denominated in a Foreign Currency, then,
by written notice to the Company, the Administrative Agent may: (a) declare that
Loans denominated in the affected Foreign Currency will not thereafter be made
and Letters of Credit denominated in the affected Foreign Currency will not
thereafter be issued and (b) require that all outstanding Foreign Currency Loans
so affected be repaid (it being understood that, if the result of any of the
preceding events is that the type of currency in which the Foreign Currency Loan
was made no longer exists or the applicable Borrower is not able to make payment
to the Administrative Agent for the account of the Foreign Currency Lenders in
such original currency, then such Foreign Currency Loan shall be repaid in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks any such event) and all Letters of Credit so affected
be replaced.

 

Section 2.23                             Borrowers Representative.

 

(a)                                 Appointment; Nature of Relationship.  The
Company is hereby appointed by each of the other Borrowers as its contractual
representative hereunder and under each other Loan Document, and each of the
Borrowers irrevocably authorizes the Company to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Company agrees to act as such
contractual representative upon the express conditions contained in this Section
2.23.  The Administrative Agent and the Lenders, and their respective officers,
directors, agents or employees, shall not be liable to the Company or any
Borrower for any action taken or omitted to be taken by the Company or the
Borrowers pursuant to this Section 2.23.

 

(b)                                 Powers.  The Company shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Company by the terms of each thereof, together with such powers as are
reasonably incidental thereto.  The Company shall have no implied duties to the
Borrowers, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Company.

 

(c)                                  Execution of Loan Documents.  The Borrowers
(other than the Company) hereby empower and authorize the Company, on behalf of
such Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents.  Each Borrower agrees that any action taken by the Company
or the Borrowers in accordance with the terms of this Agreement or the other
Loan Documents, and the exercise by the Company of its powers set forth therein
or herein, together with such other powers that are reasonably incidental
thereto, shall be binding upon all of the Borrowers.

 

55

--------------------------------------------------------------------------------


 

ARTICLE III.

 

Representations and Warranties

 

In order to induce the Administrative Agent, the Issuing Bank and the Lenders to
enter into this Agreement and to make Loans and issue Letters of Credit
hereunder, the Company represents and warrants to the Administrative Agent, the
Issuing Bank and the Lenders that:

 

Section 3.01                             Organization; Powers.  Each of the
Company and the Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

Section 3.02                             Authorization; Enforceability.  The
Transactions to be entered into by each Loan Party are within such Loan Party’s
corporate, partnership or limited liability company powers (as applicable) and
have been duly authorized, as applicable, by all necessary corporate,
partnership or limited liability action (as applicable) and, if required, all
stockholder action.  This Agreement has been duly executed and delivered by each
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03                             Governmental Approvals; No Conflicts. 
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Company or any of the Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Company
or any of the Subsidiaries or its assets (including, without limitation, the
documentation governing the Senior Notes), or give rise to a right thereunder to
require any payment to be made by the Company or any of the Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Company or any of the Subsidiaries.

 

Section 3.04                             Financial Condition; No Material
Adverse Change.

 

(a)                                 Financial Statements.  The Company has
heretofore furnished to the Lenders (i) the Form 10-K filed by the Company with
the SEC for the fiscal year ended December 31, 2011 and (ii) the consolidated
balance sheet and statements of income, stockholders equity and cash flows of
the Company and its consolidated Subsidiaries as of and for the fiscal quarter
and the portion of the fiscal year ended June 30, 2012, certified by one of the
Company’s Financial Officers.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

56

--------------------------------------------------------------------------------


 

(b)                                 No Material Adverse Change.  Since December
31, 2011, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  Contingent Liabilities.  Except as
disclosed in the financial statements referred to above or the notes thereto or
in the Information Memorandum, after giving effect to the Transactions, neither
the Company nor any of the Subsidiaries has, as of the Effective Date, any
material contingent liabilities, unusual long term commitments or unrealized
losses.

 

Section 3.05                             Properties.

 

(a)                                 Ownership.  Each of the Company and the
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

(b)                                 Intellectual Property.  Each of the Company
and the Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Company and the Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.06                             Litigation and Environmental Matters.

 

(a)                                 Litigation.  There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of the Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any of the Loan Documents or the
Transactions.

 

(b)                                 Environmental Matters.  Except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 3.07                             Compliance with Laws and Agreements. 
Each of the Company and the Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

Section 3.08                             Investment Company Status.  Neither the
Company nor any of the Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

Section 3.09                             Taxes.  Each of the Company and the
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes

 

57

--------------------------------------------------------------------------------


 

required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.10                             ERISA.  No ERISA Event (nor any similar
event with respect to a Foreign Plan) has occurred or is reasonably expected to
occur that, when taken together with all other such events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  Other than with respect to the Delta Plan, the present
value of all accumulated benefit obligations under each Plan and each Foreign
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $15,000,000
the fair market value of the assets of such Plan or Foreign Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
and Foreign Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$15,000,000 the fair market value of the assets of all such underfunded Plans. 
The Company’s funding status with respect to the Delta Plan as of December 31,
2011 is set forth in footnote 16 to the Notes to Consolidated Financial
Statements filed as part of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2011. There have been no employees added to the
Delta Plan since December 31, 2011.

 

Section 3.11                             Disclosure.  The Company has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which the Company or any of the Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

Section 3.12                             Disclosable Subsidiaries.  As of the
Effective Date, the Company has no Material Subsidiaries or Subsidiaries
required to be disclosed on Exhibit 21 to the Company’s Annual Report on Form
10-K per Item 601(b)(21) under Regulation S-K of the Securities Exchange Act of
1934, as amended (collectively, the “Disclosable Subsidiaries”), other than
those listed on Schedule 3.12 hereto.  As of the Effective Date, Schedule 3.12
sets forth the jurisdiction of incorporation or organization of each such
Disclosable Subsidiary and the percentage of the Company’s ownership (direct or
indirect) of the outstanding Equity Interests of each Disclosable Subsidiary. 
Except as permitted to be issued or created pursuant to the terms hereof or as
reflected on Schedule 3.12, there are no outstanding subscriptions, options,
warrants, calls, or rights (including preemptive rights) to acquire, and no
outstanding securities or instruments convertible into any Equity Interests of
any Disclosable Subsidiary.

 

Section 3.13                             Insurance.  Each of the Company and the
Subsidiaries maintain with financially sound and reputable insurers, insurance
with respect to its properties and business against such casualties and
contingencies and in such amounts as are usually carried by businesses engaged
in similar activities as the Company and the Subsidiaries and located in similar
geographic areas in which the Company and the Subsidiaries operate.

 

58

--------------------------------------------------------------------------------


 

Section 3.14                             Labor Matters.  As of the Effective
Date, there are no strikes, lockouts or slowdowns against the Company or any
Subsidiary pending or, to the knowledge of the Company, threatened, except any
such strikes, lockouts or slowdowns which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  The
hours worked by and payments made to employees of the Company and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
except where any such violations, individually or in the aggregate, could not
reasonable be expected to result in a Material Adverse Effect.  All payments due
from the Company or any Subsidiary, or for which any claim may be made against
the Company or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Company or such Subsidiary, except to the extent the
aggregate of all such payments could not reasonably be expected to result in a
Material Adverse Effect.  The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Company or any
Subsidiary is bound.

 

Section 3.15                             Solvency.  Immediately after the
consummation of the Transactions to occur on the Effective Date and immediately
following the making of each Loan made on the Effective Date and after giving
effect to the application of the proceeds of such Loans, (a) the fair value of
the assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.  As used in this Section 3.15, the term “fair
value” means the amount at which the applicable assets would change hands
between a willing buyer and a willing seller within a reasonable time, each
having reasonable knowledge of the relevant facts, neither being under any
compulsion to act, with equity to both and “present fair saleable value” means
the amount that may be realized if the applicable company’s aggregate assets are
sold with reasonable promptness in an arm’s length transaction under present
conditions for the sale of a comparable business enterprises.

 

Section 3.16                             Margin Securities.  Neither the Company
nor any Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations U or X of the Board of
Governors of the Federal Reserve System), and, except for the repurchases of the
Company’s capital stock in accordance with the limitations in Section 5.09 and
Section 6.08, no part of the proceeds of any Loan will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.

 

Section 3.17                             Common Enterprise.  The successful
operation and condition of each of the Loan Parties is dependent on the
continued successful performance of the functions of the group of the Loan
Parties as a whole and the successful operation of each of the Loan Parties is
dependent on the successful performance and operation of each other Loan Party. 
Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly or indirectly, from (a) successful operations of each of the
other Loan Parties and (b) the credit extended by the Lenders to the Company
hereunder, both in their separate capacities and as members of the group of
companies.  Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

 

59

--------------------------------------------------------------------------------


 

Section 3.18                             Representations as to Foreign Loan
Parties.  Each of the Company and each other Loan Party that is not a Domestic
Subsidiary of the Company (herein, a “Foreign Loan Party”) represents and
warrants to the Administrative Agent and the Lenders that:

 

(a)                                 Noncontravention.  Such Foreign Loan Party
is subject to civil and commercial laws with respect to its obligations under
this Agreement and the other Loan Documents to which it is a party (collectively
as to such Foreign Loan Party, the “Applicable Foreign Loan Party Documents”),
and the execution, delivery and performance by such Foreign Loan Party of the
Applicable Foreign Loan Party Documents constitute and will constitute private
and commercial acts and not public or governmental acts.  Neither such Foreign
Loan Party nor any of its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, beslag, execution or
otherwise) under the laws of the jurisdiction in which such Foreign Loan Party
is organized and existing in respect of its obligations under the Applicable
Foreign Loan Party Documents.

 

(b)                                 Enforceability and Consents.  The Applicable
Foreign Loan Party Documents are in proper legal form under the Laws of the
jurisdiction in which such Foreign Loan Party is organized and existing for the
enforcement thereof against such Foreign Loan Party under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party Documents.  It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party Documents that
the Applicable Foreign Loan Party Documents be filed, registered or recorded
with, or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Loan Party is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Loan Party Documents or any other document, except for (i)
any such filing, registration, recording, execution or notarization as has been
made or is not required to be made until the Applicable Foreign Loan Party
Document or any other document is sought to be enforced and (ii) any charge or
tax has been timely paid.

 

(c)                                  Taxes and Duties.  There is no tax, levy,
impost, duty, fee assessment or other governmental charge, or any deduction or
withholding, imposed by any Governmental Authority in or of the jurisdiction in
which such Foreign Loan Party is organized and existing either (i) on or by
virtue of the execution or delivery of the Applicable Foreign Loan Party
Documents or (ii) on any payment to be made by such Foreign Loan Party pursuant
to the Applicable Foreign Loan Party Documents, except as has been disclosed to
the Administrative Agent.

 

(d)                                 Notices and Authorizations.  The execution,
delivery and performance of the Applicable Foreign Loan Party Documents executed
by such Foreign Loan Party are, under applicable foreign exchange control
regulations of the jurisdiction in which such Foreign Loan Party is organized
and existing, not subject to any notification or authorization except (i) such
as have been made or obtained, (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable) or (iii) in
the case of any Dutch Loan Party notification requirements to the Dutch Central
Bank with respect to payments made to and by Persons inside The Netherlands from
and to Persons outside The Netherlands pursuant to the 1994 Act on Financial
Foreign Relations (Wet financiële betrekkingen buitenland 1994) and the General
Reporting Obligations 2003 (Rapportagevoorschriften betalingsbalansrapportages
2003).

 

(e)                                  Dutch Loan Parties.  No Dutch Loan Party
has (i) applied for or consented to the appointment of, or the taking of
possession by, a receiver (curator), custodian, administrator (bewindvoerder),
trustee, examiner, liquidator or the like for itself or all or a substantial
part of its property, (ii) made a general assignment for the benefit of
creditors, (iii) filed a petition seeking to take

 

60

--------------------------------------------------------------------------------


 

advantage of any law relating to bankruptcy (faillissement), insolvency,
reorganization, suspension of payments (surcéance van betaling), liquidation
(vereffening), dissolution (ontbinding), arrangement or winding-up, or
composition or readjustment of debts, (iv) filed a notice under Section 36 of
the Dutch 1990 Tax Collection Act (Invorderingswet 1990) (whether or not
pursuant to section 60 of the Act on the Financing of Social Insurances (Wet
financiering sociale verzekeringen)) and (v) taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
described under (i), (ii), (iii) or (iv) above.

 

(f)                                   Australian Loan Parties.  No Australian
Loan Party has (i) applied for or consented to the appointment of, or the taking
of possession by, a receiver, administrator, liquidator or the like for itself
or all or a substantial part of its property, (ii) made a general assignment for
the benefit of creditors, (iii) commenced a voluntary case under Australian
insolvency law, (iv) instituted any proceeding or filed a petition seeking to
take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, winding-up, or composition or
readjustment of debts, (v) failed to controvert in a timely and appropriate
manner, or acquiesced in writing to, any petition filed against it in an
involuntary case under Australian insolvency law, (vi) admitted in writing its
inability to, or is generally unable to, pay its debts as such debts become due
within the contemplation of Australian insolvency law, or (vii) taken any
corporate action for the purpose of effecting any of the foregoing.

 

Section 3.19                             OFAC and Patriot Act.  The Company and
each Subsidiary and, to the knowledge of the Company, each Affiliate of any Loan
Party is: (i) not a “blocked” person listed in the Annex to Executive Order
Nos. 12947, 13099 and 13224 and all modifications thereto or thereof; (ii) in
compliance in all material respects with the requirements of the USA Patriot Act
Title III of 107 Public Law 56 (October 26, 2001) and of other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices, related to the subject matter of
such Act, including Executive Order 13224 effective September 24, 2001
(collectively, the “Patriot Act”); (iii) operated under policies, procedures and
practices, if any, that are in compliance in all material respects with the
Patriot Act; (iv) not in receipt of any notice from the Secretary of State or
the Attorney General of the United States or any other department, agency or
office of the United States claiming a violation or possible violation of the
Patriot Act; (v) not in receipt of any notice stating that any Loan Party or any
Subsidiary or Affiliate of any Loan Party is listed as a Specially Designated
Terrorist (as defined in the Patriot Act) or as a “blocked” person on any lists
maintained by the Office of Foreign Assets Control, Department of the Treasury
(the “OFAC”) pursuant to the Patriot Act or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act;
and (vi) not in receipt of any notice stating that any Loan Party or any
Subsidiary or Affiliate of any Loan Party is a Person who has been determined by
competent authority to be subject to any of the prohibitions contained in the
Patriot Act.

 

Section 3.20                             Anti-Corruption Laws and Sanctions. 
The Company and its Subsidiary have implemented and maintain in effect policies
and procedures designed to ensure compliance by the Company, each Subsidiary and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Company, each Subsidiary and their
respective officers and, employees and to the knowledge of the Company, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Company, any Subsidiary, or
(b) to the knowledge of the Company, any of their respective directors,
officers, employees, or agents that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person,
except in each case of (a) and (b) above, to the extent such Sanctioned Person
is in compliance with Anti-Corruption Laws and Sanctions, and is acting in
accordance with applicable laws, including, without limitation, pursuant to OFAC
licenses where required

 

61

--------------------------------------------------------------------------------


 

by applicable laws.  No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

 

ARTICLE IV.

 

Conditions

 

Section 4.01                             Effective Date.  The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

(a)                                 Execution and Delivery of This Agreement. 
The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)                                 Guaranty Agreement.  The Administrative
Agent (or its counsel) shall have received from each Guarantor either (i) a
counterpart of the Guaranty Agreement signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
telecopy or other electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of the Guaranty Agreement.

 

(c)                                  Legal Opinion.  The Administrative Agent
shall have received favorable written opinions (addressed to the Administrative
Agent and the Lenders, dated the Effective Date, containing such qualifications
and exceptions and otherwise in form and substance acceptable to the
Administrative Agent) of counsel for the Loan Parties (including opinions of
counsel licensed to practice in such jurisdiction in which a Loan Party is
organized other than Delaware) covering, unless the Administrative Agent
otherwise consents, the matters set forth in Sections 3.01, 3.02, 3.03 and 3.18
of this Agreement and such other matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request.  The Loan Parties requests each such counsel to deliver such opinions.

 

(d)                                 Corporate Authorization Documents.  The
Administrative Agent shall have received such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance satisfactory
to the Administrative Agent and its counsel.

 

(e)                                  Closing Certificate.  The Administrative
Agent shall have received a certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Company,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

(f)                                   Fees.  The Administrative Agent, the
Arrangers and the Lenders shall have received all fees and other amounts due and
payable pursuant to any fee letter between the Company and any Arranger or
Lender, this Agreement or any other Loan Document on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder or under any other Loan Document.

 

(g)                                  Existing Credit Agreement.  The
Administrative Agent shall have received evidence that all outstanding principal
and all unpaid interest and fees accrued under the Company’s

 

62

--------------------------------------------------------------------------------


 

existing credit agreement agented by Bank of America, N.A. and all other fees,
expenses and other charges outstanding thereunder shall have been paid or shall
be paid with the proceeds of the initial Loans hereunder and all existing
Commitments shall have been terminated.

 

(h)                                 Other Documentation.  The Administrative
Agent and its counsel shall have received all information, approvals, documents
or instruments as the Administrative Agent or its counsel may reasonably
request.

 

The Administrative Agent shall notify the Company and the Lenders of the date
when the Administrative Agent has received all documents required to be
delivered under this Section 4.01 and all fees required to be paid to the
Administrative Agent under this Section 4.01 and such date shall be the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 3:00 p.m., Dallas, Texas time, on
August 31, 2012 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

Section 4.02                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the following conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent such representations and warranties specifically relate to any
earlier date in which case such representations and warranties shall have been
true and correct as of such earlier date;

 

(b)                                 Lending Limits.  At the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, (i) the Aggregate
Revolving Exposure shall not exceed the Aggregate Revolving Commitments, (ii)
the Foreign Currency Exposure shall not exceed the Foreign Currency Commitments
and (iii) the Dollar Amount of the LC Exposure shall not exceed $75,000,000; and

 

(c)                                  No Default.  At the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, no Default shall exist.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), and (c) of this Section.

 

ARTICLE V.

 

Affirmative Covenants

 

Until the Loan Obligations have been Fully Satisfied and the Commitments have
been terminated, the Company covenants and agrees with the Administrative Agent,
the Issuing Bank and the Lenders that:

 

63

--------------------------------------------------------------------------------


 

Section 5.01                             Financial Statements and Other
Information.  The Company will furnish to the Administrative Agent and each
Lender:

 

(a)                                 Annual Audit.  Within 90 days after the end
of each fiscal year of the Company, the annual audited financial statements of
the Company and its consolidated Subsidiaries for such fiscal year (prepared in
accordance with GAAP), as filed with the SEC.  Such financial statements shall
be reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)                                 Quarterly Financial Statements.  Within 45
days after the end of each of the first three fiscal quarters of each fiscal
year of the Company, the unaudited financial statements of the Company and its
consolidated Subsidiaries for such fiscal quarter (prepared in accordance with
GAAP) as filed with the SEC and certified by one of the Company’s Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)                                  Compliance Certificate.  Concurrently with
any delivery of financial statements under paragraph (a) or (b) above, a
certificate in substantially the form of Exhibit B hereto of a Financial Officer
of the Company (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Article VII and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the Company’s audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d)                                 Public Reports.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Company or any Subsidiary with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
the SEC, or with any national securities exchange;

 

(e)                                  Senior Note Notices.  Promptly after such
delivery or receipt, copies of any financial or other report or notice delivered
to, or received from, any holder of the Senior Notes, which report or notice has
not otherwise been delivered to the Lenders hereunder;

 

(f)                                   Index Debt Ratings.  Promptly after
Moody’s or S&P shall have announced a change in the rating established or deemed
to have been established for the Index Debt, written notice of such rating
change; and

 

(g)                                  Additional Information.  Promptly following
any request therefor, such other information regarding the operations, business
affairs and financial condition of the Company or any Subsidiary, or compliance
with the terms of any Loan Document, as the Administrative Agent or any Lender
may reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet; or (ii) on which such
documents are posted on the Company’s behalf on the Agency Site; provided that:

 

64

--------------------------------------------------------------------------------


 

(i) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Section 5.02                             Notices of Material Events.  The
Company will furnish to the Administrative Agent and each Lender prompt written
notice of the following:

 

(a)                                 Default.  The occurrence of any Default;

 

(b)                                 Notice of Proceedings.  The filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Company or any Affiliate thereof
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

 

(c)                                  ERISA Event.  Other than with respect to
the Delta Plan, the occurrence of any ERISA Event (or similar events under any
Foreign Plan) that, alone or together with any other ERISA Events and similar
events under any Foreign Plan that have occurred, could reasonably be expected
to result in liability of the Company and the Subsidiaries in an aggregate
amount exceeding $15,000,000; and

 

(d)                                 Material Adverse Effect.  Any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03                             Existence; Conduct of Business.  The
Company will, and will cause each of the Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names used in the conduct of its
business except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; provided that nothing in this Section 5.03 shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

Section 5.04                             Payment of Obligations.  The Company
will, and will cause each of the Subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Company or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

65

--------------------------------------------------------------------------------


 

Section 5.05                             Maintenance of Properties.  The Company
will, and will cause each of the Subsidiaries to, keep and maintain all property
used in or useful to the conduct of its business in good working order and
condition (ordinary wear and tear excepted) except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.06                             Insurance.  The Company will, and will
cause each of the Subsidiaries to, maintain, with financially sound and
reputable insurance companies insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations.  The Company will furnish to the Lenders, upon the
written request of the Administrative Agent, information in reasonable detail as
to the insurance so maintained.

 

Section 5.07                             Books and Records; Inspection and Audit
Rights.  The Company will, and will cause each of the Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Company will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

 

Section 5.08                             Compliance with Laws.  The Company
will, and will cause each of the Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  The
Company will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

Section 5.09                             Use of Proceeds.  The proceeds of the
Loans (including Swingline Loans) will be used only for payment of fees and
expenses payable in connection with the Transactions and for working capital and
other general corporate purposes of the Company and the Subsidiaries in the
ordinary course of business.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations G, U and X.  No part of
the proceeds of any Loan will be used by the Company or any Subsidiary thereof
in a manner that would cause a Singapore Loan Party’s execution, delivery and
performance of the Loan Documents to which it is a party to violate any law,
statute, rule or regulation under the laws of Singapore which prohibits a
Singapore Loan Party from, directly or indirectly, giving any financial
assistance in connection with the acquisition by any Person of shares in itself
or the Company.  The Company will not request any Borrowing or Letter of Credit,
and the Company shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C)  in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

Section 5.10                             Additional Subsidiaries.

 

(a)                                 Additional Borrowers.  Any wholly owned
Subsidiary of the Company may be joined as a Borrower hereunder after the
Effective Date if:

 

66

--------------------------------------------------------------------------------


 

(i)                                     The Company provides prior written
notice thereof to the Administrative Agent and the Lenders thereof;

 

(ii)                                  The addition of such Subsidiary as a
Borrower hereunder will not: (x) result in any adverse events occurring under
Section 2.14, (y) any additional amounts being payable under Section 2.14 or
2.16, or (z) result in any other adverse legal or tax impact on the
Administrative Agent or any Lender (including causing any Lender to obtain any
additional licenses to make or maintain any Loans to the proposed Borrower);

 

(iii)                               Such Subsidiary executes and delivers to the
Administrative Agent an agreement (substantially in the form of Exhibit H
hereto) joining such Subsidiary as a Borrower hereunder and all other
documentation as the Administrative Agent may require to evidence the authority
of such Subsidiary to execute, deliver and perform such agreement and the other
Loan Documents to which it is a party and to evidence the existence and good
standing of such Subsidiary;

 

(iv)                              Such Subsidiary delivers to the Administrative
Agent a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the date of the applicable joinder agreement) of counsel
reasonably acceptable to the Administrative Agent covering the matters set forth
in Sections 3.01, 3.02, 3.03 and 3.18 and such other matters relating to such
Subsidiary, the Loan Documents or the Transactions as the Required Lenders shall
reasonably request (the Borrowers hereby requests such counsel to deliver such
opinion); and

 

(v)                                 The Administrative Agent and the Lenders
otherwise approve in writing the addition of such Subsidiary as a Borrower
hereunder, which approval shall not be unreasonably withheld or delayed.

 

Upon satisfaction of the requirements set forth in subclauses (i) through (v)
above, the Administrative Agent shall promptly send a written notice
(substantially in the form of Exhibit I hereto) to the Company and the Lenders
and thereafter the applicable Subsidiary shall be a Borrower under the terms of
this Agreement and the other applicable Loan Documents.  The Administrative
Agent and the Lenders agree not to charge any administrative or arrangement fee
solely to add a Subsidiary as a Borrower pursuant to this Section 5.10(a)
provided the Company agrees to pay all reasonable expenses and costs incurred in
connection with the addition of any such Borrower (including all reasonable
fees, charges and disbursements of counsel for the Administrative Agent).

 

(b)                                 Additional Guarantors; Material
Subsidiaries.  If (i) any additional Subsidiary Guarantees any of the
Indebtedness under the Senior Notes after the Effective Date, (ii) any Domestic
Subsidiary becomes a Material Subsidiary or (iii) the Company desires to cause
any Subsidiary to become a party to the Guaranty Agreement, the Company will
notify the Administrative Agent and the Lenders thereof and the Company will:
(i) promptly cause such Subsidiary to become a party to the Guaranty Agreement;
and (ii) deliver all documentation as the Administrative Agent may require to
evidence the authority of such Subsidiary to execute, deliver and perform the
Loan Documents and to evidence the existence and good standing of such
Subsidiary.

 

Section 5.11                             Further Assurances.  Subject to the
terms of the Guaranty Agreement, the Company will, and will cause each other
Loan Party to, execute any and all further documents, agreements and
instruments, and take all such further actions, which may be required under any
applicable law or which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents, all at the expense of the Loan Parties.

 

67

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

Negative Covenants

 

Until the Loan Obligations have been Fully Satisfied and the Commitments have
expired or terminated, the Company covenants and agrees with the Administrative
Agent, the Issuing Bank, and the Lenders that:

 

Section 6.01                             Indebtedness.  The Company will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness existing on the date hereof and
set forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof;

 

(c)                                  Indebtedness of the Company to any
Subsidiary and of any Subsidiary to the Company or any other Subsidiary;
provided that Indebtedness of any Subsidiary that is not a Loan Party to the
Company or any Subsidiary that is a Loan Party shall be subject to Section 6.04;

 

(d)                                 Guarantees by the Company of Indebtedness of
any Subsidiary and by any Subsidiary of Indebtedness of the Company or any other
Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, and (ii) Guarantees by the Company or any Subsidiary that is
a Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04;

 

(e)                                  Indebtedness of the Company or any
Subsidiary secured by Liens permitted by Section 6.02(d) and (e); provided that
the aggregate outstanding amount of Indebtedness permitted by this paragraph (e)
shall not at any time exceed an amount equal to seven and one-half percent
(7.5%) of the Company’s Consolidated Tangible Net Worth;

 

(f)                                   Indebtedness arising in connection with
Swap Agreements permitted by Section 6.07;

 

(g)                                  Deposit Obligations and Indebtedness
incurred by the Company or any Subsidiary in respect of netting services,
overdraft protections and similar arrangements, in each case entered into in the
ordinary course of business in connection with cash management and deposit
accounts and not involving the borrowing of money;

 

(h)                                 Attributed Principal Amount and Receivables
Indebtedness in connection with any Permitted Securitization;

 

(i)                                     unsecured Indebtedness of the Company
and the Subsidiaries in addition to that permitted by other provisions of this
Section 6.01 provided that (i) no Default exists at the time such unsecured
Indebtedness is incurred or would result from the incurrence thereof and (ii)
after giving pro forma effect to such unsecured Indebtedness, the Company is in
compliance with the financial covenants set out in Article VII as calculated for
the four fiscal quarter period most recently ended, as if such unsecured
Indebtedness had been incurred as of the first day of such period (for the
avoidance of doubt, any such pro forma calculation of the financial covenants
set out in Article VII shall give pro forma effect to any acquisition or payment
of Indebtedness contemplated to be financed, in whole or in part, with the
proceeds of such Indebtedness); and

 

68

--------------------------------------------------------------------------------


 

(j)                                    other secured Indebtedness, provided,
that (i) immediately before and after giving effect to the incurrence thereof,
no Default shall exist, and (ii) the aggregate outstanding principal amount of
all such Indebtedness shall not exceed $15,000,000 at any time.

 

Section 6.02                             Liens.  The Company will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:

 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any asset of the Company or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(d)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the Company or any Subsidiary or existing on
any fixed or capital asset of any Person that becomes a Subsidiary after the
date hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Subsidiary, (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof, and (iv) the Indebtedness
secured by such Liens is permitted by Section 6.01(e);

 

(e)                                  Liens on fixed or capital assets acquired,
leased, constructed or improved by the Company or any Subsidiary; provided that
(i) such Liens secure Indebtedness permitted by paragraph (e) of Section 6.01,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or lease or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed one hundred percent (100%) of the cost of acquiring, leasing,
constructing or improving such fixed or capital assets and (iv) such Liens do
not apply to any other property or assets of the Company or any Subsidiary;

 

(f)                                   Liens on property of any Subsidiary
securing Indebtedness owing to the Company or another Subsidiary;

 

(g)                                  Liens on cash securing Indebtedness arising
in connection with Swap Agreements permitted by Section 6.07;

 

(h)                                 Liens granted in connection with any
Permitted Securitization on the receivables sold pursuant thereto (together with
all collections and other proceeds thereof and any collateral securing the
payment thereof), all right, title and interest in and to the lockboxes and
other collection accounts in which proceeds of such receivables are deposited,
the rights under the documents executed in connection with such Permitted
Securitization and in the Equity Interests issued by any Eligible Special
Purpose Entity; and

 

69

--------------------------------------------------------------------------------


 

(i)                                     Liens securing Indebtedness permitted by
Section 6.01(j) provided the book value of the assets encumbered by such Liens
shall not exceed 1.5 times the amount of the Indebtedness secured thereby.

 

Section 6.03                             Fundamental Changes.

 

(a)                                 Mergers and Consolidations.  The Company
will not, nor will it permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall exist (i) any
Subsidiary may merge with the Company in a transaction in which the Company is
the surviving corporation, (ii) any Borrower may merge with any Subsidiary of
the Company (other than another Borrower) in a transaction in which such
Borrower is the surviving corporation, (iii) any Borrower (other than the
Company) may merge with any other Borrower which shall be organized under the
laws of, and have its principal office in, the same national jurisdiction as
such Borrower provided that the survivor shall have assumed in a manner in all
respects reasonably satisfactory to the Administrative Agent all of the other
entity’s Obligations under the Loan Documents, (iv) any Subsidiary (other than a
Borrower) may merge with any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and, if any party to such merger is a Loan Party, is a
Loan Party; (v) any Subsidiary or the Company may merge with another Person in
connection with an acquisition permitted by Section 6.04 or with a sale
permitted by Section 6.05, in each case, as long as any Subsidiary which is a
Loan Party or the Company is the surviving Person and no Default exists or would
result and (vi) any Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders
and if such Subsidiary is a Loan Party, its assets are transferred to a Loan
Party.

 

(b)                                 Lines of Business.  The Company will not,
and will not permit any of the Subsidiaries to, engage to any material extent in
any business other than businesses of the type conducted by the Company and the
Subsidiaries on the Effective Date and businesses reasonably related thereto.

 

Section 6.04                             Investments, Loans, Advances,
Guarantees and Acquisitions.  The Company will not, and will not permit any of
the Subsidiaries to, purchase, hold or acquire any Equity Interests in or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any Indebtedness or other obligations of, or
make or permit to exist any investment or any other interest in, any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit,
except:

 

(a)                                 Permitted Investments;

 

(b)                                 investments, loans and guarantees existing
on the date hereof and set forth on Schedule 6.04;

 

(c)                                  investments by Company and the Subsidiaries
in Equity Interests in their respective subsidiaries, provided that the
aggregate amount of investments made on or after the date hereof by Loan Parties
in subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under the proviso to Section 6.04(d) and
outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall not
exceed an amount equal to twenty percent (20%) of Consolidated Tangible Net
Worth at any time outstanding (in each case determined without regard to any
write-downs or write-offs);

 

70

--------------------------------------------------------------------------------


 

(d)                                 loans or advances made by the Company to any
Subsidiary and made by any Subsidiary to the Company or any other Subsidiary,
provided that the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under the proviso of Section 6.04(c) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed an aggregate
amount equal to twenty percent (20%) of Consolidated Tangible Net Worth at any
time outstanding (in each case determined without regard to any write-downs or
write-offs);

 

(e)                                  Guarantees constituting Indebtedness
permitted by Section 6.01, provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party (together with outstanding investments permitted under
Section 6.04(c) and outstanding intercompany loans permitted under
Section 6.04(d)) shall not exceed an amount equal to twenty percent (20%) of
Consolidated Tangible Net Worth at any time outstanding (in each case determined
without regard to any write-downs or write-offs);

 

(f)                                   Swap Agreements permitted by Section 6.07;

 

(g)                                  endorsements of items for collection or
deposit in the ordinary course of business;

 

(h)                                 investments, loans, or guarantees of any
Person existing at the time such Person becomes a Subsidiary of the Company or
consolidates or merges with the Company or any of the Subsidiaries (including in
connection with a permitted acquisition) so long as such investments, loans, or
guarantees were not made in contemplation of such Person becoming a Subsidiary
or of such merger;

 

(i)                                     Permitted Securitizations;

 

(j)                                    mergers and acquisitions among the
Company and the Subsidiaries permitted by Section 6.03(a);

 

(k)                                 investments in, or acquisitions of, any
seller debt incurred in connection with any sale permitted by Section 6.05;

 

(l)                                     Restricted Payments permitted by
Section 6.08; and

 

(m)                             in addition to the investments otherwise
permitted by this Section 6.04, the Company and the Subsidiaries may acquire
(including pursuant to a merger permitted by Section 6.03(a)(v)) Equity
Interests in or other securities of, acquire assets constituting a business unit
of, make loans or advances to, Guarantee any obligations of, or make any other
investment in (including pursuant to a merger permitted by Section 6.03(a)(v)),
any other Person (including any Subsidiary that is not a Loan Party) if (i) no
Default exists or would result from the making of such acquisition, loan,
advance, Guarantee or investment and (ii) after giving pro forma effect to such
acquisition, loan, advance, Guarantee or investment, the Company shall be in
compliance with the financial covenants set out in Article VII as calculated for
the four fiscal quarter period most recently ended as if such acquisition, loan,
advance, Guarantee or investment (and any Indebtedness incurred in connection
therewith) had occurred as of the first day of such period.

 

Section 6.05                             Asset Sales.  The Company will not, and
will not permit any of the Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will the
Company permit any of the Subsidiaries to issue any additional Equity Interest
in such Subsidiary, except:

 

71

--------------------------------------------------------------------------------


 

(a)                                 sales of inventory, used, worn-out, obsolete
or surplus property, delinquent accounts in the ordinary course of business for
purposes of collection and Permitted Investments in the ordinary course of
business;

 

(b)                                 dispositions of Securitization Receivables
to an Eligible Special Purpose Entity in a Permitted Securitization;

 

(c)                                  sales, transfers and other dispositions
from (i) a Loan Party to another Loan Party and (ii) a Subsidiary that is not a
Loan Party to the Company or a Subsidiary provided, that in the event any such
sale, transfer or disposition shall be effected by or through a consolidation or
merger involving the Company or any other Loan Party, then, such Loan Party
shall be the survivor;

 

(d)                                 sales, transfers and other dispositions made
in connection with sale and leaseback transactions permitted under Section 6.06;

 

(e)                                  sales of assets within 365 days after the
acquisition thereof if (i) such assets are acquired as part of a larger
acquisition and (ii) such assets are sold for cash or other consideration which
represents the fair market value thereof;

 

(f)                                   licenses, sublicenses, leases and
subleases granted to third parties in the ordinary course of business that do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Company or any Subsidiary;

 

(g)                                  any issuance of Equity Interests of the
Company to any Person and any issuance of Equity Interests of any Subsidiary to
the Company or any Subsidiary; and

 

(h)                                 sales, transfers and other dispositions not
otherwise permitted by this Section 6.05 provided, that (i) in the event any
such sale, transfer or disposition shall be effected by or through a
consolidation or merger involving the Company or any other Loan Party, then,
such Loan Party shall be the survivor, (ii) no Default exists or would result
from the making of any such sale, transfer or other disposition; and (iii) the
aggregate fair market value of all of the assets sold, transferred or otherwise
disposed of under the permissions of this paragraph (h) (including the assets in
the proposed sale, transfer or disposition) after the Effective Date shall not
exceed an amount equal to ten (10%) of Consolidated Tangible Net Worth for the
fiscal year most recently ended as determined from the audited financial
statements most recently delivered pursuant to Section 5.01(a).

 

Section 6.06                             Sale and Leaseback Transactions.  The
Company will not, and will not permit any of the Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for any such sale of any fixed or
capital assets that is made for cash consideration in an amount not less than
the cost of such fixed or capital asset and is consummated within 90 days after
the Company or such Subsidiary acquires or completes the construction of such
fixed or capital asset.

 

Section 6.07                             Swap Agreements.  The Company will not,
and will not permit any of the Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Company or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Company or any of the Subsidiaries) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating

 

72

--------------------------------------------------------------------------------


 

rates, from one floating rate to another floating rate or otherwise) with
respect to any interest—bearing liability or investment of the Company or any
Subsidiary.

 

Section 6.08                             Restricted Payments; Certain Payments
of Indebtedness.

 

(a)                                 Restricted Payments.  The Company will not,
nor will it permit any Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except (i) Subsidiaries may declare and pay
dividends ratably with respect to their capital stock, (ii) the Company may make
any regular, quarterly Restricted Payment paid in cash consistent with past
practices (provided the amount of such Restricted Payment may be increased from
time to time due to additional Equity Interests being issued and other
reasonable increases in accordance with past practices) so long as no Default
exists or would result under the financial covenants set out in Article VII and
(iii) other Restricted Payments (excluding the Restricted Payments contemplated
by clauses (i) and (ii) above) so long as no Default exists or would result from
the making of such Restricted Payment.

 

(b)                                 Restrictions on Payment of Indebtedness. 
The Company will not, nor will it permit any Subsidiary to, make or agree to pay
or make, directly or indirectly, any payment or other distribution (whether in
cash securities or other property) of or in respect of principal of or interest
on any long-term Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any long-term Indebtedness, except:

 

(i)                                     payment of Indebtedness created under
the Loan Documents;

 

(ii)                                  payment of regularly scheduled interest
and principal payments as and when due in respect of any Indebtedness;

 

(iii)                               refinancing of Indebtedness to the extent
permitted by Section 6.01 (including the payment of Indebtedness which is
financed with Indebtedness permitted to be incurred pursuant to
Section 6.01(i));

 

(iv)                              payment of secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness; and

 

(v)                                 other payments of Indebtedness which do not
exceed $15,000,000 in the aggregate.

 

Section 6.09                             Transactions with Affiliates.  The
Company will not, nor will it permit any Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, and (b) transactions between or among the Company and
the Loan Parties not involving any other Affiliate.  Nothing herein shall be
construed to prohibit a Permitted Securitization.

 

Section 6.10                             Restrictive Agreements.  The Company
will not, nor will it permit any Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any

 

73

--------------------------------------------------------------------------------


 

Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Company or any
other Subsidiary or to Guarantee Indebtedness of the Company or any other
Subsidiary; provided that:

 

(i)                                     the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document;

 

(ii)                                  the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any amendment or other modification expanding
the scope of any such restriction or condition);

 

(iii)                               the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder;

 

(iv)                              clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof;

 

(v)                                 clause (a) of the foregoing shall not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restriction or conditions apply
only to the property or assets securing such Indebtedness; and

 

(vi)                              the foregoing shall not apply to restrictions
and conditions imposed by any agreement or document governing or evidencing the
Senior Notes existing on the date hereof (but shall apply to any amendment or
other modification expanding the scope of any such restriction or condition) and
the foregoing shall not apply to restrictions and conditions imposed by any
agreement or document governing or evidencing any senior note Indebtedness
hereafter incurred under the permissions of Section 6.01 if such restrictions
and conditions are the same as or no more restrictive than the restrictions and
conditions governing the Senior Notes on the date hereof.

 

Nothing herein shall be construed to prohibit such limitations on an Eligible
Special Purpose Entity in connection with a Permitted Securitization.

 

Section 6.11                             Amendment of Material Documents.  The
Company will not, nor will it permit any Subsidiary to, amend, modify or waive
any of its rights under its certificate of incorporation, by-laws or other
organizational documents unless such amendment, modification or waiver would not
adversely affect the Administrative Agent or any Lender or their rights under
the Loan Documents.

 

Section 6.12                             Change in Fiscal Year.  The Company
will not change the manner in which either the last day of its fiscal year or
the last days of the first three fiscal quarters of its fiscal year is
calculated without providing 30 days prior written notice to the Administrative
Agent.

 

Section 6.13                             Limitation on Securitization
Transactions.  The Company will not, nor will it permit any Subsidiary to, enter
into any Securitization Transaction or any amendment thereto which has the
effect of increasing the Maximum Purchase Amount thereunder except
Securitization Transactions in which the Company or a Subsidiary is the
Receivables Seller and with respect to which the Maximum Purchase Amount, as of
its most recent Test Date (the “Relevant Test Date”) when added to the aggregate
Maximum Purchase Amount of all other ongoing Securitization Transactions entered
into in accordance with this Section 6.13 (each valued as of its most recent
Test Date), shall not exceed ten (10%) of Consolidated Total Assets as of the
last day of the fiscal quarter of the Company ended on or most recently prior to
the Relevant Test Date, computed, in the case of a Relevant Test Date which
occurs on

 

74

--------------------------------------------------------------------------------


 

the last day of a fiscal quarter, prior to giving effect to such new
Securitization Transaction or such amendment.

 

Section 6.14                             Synthetic Leases.  The Company will
not, nor will it permit any Subsidiary to, create, incur, assume or suffer to
exist any Synthetic Lease.

 

ARTICLE VII.

 

Financial Covenants

 

Until the Loan Obligations have been Fully Satisfied, the Company covenants and
agrees with the Administrative Agent, the Issuing Bank, and the Lenders that:

 

Section 7.01                             Leverage Ratio.  As of the last day of
each fiscal quarter, the Company shall not permit the ratio of Total
Indebtedness as of such date to EBITDA for the four (4) fiscal quarters then
ended (such ratio, the “Leverage Ratio”) to exceed 3.50 to 1.00.  As used in
this Agreement, the following terms have the following meanings:

 

“Total Indebtedness” means, as of any date of determination, all Indebtedness of
the Company and the Subsidiaries outstanding on such date, as determined on a
consolidated basis in accordance with GAAP.

 

“EBITDA” means, for any period, without duplication, the amount equal to the
following calculated for the Company and the Subsidiaries on a consolidated
basis in accordance with GAAP: (a) net income determined in accordance with
GAAP, plus (b) to the extent deducted in determining net income, the sum of
Interest Expense, depreciation, amortization, income and franchise tax expenses;
provided, however, that in the event that any acquisition or disposition of a
Person (or any business unit, going concern, division or segment of such Person)
permitted by this Agreement shall have been consummated during such period, the
net income (and all amounts specified in clauses (a), (b) and (c) of this
definition) shall be computed on a pro forma basis giving effect to such
acquisition or disposition, as the case may be, as of the first day of such
period.

 

“Interest Expense” means the total interest expense (including any interest
expense attributable to any Securitization Transaction) of the Company and the
Subsidiaries, calculated on a consolidated basis in accordance with GAAP.

 

Section 7.02                             Interest Coverage Ratio.  As of the
last day of each fiscal quarter, the Company shall not permit the ratio of
EBITDA to Interest Expense, in each case for the four (4) fiscal quarters then
ended, to be less than 2.50 to 1.00.

 

ARTICLE VIII.

 

Events of Default

 

Section 8.01                             Events of Default; Remedies.  If any of
the following events (“Events of Default”) shall occur:

 

(a)                                 Principal Payments.  any Loan Party shall
fail to pay any principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

 

75

--------------------------------------------------------------------------------


 

(b)                                 Interest, Fees, and other Payments.  any
Loan Party shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in paragraph (a) of this Section 8.01)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c)                                  Representations or Warranties.  any
representation, warranty or certification made or deemed made by or on behalf of
the Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
(or in any respect with respect to any representation or warranty that is
qualified by materiality or Material Adverse Effect) when made or deemed made;

 

(d)                                 Covenant Violation; Immediate Default.  the
Company shall fail to observe or perform any covenant, condition or agreement
contained in (i) Section 5.03 (with respect to the existence of any Loan Party),
Section 5.10, Article VI (other than Sections 6.01, 6.02, 6.04 and 6.10) or
Article VII or (ii) Section 6.01, 6.02, 6.04 or 6.10 and such failure under this
clause (ii) shall continue unremedied for a period of 10 days after the earlier
of (A) the Loan Party’s knowledge of such failure or (B) notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

 

(e)                                  Covenant Violation with Cure Period.  any
Loan Party shall fail to observe or perform any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraph (a), (b)
or (d) of this Section 8.01), and such failure shall continue unremedied for a
period of 30 days after the earlier of (i) the Loan Party’s knowledge of such
failure or (ii) notice thereof from the Administrative Agent to the Company
(which notice will be given at the request of any Lender);

 

(f)                                   Cross Payment Default.  the Company or any
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable (with any applicable grace or cure period
having expired);

 

(g)                                  Cross Covenant Default.  any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (after the giving of notice,
the lapse of time or both) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity (with any applicable grace
period or cure period having expired); provided that this paragraph (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

 

(h)                                 Involuntary Bankruptcy.  an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of any Loan Party or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for 45 consecutive days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

76

--------------------------------------------------------------------------------


 

(i)                                     Voluntary Bankruptcy.  any Loan Party
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section 8.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

 

(j)                                    Other Insolvency.  any Loan Party shall
become unable, or admit in writing its inability to pay its debts as they become
due;

 

(k)                                 Judgments.  one or more judgments for the
payment of money in an aggregate amount in excess of $15,000,000 shall be
rendered against the Company, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed (through appeal, bonding or
otherwise), or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Company or any Subsidiary to enforce any
such judgment;

 

(l)                                     ERISA Event.  an ERISA Event shall have
occurred that, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)                             Invalidity of Loan Documents.  the Guaranty
Agreement shall otherwise for any reason cease to be in full force and effect
and valid, binding and enforceable in accordance with its terms after its date
of execution, or any Loan Party shall so state in writing;

 

(n)                                 Change in Control.  a Change in Control
shall occur; or

 

(o)                                 Dutch Foreign Loan Party.  one or more
conservatory attachments (conservatoir beslag) or executionary attachments
(executoriaal beslag) affects any asset or assets of any Dutch Loan Party having
an aggregate value of at least $15,000,000 and is not discharged within 30 days.

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by each Borrower; and in case of any event
with respect to any Borrower described in paragraph (h) or (i) of this Section,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Borrower.  In addition, if any Event of Default exists,
the Administrative Agent may (and if directed by the Required Lenders, shall)
exercise any and all rights and

 

77

--------------------------------------------------------------------------------


 

remedies afforded by the laws of the State of New York or any other
jurisdiction, by any of the Loan Documents, by equity, or otherwise.

 

Section 8.02                             Performance by the Administrative
Agent.  If any Loan Party shall fail to perform any covenant or agreement in
accordance with the terms of the Loan Documents, the Administrative Agent may,
and shall at the direction of the Required Lenders, perform or attempt to
perform such covenant or agreement on behalf of the applicable Loan Party.  In
such event, the Company shall, at the request of the Administrative Agent
promptly pay any amount expended by the Administrative Agent or the Lenders in
connection with such performance or attempted performance to the Administrative
Agent, together with interest thereon at the interest rate provided for in
Section 2.12(e) from and including the date of such expenditure to but excluding
the date such expenditure is paid in full.  Notwithstanding the foregoing, it is
expressly agreed that neither the Administrative Agent nor any Lender shall have
any liability or responsibility for the performance of any obligation of any
Loan Party under any Loan Document.

 

Section 8.03                             Limitation on Separate Suit.  No suit
shall be brought against any Loan Party on account of the Loan Obligations
except by the Administrative Agent, acting upon the written instructions of the
Required Lenders provided that the foregoing shall not prohibit any Lender from
(a) exercising setoff rights in accordance with Section 10.08 or (b) filing
proofs of claim with respect to Obligations owing to such Lender during the
pendency of a proceeding relative to any Loan Party under any bankruptcy or
other debtor relief law if the Administrative Agent has failed to file a proof
of claim with respect to the Obligations promptly after the commencement of any
such proceeding.

 

ARTICLE IX.

 

The Administrative Agent

 

Section 9.01                             Appointment.  Each of the Lenders and
the Issuing Bank hereby irrevocably appoints JPMorgan Chase Bank, N.A. as agent
on its behalf, and on behalf of each of its Affiliates who are owed Obligations
(each such Affiliate by acceptance of the benefits of the Loan Documents hereby
ratifying such appointment) and authorizes the Administrative Agent to take such
actions on its behalf and on behalf of such Affiliates and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

Section 9.02                             Rights as a Lender.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and such Person and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

 

Section 9.03                             Limitation of Duties and Immunities. 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default exists,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party that is communicated to or

 

78

--------------------------------------------------------------------------------


 

obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

Section 9.04                             Reliance on Third Parties.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05                             Sub-Agents.  The Administrative Agent
may perform any and all its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of each Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

Section 9.06                             Successor Agent.  Subject to the
appointment and acceptance of a successor the Administrative Agent as provided
in this paragraph, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Company.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Administrative Agent and, in consultation with the Company, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder.  The fees payable
by the Borrowers to a successor Administrative Agent

 

79

--------------------------------------------------------------------------------


 

shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and Section
10.03 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

 

Section 9.07                             Independent Credit Decisions.  Each
Lender acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

Section 9.08                             Other Agents.  Bank of America, N.A.,
Wells Fargo Bank, National Association and U.S. Bank National Association have
been designated as “co-syndication agents” hereunder in recognition of the level
of each of their Revolving Commitments.  None of Bank of America, N.A., Wells
Fargo Bank, National Association or U.S. Bank National Association is an agent
for the Lenders and no such Lender shall have any obligation hereunder other
than those existing in its capacity as a Lender.  Without limiting the
foregoing, no such Lender shall have or be deemed to have any fiduciary
relationship with or duty to any Lender.

 

Section 9.09                             Powers and Immunities of Fronting
Parties.  No Fronting Party nor any of its Related Parties shall be liable for
any action taken or omitted to be taken by any of them hereunder or otherwise in
connection with any Loan Document except for its or their own gross negligence
or willful misconduct.  Without limiting the generality of the preceding
sentence, each Fronting Party: (a) shall have no duties or responsibilities
except those expressly set forth in the Loan Documents, and shall not by reason
of any Loan Document be a trustee or fiduciary for any Lender or for the
Administrative Agent, (b) shall not be required to initiate any litigation or
collection proceedings under any Loan Document, (c) shall not be responsible to
any Lender or the Administrative Agent for any recitals, statements,
representations, or warranties contained in any Loan Document, or any
certificate or other documentation referred to or provided for in, or received
by any of them under, any Loan Document, or for the value, validity,
effectiveness, enforceability, or sufficiency of any Loan Document or any other
documentation referred to or provided for therein or for any failure by any
Person to perform any of its obligations thereunder, (d) may consult with legal
counsel (including counsel for the Borrowers), independent public accountants,
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts, and (e) shall incur no liability under or in
respect of any Loan Document by acting upon any notice, consent, certificate, or
other instrument or writing believed by it to be genuine and signed or sent by
the proper party or parties.  As to any matters not expressly provided for by
any Loan Document, each Fronting Party shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
signed by the Required Lenders, and such instructions of the Required Lenders
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders and the Administrative Agent; provided, however, that no Fronting
Party shall be required to take any action which exposes it to personal
liability or which is contrary to any Loan Document or applicable law.

 

80

--------------------------------------------------------------------------------


 

Section 9.10                             Authorized Release of Guarantor.  If:

 

(a)                                 no Default exists or would result; and

 

(b)                                 the Administrative Agent shall have received
a certificate of a Responsible Officer of the Company requesting the release of
a Guarantor, certifying that (A) no Default exists or will result from the
release of such Guarantor; and (B) the Administrative Agent is authorized to
release such Guarantor because the Equity Interest issued by such Guarantor or
the assets of such Guarantor have been (or will simultaneously with the release
of such Guarantor, be) sold in a transaction permitted by Section 6.05;

 

(c)                                  then the Administrative Agent is
irrevocably authorized by the Credit Parties, without any consent or further
agreement of any Credit Party to release such Guarantor from all obligations
under the Loan Documents.  To the extent the Administrative Agent is required to
execute any release documents in accordance with the immediately preceding
sentence, the Administrative Agent shall do so promptly upon request of the
Company without the consent or further agreement of any Credit Party.

 

Section 9.11                             Lender Affiliates Rights.  By accepting
the benefits of the Loan Documents, any Affiliate of a Lender that is owed any
Obligation is bound by the terms of the Loan Documents.  But notwithstanding the
foregoing: (a) neither the Administrative Agent, any Lender nor any Loan Party
shall be obligated to deliver any notice or communication required to be
delivered to any Lender under any Loan Documents to any Affiliate of any Lender;
and (b) no Affiliate of any Lender that is owed any Obligation shall be included
in the determination of the Required Lenders or entitled to consent to, reject,
or participate in any manner in any amendment, waiver or other modification of
any Loan Document.  The Administrative Agent shall not have any liabilities,
obligations or responsibilities of any kind whatsoever to any Affiliate of any
Lender who is owed any Obligation.  The Administrative Agent shall deal solely
and directly with the related Lender of any such Affiliate in connection with
all matters relating to the Loan Documents.  The Obligation owed to such
Affiliate shall be considered the Obligation of its related Lender for all
purposes under the Loan Documents and such Lender shall be solely responsible to
the other parties hereto for all the obligations of such Affiliate under any
Loan Document.

 

ARTICLE X.

 

Miscellaneous

 

Section 10.01                      Notices.  Except in the case of notices and
other communications expressly permitted to be given by telephone or other
means, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to any Borrower, to in care of the
Company, at One Valmont Plaza, Omaha, Nebraska, 68154, Attention:  Mark C.
Jaksich, Chief Financial Officer, (Telecopy No. 402.963.1095);

 

(ii)                                  if to the Administrative Agent, the
Issuing Bank or JPMorgan Chase Bank, N.A. in its capacity as Swingline Lender,
to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Third Floor, Dallas, Texas
75201, Attention:  Brandon Watkins, Telephone: 214.965.2053; Telecopy:
214.965.2044 and JPMorgan Chase Bank, N.A., Midcorp Loan and Agency Services
Group, 10 South Dearborn Street, 7th Floor, Chicago, IL 60603; Attention:
Nanette Wilson, Telephone:  312.385.7084;

 

81

--------------------------------------------------------------------------------


 

Telecopy:  888.292.9533 and, if such notice or communication relates to a
Foreign Currency Loan or a Letter of Credit denominated in a Foreign Currency,
then include a copy to: J.P. Morgan Europe Limited, Loans Agency 6th floor,
25 Bank Street, Canary Wharf, London E145JP, United Kingdom, Attention: Loans
Agency, Facsimile:  +44 20 7777 2360; and

 

(iii)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrowers may, in their
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.  Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System. 
Any Electronic System used by the Administrative Agent is provided “as is” and
“as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrowers or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

 

82

--------------------------------------------------------------------------------


 

Section 10.02                      Waivers; Amendments.

 

(a)                                 No Waiver; Rights Cumulative.  No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising,
and no course of dealing with respect to, any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Amendments.  Neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except (x) pursuant to an Increased Commitment Supplement executed
in accordance with the terms and conditions of Section 2.19 which only needs to
be signed by the Borrowers, the Administrative Agent and the Lenders increasing
or providing new Revolving Commitments thereunder if the Increased Commitment
Supplement does not increase the aggregate amount of the Revolving Commitments
to an amount in excess of $800,000,000, (y) pursuant to an Additional Borrower
Request and Assumption Agreement signed by the Subsidiary becoming a Borrower
hereunder pursuant to Section 5.10 and the Company, and (z) in the case of this
Agreement and any circumstance other than as described in clause (x) or (y),
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and the Loan Party or Loan Parties that are parties thereto, in each case with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender), (ii) reduce or
forgive the principal amount of any Loan or LC Disbursement or reduce the rate
of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender (including any such Lender
that is a Defaulting Lender) directly affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iv) change Section 2.08(c) in a
manner that would alter the manner in which commitments of any Class are
reduced, without the written consent of each Lender (including any such Lender
that is a Defaulting Lender), (v) change Section 2.17(b), (c), or (f) in a
manner that would alter the manner in which payments are shared, without the
written consent of each Lender (including any such Lender that is a Defaulting
Lender), (vi) change any of the provisions of this Section or the definition of
“Required Lenders”, “Loan Party” or “Obligation” (or any term defined therein)
or any other provision of any Loan Document specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (vii) change Section 2.20 or 2.22,
without the consent of each Lender (other than any Defaulting Lender),
(viii) release any Loan Party from its obligation under the Guaranty Agreement
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender (other than any Defaulting Lender),
(ix) change any provisions of any Loan

 

83

--------------------------------------------------------------------------------


 

Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders holding
a majority in interest of the outstanding Loans and unused Commitments of each
affected Class; provided further that (A) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank, any Foreign Currency Lender, or any Swingline Lender without the
prior written consent of the Administrative Agent, the Issuing Bank, such
Foreign Currency Lender, or such Swingline Lender, as the case may be, and
(B) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Foreign Currency
Lenders but not any other Lenders, may be effected by an agreement or agreements
in writing entered into by the Borrowers and requisite percentage in interest of
the affected Foreign Currency Lenders.  It is understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lenders.

 

(c)                                  Administrative Corrections. 
Notwithstanding anything to the contrary herein, the Administrative Agent and
applicable Loan Parties may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender and such amendment shall become
effective without any further consent of any other party to such Loan Document;
provided that the Administrative Agent shall give each Lender notice of any such
amendment, modification or supplement.

 

Section 10.03                      Expenses; Indemnity; Damage Waiver.

 

(a)                                 Expenses.  The Borrowers shall pay (i) all
reasonable out of pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank,
any Swingline Lender or any Lender (provided that counsel fees for any Lender
shall be as provided herein), including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Bank or any Swingline
Lender and the fees, charges and disbursements of one primary counsel for the
Lenders other than the Administrative Agent in its capacity as a Lender (absent
an actual or perceived conflict of interest, in which case the Borrowers shall
pay the fees, charges, and disbursements of separate counsel for each Lender so
affected) and one local counsel in each appropriate jurisdiction, in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including their rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnity.  Each Borrower shall indemnify
the Administrative Agent, the Issuing Bank, the Swingline Lender, and each
Lender, and each Related Party of the foregoing Persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective Obligations
thereunder or the consummation of the transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds

 

84

--------------------------------------------------------------------------------


 

therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by the Company or any
of the Subsidiaries of the Company, or any environmental liability related in
any way to the Company or any of the Subsidiaries of the Company, (iv) the
failure (whether due to currency fluctuations or otherwise) to pay any Loan or
LC Disbursement originally denominated in a Foreign Currency, or any interest
thereon, in the Foreign Currency in which such Loan was originally made or
applicable Letter of Credit issued (notwithstanding whether such Loan or LC
Disbursement was converted to, or repaid in, Dollars as permitted by this
Agreement), or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Company or any
Subsidiary of the Company, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  WITHOUT LIMITING ANY PROVISION OF ANY LOAN
DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH INDEMNITEE
SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) ARISING OUT OF OR RESULTING
FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNITEE.

 

(c)                                  Lender’s Agreement to Pay.  To the extent
that the Borrowers fail to pay any amount required to be paid by it to the
Administrative Agent, the Issuing Bank, the Foreign Currency Lenders or the
Swingline Lenders under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank, the
Foreign Currency Lenders or the Swingline Lenders, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank, the applicable Foreign
Currency Lender or the Swingline Lenders in their capacity as such.  For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the Aggregate Revolving Exposures and unused Commitments at
the time.

 

(d)                                 Waiver of Damages.  To the extent permitted
by applicable law, no Loan Party shall assert, and each such party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, incidental, consequential or punitive damages (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement, the Loan Documents or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that, for the avoidance of doubt, nothing in this
clause (d) shall relieve the Borrowers of any obligation it may have to
indemnify an Indemnitee against special, indirect, incidental, consequential or
punitive damages asserted against such Indemnitee by a third party. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payment.  All amounts due under this
Section shall be payable not later than 10 days after written demand therefor.

 

85

--------------------------------------------------------------------------------


 

Section 10.04                      Successors and Assigns.

 

(a)                                 Successors and Assigns.  The provisions of
this Agreement are binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit, any Affiliate of
a Lender who is owed any of the Obligations and any Indemnitee), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit, any Affiliate of a Lender who is owed any of the Obligations
and any Indemnitee), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 Assignment.

 

(i)                                      Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Company, provided that no consent of the
Company shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default exists,
any other Person; provided, further, that the Company shall be deemed to have
consented to any assignment unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after having received
written notice thereof;

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender, or an Approved Fund (as defined below); and

 

(C)                               each Swingline Lender and the Issuing Bank,
provided that no consent of the Swingline Lenders or the Issuing Bank shall be
required for an assignment to a Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund, or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Company and the Administrative
Agent otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default exists;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

86

--------------------------------------------------------------------------------


 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500 (and notwithstanding
any provision to the contrary, no Loan Party shall be required to pay for or
reimburse any such parties for any such fee); and

 

(D)                               if an assignment or transfer does not include
an amount outstanding from a Borrower of at least 100,000 Euros (or its
equivalent in other currencies) (or such other amount as may be required from
time to time in order for the assignee not to form part of the ‘public’ as
referred to in the Capital Requirements Regulation (No. 575/2013), as amended),
the assignee shall confirm in the relevant Assignment and Assumption that it
meets the applicable criterion and does not form part of the ‘public’.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

Notwithstanding the foregoing, no assignment under this Section 10.04 shall be
made to (w) the Company or any of the Company’s Affiliates or Subsidiaries,
(x) any Defaulting Lender or any of its subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (x) or (y) a natural person.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error and each Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by any Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the

 

87

--------------------------------------------------------------------------------


 

Administrative Agent and the parties to the Assignment and Assumption are
participants, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement or any other Loan Document, the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(vi)                              Promptly upon the written request of any
Person that becomes a Lender on a date that is six (6) months after the
Effective Date, the Dutch Loan Parties shall either obtain a reliance letter or
similar written confirmation from legal counsel for the Dutch Loan Parties
stating that such Lender may rely on the legal opinion delivered by the legal
counsel for Dutch Loan Parties on the Effective Date or obtain a new legal
opinion acceptable to such Lender and the Administrative Agent.  The Borrowers
shall promptly pay all reasonable costs and expenses incurred by the
Administrative Agent and such Lender as a result of the foregoing (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent).

 

(c)                                  Participations.  Any Lender may, without
the consent of any Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lenders, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.16(f) (it being understood that documentation
required under Section 2.16(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(i)                                     A Participant shall not be entitled to
receive any greater payment under Sections 2.14 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) as though it were a Lender.

 

88

--------------------------------------------------------------------------------


 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)                                 Pledge.  Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)                                  Voting Participants.  Notwithstanding
anything to the contrary in this paragraph, any Farm Credit Lender that (i) has
purchased a participation in the minimum aggregate amount of $10,000,000 on or
after the Effective Date, (ii) is, by written notice to the Company and the
Administrative Agent (“Voting Participant Notification”), designated by the
selling Lender (including any existing Voting Participant) as being entitled to
be accorded the rights of a Voting Participant hereunder and (iii) receives the
prior written consent of the Company and the Administrative Agent, in their sole
discretion, to become a Voting Participant (such consent to be required only to
the extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
Section 10.04(b)) (any Farm Credit Lender so designated and consented to being
called a “Voting Participant”), shall be entitled to vote for so long as such
Farm Credit Lender owns such participation and notwithstanding any
subparticipation by such Farm Credit Lender (and the voting rights of the
selling Lender (including any existing Voting Participant) shall be
correspondingly reduced), on a Dollar for Dollar basis, as if such participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action.  To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee in an Assignment and Assumption Agreement and (y) state
the Dollar Amount of the participation purchased in its Revolving Commitment,
its Foreign Currency Commitment or any or all of its Loans.  The selling Lender
(including any existing Voting Participant) and the purchasing Voting
Participant shall notify the Administrative Agent and the Company within 3
Business Days’ of any termination of, or reduction or increase in the amount of,
such participation.  The Loan Parties and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph.  The voting rights hereunder are solely for the
benefit of the Voting Participant and shall not inure to any assignee or
participant of the Voting Participant that is not a Farm Credit Lender.  As used
in this paragraph, a “Farm Credit Lender” means a lending institution organized
and existing pursuant to the provisions of the Farm Credit Act of 1971 and under
the regulation of the Farm Credit Administration.

 

Section 10.05                      Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection

 

89

--------------------------------------------------------------------------------


 

with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect until
the Obligations have been Fully Satisfied.  The provisions of Sections 2.14,
2.15, 2.16 and 10.03 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

Section 10.06                      Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreement with
respect to fees payable to the Administrative Agent embody the final, entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.  There are no
unwritten oral agreements among the parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf, or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 10.07                      Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 10.08                      Right of Setoff.  If an Event of Default
exists, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of any Borrower against any of
and all the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

Section 10.09                      Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the applicable law pertaining in
the State of New York, other than those conflict of law

 

90

--------------------------------------------------------------------------------


 

provisions that would defer to the substantive laws of another jurisdiction. 
This governing law election has been made by the parties in reliance (at least
in part) on Section 5—1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.

 

(b)                                 Jurisdiction.  EACH BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  Venue.  Each Borrower hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

(e)                                  Process Agent.  Each Loan Party hereby
irrevocably designates, appoints and empowers the Company (at the Company’s
address noted in Section 10.01 above) as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding.  The Company accepts such
appointment and the similar appointments contained in the other Loan Documents
(including Section 29 of the Guaranty Agreement) and agrees to so act on the
behalf of each Loan Party hereunder and under the other Loan Documents until the
Full Satisfaction of the Obligations.  If for any reason the Company shall cease
to be available to act as such, each Loan Party agrees to designate a new
designee, appointee and agent in the United States on the terms and for the
purposes of this provision satisfactory to the Administrative Agent under this
Agreement.

 

Section 10.10                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR

 

91

--------------------------------------------------------------------------------


 

ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREE¬MENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 10.12                      Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulating authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than a Borrower.  For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the applicable Loan Party; provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 10.13                      Maximum Interest Rate.

 

(a)                                 Limitation to Maximum Rate; Recapture.  No
interest rate specified in any Loan Document shall at any time exceed the
Maximum Rate.  If at any time the interest rate (the “Contract Rate”) for any
obligation under the Loan Documents shall exceed the Maximum Rate, thereby
causing the interest accruing on such obligation to be limited to the Maximum
Rate, then any subsequent reduction in the Contract Rate for such obligation
shall not reduce the rate of interest on such obligation below the Maximum Rate
until the aggregate amount of interest accrued on such obligation equals the
aggregate amount of interest which would have accrued on such obligation if the
Contract Rate for such obligation had at all times been in effect.  As used
herein, the term “Maximum Rate” means, at any time with respect to any Lender,
the maximum rate of nonusurious interest under applicable law that such Lender
may charge the Borrowers.  The Maximum Rate shall be calculated in a manner that
takes into account any and all fees, payments, and other charges contracted for,
charged, or received in connection with the Loan

 

92

--------------------------------------------------------------------------------


 

Documents that constitute interest under applicable law.  Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to any Borrower at
the time of such change in the Maximum Rate.

 

(b)                                 Cure Provisions.  No provision of any Loan
Document shall require the payment or the collection of interest in excess of
the maximum amount permitted by applicable law.  If any excess of interest in
such respect is hereby provided for, or shall be adjudicated to be so provided,
in any Loan Document or otherwise in connection with this loan transaction, the
provisions of this Section shall govern and prevail and no Borrower nor any
surety, guarantor, successor, or assign of any Borrower shall be obligated to
pay the excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto.  In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the Company.  In determining whether or not the interest paid or payable exceeds
the Maximum Rate, Borrowers and each Lender shall, to the extent permitted by
applicable law, (a) characterize any non principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the obligations outstanding hereunder so that interest for the entire
term does not exceed the Maximum Rate.

 

Section 10.14                      No Duty.  All attorneys, accountants,
appraisers, and other professional Persons and consultants retained by the
Administrative Agent or any Lender shall have the right to act exclusively in
the interest of the Administrative Agent and the Lenders and shall have no duty
of disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to any Loan Party, any of their respective Equity
Interest holders or any other Person.

 

Section 10.15                      No Fiduciary Relationship.  The relationship
between the Borrowers and the other Loan Parties on the one hand and the
Administrative Agent and each Lender on the other is solely that of debtor and
creditor, and neither the Administrative Agent nor any Lender nor any Arranger
has any fiduciary or other special relationship with any Loan Party, and no term
or condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Loan Parties on the one hand and the Administrative
Agent and each Lender on the other to be other than that of debtor and
creditor.  Each of the Administrative Agent, each Lender and their Affiliates
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates.

 

Section 10.16                      Equitable Relief.  Each Borrower recognizes
that in the event any Loan Party fails to pay, perform, observe, or discharge
any or all of the obligations under the Loan Documents, any remedy at law may
prove to be inadequate relief to the Administrative Agent and the Lenders.  Each
Borrower therefore agrees that the Administrative Agent and the Lenders, if the
Administrative Agent or the Required Lenders so request, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

Section 10.17                      Construction.  The Company, each other Loan
Party (by its execution of the Loan Documents to which it is a party), the
Administrative Agent and each Lender acknowledges that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review the Loan Documents with its legal counsel and that the Loan Documents
shall be construed as if jointly drafted by the parties thereto.

 

93

--------------------------------------------------------------------------------


 

Section 10.18                      Independence of Covenants.  All covenants
under the Loan Documents shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default if
such action is taken or such condition exists.

 

Section 10.19                      USA PATRIOT Act.  Each Lender that is subject
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Loan Party, which information includes the name
and address of the Loan Party and other information that will allow such Lender
to identify the Loan Party in accordance with the Act.

 

Section 10.20                      Judgment Currency.  This is a loan
transaction in which the specification of a Foreign Currency or Dollars is of
the essence, and the stipulated currency shall in each instance be the currency
of account and payment in all instances.  A payment obligation in one currency
hereunder (the “Original Currency”) shall not be discharged by an amount paid in
another currency (the “Other Currency”), whether pursuant to any judgment
expressed in or converted into any Other Currency or in another place except to
the extent that such tender or recovery results in the effective receipt by a
party hereto of the full amount of the Original Currency payable to such party. 
If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder in the Original Currency into the Other Currency, the rate
of exchange that shall apply shall be the applicable Spot Rate.  The obligation
of the Company and the Subsidiaries in respect of any such sum due from it to
the Administrative Agent, any Issuing Bank or any Lender under any Loan Document
(in this Section 10.20 called an “Entitled Person”) shall, notwithstanding the
rate of exchange actually applied in rendering such judgment, be discharged only
to the extent that on the Business Day following receipt by such Entitled Person
of any sum adjudged to be due hereunder in the Other Currency such Entitled
Person may in accordance with normal banking procedures purchase the Original
Currency with the amount of the judgment currency so adjudged to be due; and the
Borrowers, as a separate obligation and notwithstanding any such judgment, agree
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Original Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Original Currency hereunder
exceeds the amount of the Other Currency so purchased.

 

Section 10.21                      Code of Banking Practice (2003) Australia. 
The parties agree that the Code of Banking Practice (2003) Australia does not
apply to any accommodation provided to any Borrower under the Loan Documents.

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

VALMONT INDUSTRIES, INC.,

 

as a Borrower

 

 

 

 

 

 

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Chief Financial Officer

 

 

 

 

 

VALMONT INDUSTRIES HOLLAND B.V.,

 

as a Borrower

 

 

 

 

 

 

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Director

 

 

 

 

 

 

 

By:

 

 

Name:

Roger Andrew Massey

 

Title:

Director

 

 

 

 

Signed sealed and delivered by Valmont

VALMONT GROUP PTY LTD.,

Group Pty Ltd. ACN142 189 295 in accordance with s127 of the Corporations Act
2001

 

as a Borrower

(Cth) in the presence of:

 

 

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Director

 

 

 

 

 

 

 

By:

 

 

Name:

Roger Andrew Massey

 

Title:

Director

 

Signature Page

 

1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender, the Swingline Bank, an Issuing Bank, and as the
Administrative Agent

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page

 

2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Syndication Agent, a Lender and an Issuing Bank

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page

 

3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Syndication Agent and a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page

 

4

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Syndication Agent and a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page

 

5

--------------------------------------------------------------------------------


 

 

[LENDER],

 

as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page

 

6

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 1.01

 

—

 

Existing Letters of Credit

Schedule 2.01

 

—

 

Commitments

Schedule 2.01(B)

 

—

 

Swingline Commitments

Schedule 3.12

 

—

 

Disclosable Subsidiaries

Schedule 6.01

 

—

 

Existing Indebtedness

Schedule 6.02

 

—

 

Existing Liens

Schedule 6.04

 

—

 

Existing Investments, Loans and Guarantees

Schedule 6.10

 

—

 

Existing Restrictions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B

 

—

 

Form of Compliance Certificate

Exhibit C

 

—

 

Form of Guaranty Agreement

Exhibit D

 

—

 

Form of Increased Commitment Supplement

Exhibit E

 

—

 

Form of Borrowing Request

Exhibit F

 

—

 

Form of Interest Election Request

Exhibit G

 

—

 

Form of U.S. Tax Compliance Certificates

Exhibit H

 

—

 

Form of Additional Borrower Request and Assumption Agreement

Exhibit I

 

—

 

Form of Additional Borrower Notice

 

--------------------------------------------------------------------------------


 

ANNEX II

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01(B)

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

SWINGLINE COMMITMENTS

 

Lender

 

Swingline
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

25,000,000.00

 

TOTAL

 

$

25,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

COMMITMENTS

 

Lender

 

Revolving
Commitment

 

Foreign Currency
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

78,750,000.00

 

$

28,378,378.38

 

Bank of America, N.A.

 

$

78,750,000.00

 

$

28,378,378.38

 

Wells Fargo Bank, National Association

 

$

78,750,000.00

 

$

28,378,378.38

 

U.S. Bank National Association

 

$

78,750,000.00

 

$

28,378,378.38

 

Australia and New Zealand Banking Group Limited

 

$

60,000,000.00

 

$

21,621,621.62

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch

 

$

60,000,000.00

 

$

21,621,621.62

 

Goldman Sachs

 

$

50,000,000.00

 

$

18,018,018

 

CoBank, ACB

 

$

45,000,000.00

 

$

16,216,216.22

 

First National Bank of Omaha

 

$

45,000,000.00

 

$

0.00

 

The Northern Trust Company

 

$

25,000,000.00

 

$

9,009,009.00

 

TOTAL

 

$

600,000,000

 

$

200,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE

for the

quarter ending                          ,      

 

To:                             JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, IL 60603

Attention: Nanette Wilson

Telephone:  312-385-7084

Telecopy:  888-292-9533

 

and each Lender

 

Ladies and Gentlemen:

 

This Compliance Certificate (the “Certificate”) is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement (as amended, the “Agreement”)
dated as of August 15, 2012, among Valmont Industries, Inc. and certain of its
Subsidiaries (collectively, the “Borrowers”), JPMorgan Chase Bank, N.A., as
administrative agent, and the Lenders named therein.  All capitalized terms,
unless otherwise defined herein, shall have the same meanings as in the
Agreement.  All the calculations set forth below shall be made pursuant to the
terms of the Agreement.

 

The undersigned, an authorized financial officer of the Company in his capacity
as such financial officer and not in his individual capacity, does hereby
certify to the Administrative Agent and the Lenders that:

 

1.                          DEFAULT

 

No Default has occurred or, if a Default has occurred, I have described on the
attached Exhibit A the nature thereof and the steps taken or proposed to remedy
such Default.

 

 

 

 

 

 

Compliance

 

 

2.                          SECTION 5.01 - Financial Statements and Records

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                      Annual audited financial statements of the Company on a
consolidated basis within 90 days after the end of each fiscal year end
(together with Compliance Certificate).

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

(b)                      Quarterly unaudited financial statements of the Company
on a consolidated basis within 45 days after each fiscal quarter end (together
with Compliance Certificate).

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

3.                          SECTION 5.10 - Additional Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joinder of new Domestic Subsidiaries promptly after they are formed or acquired
and become Material Subsidiaries.

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

Joinder of any Subsidiary promptly after such Subsidiary guarantees any of the
Indebtedness under the Senior Notes.

 

 

 

Yes

 

No

 

N/A

 

1

--------------------------------------------------------------------------------


 

4.                          SECTION 7.01 -Leverage Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                      Total Indebtedness as of fiscal quarter end

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)                      EBITDA

 

 

 

 

 

 

 

 

(i)             net income

 

$

 

 

 

 

 

 

 

(ii)          income and franchise taxes deducted in determining net income

 

$

(                )

 

 

 

 

 

 

(iii)       Interest Expense deducted in determining net income

 

$

(                )

 

 

 

 

 

 

(iv)      amortization and depreciation expense deducted in determining net
income

 

$

(                )

 

 

 

 

 

 

(v)         EBITDA: Total of Lines (i) through (iv)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)                       Line 4(a) ÷ Line 4(b)(v)

 

    to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)                      Maximum Leverage Ratio permitted by Credit Agreement

 

3.50 to 1.00

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

5.                          SECTION 7.02 - Interest Coverage Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                      EBITDA (from Line 4(b)(v))

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)                      Interest Expense

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)                       Line 5(a) ÷ Line 5(b)

 

    to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)                      Minimum Interest Coverage Ratio required by Credit
Agreement

 

2.50 to 1.00

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

6.                          DETERMINATION OF APPLICABLE RATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                      Adjustment to margin and fees required (see pricing
grid on Schedule 1)

 

 

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

(b)                      If adjustment required, set forth below new margins and
fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)             ABR Spread

 

%

 

 

 

 

 

 

(ii)          Commitment Fee Rate

 

%

 

 

 

 

 

 

(iii)       Fixed Rate Spread

 

%

 

 

 

 

 

 

 

7.                          ATTACHED SCHEDULES

 

Attached hereto as schedules are the calculations supporting the computation set
forth above in this Certificate.  All information contained herein and on the
attached schedules is true and correct in all material respects.

 

8.                          FINANCIAL STATEMENTS

 

The financial statements attached hereto were prepared in accordance with GAAP
and fairly present in all material respects (subject to year end audit
adjustments and absence of footnotes) the financial condition and the results of
the operations of the Persons reflected thereon, at the date and for the periods
indicated therein.

 

2

--------------------------------------------------------------------------------


 

9.                          CONFLICT

 

In the event of conflict between this Certificate and the Credit Agreement, the
Credit Agreement shall control.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.

 

 

Valmont Industries, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

COMPLIANCE CERTIFICATE

 

Index Debt:

 

Fixed Rate
Spread

 

ABR Spread

 

Commitment
Fee Rate

 

Category 1: A-/A3 or higher

 

1.000

%

0.000

%

0.100

%

Category 2: BBB+/Baa1

 

1.125

%

0.125

%

0.125

%

Category 3: BBB/Baa2

 

1.250

%

0.250

%

0.175

%

Category 4: BBB-/Baa3

 

1.375

%

0.375

%

0.225

%

Category 5: BB+/Ba1 or lower

 

1.625

%

0.625

%

0.275

%

 

--------------------------------------------------------------------------------


 

EXHIBIT C

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDED AND RESTATED GUARANTY AGREEMENT

 

WHEREAS, VALMONT INDUSTRIES, INC. (the “Company”) has entered into that certain
Credit Agreement dated August 15, 2012 among the Company, VALMONT INDUSTRIES
HOLLAND B.V. (“Valmont Holland”), VALMONT GROUP PTY LTD. (“Valmont Australia”)
and any other Subsidiary of the Company that may become party thereto
(collectively, the “Borrowers”)), the lenders party thereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as the administrative agent for the Lenders (the
“Administrative Agent”) (such Credit Agreement, as it may hereafter be amended
or otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”, and capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Credit Agreement);

 

WHEREAS, the execution of this Guaranty Agreement, dated as of October 17, 2014,
is a condition to the Administrative Agent’s and each Lender’s obligations under
the Credit Agreement;

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Company, each of the undersigned Subsidiaries of
the Company, and any Subsidiary hereafter added as a “Guarantor” hereto pursuant
to a Subsidiary Joinder Agreement in the form attached hereto as Exhibit A
(individually a “Guarantor” and collectively the “Guarantors”), hereby
irrevocably and unconditionally guarantees to the Credit Parties the full and
prompt payment and performance of the Guaranteed Indebtedness (hereinafter
defined), this Guaranty Agreement being upon the following terms:

 

1.                                      Guaranteed Indebtedness.  The term
“Guaranteed Indebtedness”, as used herein, means all of the Obligations, as
defined in the Credit Agreement.  The “Guaranteed Indebtedness” shall include
any and all post-petition interest and expenses (including reasonable attorneys’
fees) whether or not allowed under any bankruptcy, insolvency, or other similar
law; provided that the Guaranteed Indebtedness shall be limited, with respect to
each Guarantor, to an aggregate amount equal to the largest amount that would
not render such Guarantor’s obligations hereunder (a) subject to avoidance under
Section 544 or 548 of the United States Bankruptcy Code or under any applicable
state law relating to fraudulent transfers or conveyances or under any
applicable foreign law or (b) adjudicated to be invalid or otherwise
unenforceable for any reason against any Foreign Loan Party under any applicable
foreign law.  Without limiting the generality of the foregoing, (y) the
liability of any Guarantor that is a Singapore Loan Party under this Guaranty
Agreement shall be limited to an aggregate amount equal to the largest amount
that would not render such Singapore Loan Party’s Obligations hereunder subject
to avoidance as a transaction at an undervalue under Section 98 of the Singapore
Bankruptcy Act (Cap. 20) or an unfair preference under Section 99 of the
Singapore Bankruptcy Act (Cap. 20) or subject to avoidance under Section 329 of
the Singapore Companies Act (Cap. 20) or subject to avoidance under any other
applicable law in effect in Singapore and (z) no Guarantor that is a Dutch Loan
Party shall be liable with respect to the Obligations of the other Loan Parties
to the extent that, if it were so liable, such liability would violate section
2:98c or 2:207c DCC.

 

2.                                      Contribution Agreement.  The Guarantors
together desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty Agreement and the other Loan Documents.  Accordingly, in the event
any payment or distribution is made by a Guarantor under this Guaranty Agreement
or under the other Loan Documents (a “Funding Guarantor”) that exceeds its Fair
Share (as defined below), that Funding Guarantor shall be entitled to a
contribution from each of the other Contributing Guarantors in the amount of
such other Contributing Guarantor’s Fair Share Shortfall (as defined below),
with the result that all such contributions will cause each Contributing
Guarantor’s Aggregate Payments (as defined below) to

 

1

--------------------------------------------------------------------------------


 

equal its Fair Share.  “Fair Share” means, with respect to a Contributing
Guarantor as of any date of determination, an amount equal to (i) the ratio of
(x) the Adjusted Maximum Amount (as defined below) with respect to such
Contributing Guarantor to (y) the aggregate of the Adjusted Maximum Amounts with
respect to all Contributing Guarantors, multiplied by (ii) the aggregate amount
paid or distributed on or before such date by all Funding Guarantors under the
Loan Documents in respect of the obligations guarantied.  “Fair Share Shortfall”
means, with respect to a Contributing Guarantor as of any date of determination,
the excess, if any, of the Fair Share of such Contributing Guarantor over the
Aggregate Payments of such Contributing Guarantor.  “Adjusted Maximum Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty Agreement determined in accordance with the provisions
hereof; provided that, solely for purposes of calculating the “Adjusted Maximum
Amount” with respect to any Contributing Guarantor for purposes of this
paragraph 2, the assets or liabilities arising by virtue of any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor.  “Aggregate Payments” means, with
respect to a Contributing Guarantor as of any date of determination, the
aggregate amount of all payments and distributions made on or before such date
by such Contributing Guarantor in respect of this Guaranty Agreement (including,
without limitation, in respect of this paragraph 2) and the other Loan
Documents.  The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor.  The allocation among Contributing Guarantors of
their obligations as set forth in this paragraph 2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder.

 

3.                                      Absolute and Irrevocable Guaranty.  This
instrument shall be an absolute, continuing, irrevocable and unconditional
guaranty of payment and performance, and not a guaranty of collection, and each
Guarantor shall remain liable on its obligations hereunder until the Obligations
are Fully Satisfied.  No set-off, counterclaim, recoupment, reduction, or
diminution of any obligation, or any defense of any kind or nature which any
Borrower may have against any Credit Party or any other party, or which any
Guarantor may have against any Borrower, any Credit Party or any other party,
shall be available to, or shall be asserted by, any Guarantor against any Credit
Party or any subsequent holder of the Guaranteed Indebtedness or any part
thereof or against payment of the Guaranteed Indebtedness or any part thereof
other than Full Satisfaction of the Obligations.  If the payment of any amount
of principal of, interest with respect to or any other amount constituting the
Guaranteed Indebtedness, or any portion thereof, is rescinded, voided or must
otherwise be refunded by the Administrative Agent or any Credit Party for any
reason, then the Guaranteed Indebtedness and all terms and provisions of this
Guaranty Agreement will be automatically reinstated and become automatically
effective and in full force and effect, all to the extent that and as though
such payment so rescinded, voided or otherwise refunded had never been made.

 

4.                                      Rights Cumulative.  If a Guarantor
becomes liable for any indebtedness owing by any Borrower to any Credit Party by
endorsement or otherwise, other than under this Guaranty Agreement, such
liability shall not be in any manner impaired or affected hereby, and the rights
of the Credit Parties hereunder shall be cumulative of any and all other rights
that any Credit Party may ever have against such Guarantor.  The exercise by any
Credit Party of any right or remedy hereunder or under any other instrument, or
at law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

5.                                      Agreement to Pay Guaranteed
Indebtedness.  In the event of default by any Borrower in payment or performance
of the Guaranteed Indebtedness, or any part thereof, when such Guaranteed
Indebtedness becomes due, whether by its terms, by acceleration, or otherwise,
the Guarantors shall, jointly and severally, promptly pay the amount due thereon
to Administrative Agent, without notice or demand, in the lawful currency in
which such amount is due, and it shall not be necessary for

 

2

--------------------------------------------------------------------------------


 

Administrative Agent or any other Credit Party, in order to enforce such payment
by any Guarantor, first to institute suit or exhaust its remedies against any
Borrower or others liable on such Guaranteed Indebtedness, or to enforce any
rights against any collateral which shall ever have been given to secure such
Guaranteed Indebtedness.  In the event such payment is made by a Guarantor, then
such Guarantor shall be subrogated to the rights then held by Administrative
Agent and any other Credit Party with respect to the Guaranteed Indebtedness to
the extent to which the Guaranteed Indebtedness was discharged by such
Guarantor.  Notwithstanding the foregoing, upon payment by such Guarantor of any
sums to Administrative Agent or any other Credit Party hereunder, all rights of
such Guarantor against any Borrower, any other guarantor or any collateral
arising as a result therefrom by way of right of subrogation, reimbursement,
contribution or otherwise shall in all respects be subordinate and junior in
right of payment to the prior Full Satisfaction of the Obligations.  All
payments received by the Administrative Agent hereunder shall be applied by the
Administrative Agent to payment of the Guaranteed Indebtedness in the order
provided for in Section 2.17(f) of the Credit Agreement.

 

6.                                      Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Guaranty Agreement in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this paragraph 6 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this paragraph 6 or otherwise under this Guaranty
Agreement voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this paragraph 6 shall remain in full force and
effect until Full Satisfaction of the Obligations.  Each Qualified ECP Guarantor
intends that this paragraph 6 constitute, and this paragraph 6 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.  “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Loan Party that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

7.                                      Stay of Acceleration.  If acceleration
of the time for payment of any amount payable by any Borrower under the
Guaranteed Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of a Borrower, all such amounts otherwise subject to acceleration
under the terms of the Guaranteed Indebtedness shall nonetheless be payable by
the Guarantors hereunder forthwith on demand by Administrative Agent or any
other Credit Party.

 

8.                                      Obligations Not Impaired.  Each
Guarantor hereby agrees that its obligations under the Loan Documents shall not
be released, discharged, diminished, impaired, reduced, or affected for any
reason or by the occurrence of any event, including, without limitation, one or
more of the following events, whether or not with notice to or the consent of
any Guarantor:  (a) the taking or accepting of collateral as security for any or
all of the Guaranteed Indebtedness or the release, surrender, exchange, or
subordination of any collateral now or hereafter securing any or all of the
Guaranteed Indebtedness; (b) any partial release of the liability of any
Guarantor hereunder, or the full or partial release of any other guarantor from
liability for any or all of the Guaranteed Indebtedness; (c) any disability of a
Borrower, or the dissolution, insolvency, or bankruptcy of any Borrower, any
Guarantor, or any other party at any time liable for the payment of any or all
of the Guaranteed Indebtedness; (d) the addition of a Borrower in accordance
with the Loan Documents or any other renewal, extension, modification, waiver,
amendment, or rearrangement of any or all of the Guaranteed Indebtedness or any
instrument, document, or agreement

 

3

--------------------------------------------------------------------------------


 

evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (e) any adjustment, indulgence, forbearance, waiver, or compromise
that may be granted or given by Administrative Agent or any other Credit Party
to any Borrower, any Guarantor, or any other party ever liable for any or all of
the Guaranteed Indebtedness; (f) any neglect, delay, omission, failure, or
refusal of Administrative Agent or any other Credit Party to take or prosecute
any action for the collection of any of the Guaranteed Indebtedness or to
foreclose or take or prosecute any action in connection with any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (g) the unenforceability or invalidity of any or
all of the Guaranteed Indebtedness or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (h) any payment by any Borrower or any other party to
Administrative Agent or any other Credit Party is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason Administrative Agent or any other Credit Party is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any of the Guaranteed Indebtedness; (j) the non-perfection of any
security interest or lien securing any or all of the Guaranteed Indebtedness;
(k) any impairment of any collateral securing any or all of the Guaranteed
Indebtedness; (l) the failure of Administrative Agent or any other Credit Party
to sell any collateral securing any or all of the Guaranteed Indebtedness in a
commercially reasonable manner or as otherwise required by law; (m) any change
in the corporate existence, structure, or ownership of any Borrower; or (n) any
other circumstance which might otherwise constitute a defense available to, or
discharge of, any Borrower or any other Guarantor (other than the Full
Satisfaction of the Obligations).

 

9.                                      Representations and Warranties.  Each
Guarantor represents and warrants to Administrative Agent and the Lenders as
follows:

 

(a)                                 Credit Agreement Representations.  All
representations and warranties in the Credit Agreement relating to it
(including, without limitation, those representations set forth in Section 3.18)
are true and correct as of the date hereof and on each date the representations
and warranties hereunder are restated pursuant to any of the Loan Documents with
the same force and effect as if such representations and warranties had been
made on and as of such date except to the extent that such representations and
warranties relate specifically to another date.

 

(b)                                 Independent Analysis.  It has, independently
and without reliance upon Administrative Agent or any Lender and based upon such
documents and information as it has deemed appropriate, made its own analysis
and decision to enter into the Loan Documents to which it is a party.

 

(c)                                  Borrower Information.  It has adequate
means to obtain from each Borrower on a continuing basis information concerning
the financial condition and assets of such Borrower and it is not relying upon
Administrative Agent or any Lender to provide (and neither the Administrative
Agent nor any Lender shall have any duty to provide) any such information to it
either now or in the future.

 

(d)                                 Benefit of Guaranty.  The value of the
consideration received and to be received by each Guarantor as a result of
Borrowers’ and the Lenders’ entering into the Credit Agreement and each
Guarantor’s executing and delivering this Guaranty Agreement is reasonably worth
at least as much as the liability and obligation of each Guarantor hereunder,
and such liability and obligation and the Credit Agreement have benefited and
may reasonably be expected to benefit each Guarantor directly or indirectly. 
The execution, delivery and performance of this Guaranty Agreement is

 

4

--------------------------------------------------------------------------------


 

necessary or convenient to the conduct, promotion or attainment of the business
of such Guarantor.

 

10.                               Covenants of Guarantor.  Each Guarantor
covenants and agrees that until the Loan Obligations have been Fully Satisfied,
it will comply with all covenants set forth in the Credit Agreement specifically
applicable to it including, without limitation, Sections 2.17(c) and 10.20 of
the Credit Agreement.

 

11.                               Right of Set Off.  When an Event of Default
exists and subject to the terms of Section 2.17 of the Credit Agreement,
Administrative Agent and each other Credit Party shall have the right to set-off
and apply against this Guaranty Agreement or the Guaranteed Indebtedness or
both, at any time and without notice to any Guarantor, any and all deposits
(general or special, time or demand, provisional or final) or other sums at any
time credited by or owing from Administrative Agent and each other Credit Party
to any Guarantor whether or not the Guaranteed Indebtedness is then due and
irrespective of whether or not Administrative Agent or any other Credit Party
shall have made any demand under this Guaranty Agreement.  Each Credit Party
agrees promptly to notify the Company (with a copy to the Administrative Agent)
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
and remedies of Administrative Agent and other Credit Parties hereunder are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which Administrative Agent or any other Credit Party may
have.

 

12.                               Intercompany Subordination.

 

(a)                                 Debt Subordination.  Each Guarantor hereby
agrees that the Subordinated Indebtedness (as defined below) shall be
subordinate and junior in right of payment to the Full Satisfaction of the
Obligations.  The Subordinated Indebtedness shall not be payable, and no payment
of principal, interest or other amounts on account thereof, and no property or
guarantee of any nature to secure or pay the Subordinated Indebtedness shall be
made or given, directly or indirectly by or on behalf of any Debtor (hereafter
defined) or received, accepted, retained or applied by any Guarantor unless and
until the Obligations shall have been Fully Satisfied; except that prior to the
occurrence and continuance of an Event of Default, each Debtor shall have the
right to make payments and a Guarantor shall have the right to receive payments
on the Subordinated Indebtedness from time to time in the ordinary course of
business.  When an Event of Default exists, no payments may be made or given on
the Subordinated Indebtedness, directly or indirectly, by or on behalf of any
Debtor or received, accepted, retained or applied by any Guarantor unless and
until the Obligations shall have been Fully Satisfied.  If any sums shall be
paid to a Guarantor by any Debtor or any other Person on account of the
Subordinated Indebtedness when such payment is not permitted hereunder, such
sums shall be held in trust by such Guarantor for the benefit of Administrative
Agent and the other Credit Parties and shall forthwith be paid to Administrative
Agent and applied by Administrative Agent against the Guaranteed Indebtedness in
accordance with this Guaranty Agreement.  For purposes of this Guaranty
Agreement and with respect to a Guarantor, the term “Subordinated Indebtedness”
means all indebtedness, liabilities, and obligations of any Borrower or any
other Guarantor (each Borrower and such other Guarantor herein the “Debtors”) to
such Guarantor, whether such indebtedness, liabilities, and obligations now
exist or are hereafter incurred or arise, or are direct, indirect, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such indebtedness, liabilities, or obligations are evidenced by a
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such indebtedness, obligations, or liabilities may, at
their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by such Guarantor.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Lien Subordination.  Each Guarantor agrees
that any and all Liens (including any judgment liens), upon any Debtor’s assets
securing payment of any Subordinated Indebtedness shall be and remain inferior
and subordinate to any and all Liens upon any Debtor’s assets securing payment
of the Guaranteed Indebtedness or any part thereof, regardless of whether such
Liens in favor of a Guarantor, Administrative Agent or any other Credit Party
presently exist or are hereafter created or attached.  Without the prior written
consent of Administrative Agent, no Guarantor shall (i) file suit against any
Debtor or exercise or enforce any other creditor’s right it may have against any
Debtor, or (ii) foreclose, repossess, sequester, or otherwise take steps or
institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any
obligations of any Debtor to such Guarantor or any Liens held by such Guarantor
on assets of any Debtor.

 

(c)                                  Insolvency Proceeding.  In the event of any
receivership, bankruptcy, reorganization, rearrangement, debtor’s relief, or
other insolvency proceeding involving any Debtor as debtor, Administrative Agent
shall have the right to prove and vote any claim under the Subordinated
Indebtedness and to receive directly from the receiver, trustee or other court
custodian all dividends, distributions, and payments made in respect of the
Subordinated Indebtedness until the Obligations have been Fully Satisfied.  The
Administrative Agent may apply any such dividends, distributions, and payments
against the Guaranteed Indebtedness in accordance with the Credit Agreement.

 

13.                               Amendment and Waiver.  Except for
modifications made pursuant to the execution and delivery of a Subsidiary
Joinder Agreement (which needs to be signed only by the Subsidiary party
thereto) and the release of any Guarantor from its obligations hereunder (which
shall require the consent of all Lenders except as otherwise provided in
Section 9.10 of the Credit Agreement); no amendment or waiver of any provision
of this Guaranty Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the parties required by Section 10.02(b) of the Credit Agreement. 
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

14.                               Tolling of Statutes of Limitation.  To the
extent permitted by law, any acknowledgment or new promise, whether by payment
of principal or interest or otherwise and whether by the Borrowers or others
(including any Guarantor), with respect to any of the Guaranteed Indebtedness
shall, if the statute of limitations in favor of a Guarantor against
Administrative Agent or any other Credit Party shall have commenced to run, toll
the running of such statute of limitations and, if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

 

15.                               Successor and Assigns.  This Guaranty
Agreement is for the benefit of the Credit Parties and their successors and
assigns, and in the event of an assignment of the Guaranteed Indebtedness, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness.  This
Guaranty Agreement is binding not only on each Guarantor, but on each
Guarantor’s successors and assigns.  No Guarantor may assign or otherwise
transfer any of its rights or obligations hereunder without prior written
consent of each Lender except as otherwise permitted by the Credit Agreement and
any attempted assignment or transfer without such consent shall be null and
void.

 

16.                               Reliance and Inducement.  Each Guarantor
recognizes that Administrative Agent and the Lenders are relying upon this
Guaranty Agreement and the undertakings of each Guarantor hereunder and under
the other Loan Documents to which each is a party in making extensions of credit
to the Borrowers under the Credit Agreement and further recognizes that the
execution and delivery of this Guaranty Agreement and the other Loan Documents
to which each Guarantor is a party is a material inducement to Administrative
Agent and the Lenders in entering into the Credit Agreement and continuing to
extend

 

6

--------------------------------------------------------------------------------


 

credit thereunder.  Each Guarantor hereby acknowledges that there are no
conditions to the full effectiveness of this Guaranty Agreement or any other
Loan Document to which it is a party.

 

17.                               Notice.  Any notice or demand to any Guarantor
under or in connection with this Guaranty Agreement or any other Loan Document
to which it is a party shall be deemed effective if given to the Guarantor, care
of the Company in accordance with the notice provisions in the Credit Agreement.

 

18.                               Expenses.  The Guarantors shall, jointly and
severally, pay on demand all reasonable attorneys’ fees and all other reasonable
costs and expenses incurred by Administrative Agent and the other Credit Parties
in connection with the administration, enforcement, or collection of this
Guaranty Agreement.

 

19.                               Waiver of Promptness, Diligence, etc.  Except
as otherwise specifically provided in the Credit Agreement, each Guarantor
hereby waives promptness, diligence, notice of any default under the Guaranteed
Indebtedness, demand of payment, notice of acceptance of this Guaranty
Agreement, presentment, notice of protest, notice of dishonor, notice of the
incurring by any Borrower of additional indebtedness, and all other notices and
demands with respect to the Guaranteed Indebtedness and this Guaranty Agreement.

 

20.                               Incorporation of Credit Agreement.  The Credit
Agreement, and all of the terms thereof, are incorporated herein by reference
(including, without limitation, Section 10.03(b) and 10.19 thereof), the same as
if stated verbatim herein, and each Guarantor agrees that Administrative Agent
and the Lenders may exercise any and all rights granted to any of them under the
Credit Agreement and the other Loan Documents without affecting the validity or
enforceability of this Guaranty Agreement.

 

21.                               Entire Agreement.  This Guaranty Agreement
embodies the final, entire agreement of each Guarantor, agent and the other Loan
Parties with respect to each Guarantor’s guaranty of the Guaranteed Indebtedness
and supersedes any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof. 
This Guaranty Agreement is intended by each Guarantor, Administrative Agent and
the other Loan Parties as a final and complete expression of the terms of the
Guaranty Agreement, and no course of dealing among any Guarantor, the
Administrative Agent and any other Loan Parties, no course of performance, no
trade practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty
Agreement.

 

22.                               No Waiver.  No failure or delay by the
Administrative Agent or any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

23.                               Damage Limitation.  To the extent permitted by
applicable law, each Guarantor agrees that it will not assert, and each
Guarantor hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

24.                               Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Guaranty Agreement or any other Loan Document shall be
considered to have been relied

 

7

--------------------------------------------------------------------------------


 

upon by the other parties hereto and shall survive the execution and delivery of
the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Credit Party may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until the Obligations have been Fully Satisfied.

 

25.                               Counterparts.  This Guaranty Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Guaranty Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Guaranty Agreement.

 

26.                               Severability.  Any provision of this Guaranty
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

27.                               Governing Law.  This Guaranty Agreement shall
be governed by and construed in accordance with the applicable law pertaining in
the State of New York, other than those conflict of law provisions that would
defer to the substantive laws of another jurisdiction.  This governing law
election has been made by the parties in reliance (at least in part) on
Section 5—1401 of the General Obligations Law of the State of New York, as
amended (as and to the extent applicable), and other applicable law.

 

28.                               Jurisdiction.  EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

29.                               Venue.  Each Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty
Agreement or any other Loan Document in any court referred to paragraph 28. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

8

--------------------------------------------------------------------------------


 

30.                               Service of Process.  Each party to this
Guaranty Agreement irrevocably consents to service of process in the manner
provided for notices in paragraph 17.  Nothing in this Guaranty Agreement or any
other Loan Document will affect the right of any party to this Guaranty
Agreement to serve process in any other manner permitted by law.  Each Guarantor
hereby irrevocably designates, appoints and empowers the Company as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents which may be served in any such action or
proceeding.

 

31.                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

32.                               Headings.  All paragraph headings used herein
are for convenience of reference only, are not part of this Guaranty Agreement
and shall not affect the construction of, or be taken into consideration in
interpreting, this Guaranty Agreement.

 

33.                               Restatement, Ratification.  Each Guarantor
previously executed and delivered that certain Guaranty Agreement dated as of
August 15, 2012, as amended, restated or otherwise modified through the date
hereof, and as ratified through the date hereof (the “Existing Guaranty”).  This
Guaranty Agreement is an amendment and restatement of the Existing Guaranty. 
Each Guarantor affirms his guarantee of payment in the Existing Guaranty and
agrees that except for the guarantee of payment under the Existing Guaranty,
this Guaranty Agreement restates the Existing Guaranty in its entirety.  This
Guaranty Agreement is not intended as, and shall not be construed as, a release
or novation of the guarantor of payment of any Guarantor under the Existing
Guaranty.

 

[Remainder of Page Intentionally Left Blank.]

 

9

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

 

GUARANTORS:

 

 

 

VALMONT INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PIROD, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

VALMONT COATINGS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Vice President

 

 

 

 

 

 

 

VALMONT NEWMARK, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Vice President

 

 

 

 

 

 

Signed sealed and delivered by

VALMONT QUEENSLAND PTY LTD.

Valmont Queensland Pty Ltd. ACN

 

 

142 183 800 in accordance with

 

 

s127 of the Corporations Act 2001

By:

 

(Cth) in the presence of:

Name:

Mark C. Jaksich

 

Title:

Director

 

 

 

 

 

 

 

By:

 

 

Name:

Roger Andrew Massey

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

Signed sealed and delivered by

VALMONT GROUP PTY LTD.

Valmont Group Pty Ltd. ACN

 

 

142 189 295 in accordance with

 

 

s127 of the Corporations Act 2001

 

 

(Cth) in the presence of:

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Director

 

 

 

 

 

 

 

By:

 

 

Name:

Roger Andrew Massey

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

 

GUARANTY AGREEMENT

 

Subsidiary Joinder Agreement

 

--------------------------------------------------------------------------------


 

SUBSIDIARY JOINDER AGREEMENT

 

This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of
                                   , 201   is executed by the undersigned (the
“Guarantor”) for the benefit of JPMORGAN CHASE BANK, N.A., in its capacity as
agent for the lenders party to the hereafter identified Credit Agreement (in
such capacity herein, the “Agent”) and for the benefit of such lenders in
connection with that certain Credit Agreement among VALMONT INDUSTRIES, INC. and
certain Subsidiaries of VALMONT INDUSTRIES, INC., the LENDERS party thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as the administrative agent for the
Lenders (the “Agent”) (such Credit Agreement, as it may hereafter be amended or
otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”, and capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Credit Agreement) (as modified, the
“Credit Agreement”, and capitalized terms not otherwise defined herein being
used herein as defined in the Credit Agreement).

 

The Guarantor is required or permitted to execute this Agreement pursuant to
Section 5.10 of the Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

1.                                      The Guarantor hereby assumes all the
obligations of a “Guarantor” under the Guaranty Agreement and agrees that it is
a “Guarantor” and bound as a “Guarantor” under the terms of the Guaranty
Agreement as if it had been an original signatory thereto.  In accordance with
the forgoing and for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Guarantor irrevocably and unconditionally guarantees to
the Agent and the other Credit Parties the full and prompt payment and
performance of the Guaranteed Indebtedness (as defined in the Guaranty
Agreement) upon the terms and conditions set forth in the Guaranty Agreement.

 

2.                                      This Agreement shall be deemed to be
part of, and a modification to, the Guaranty Agreement and shall be governed by
all the terms and provisions of the Guaranty Agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of Guarantor
enforceable against Guarantor.  The Guarantor hereby waives notice of Agent’s,
the Issuing Bank’s or any other Credit Parties’ acceptance of this Agreement.

 

IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.

 

 

Guarantor:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------